EXHIBIT 10.19

 

Lease Agreement

Basic Lease Information

 

Lease Date:    June 11, 2004      Landlord:   

WILLOW PARK HOLDING COMPANY I, LLC,

a Delaware limited liability company

Landlord’s Address:   

c/o Legacy Partners Commercial, Inc.

4000 East Third Avenue, Suite 600

Foster City, California 94404-4805

         

With a copy to:

AMB Property Corporation

Pier 1, Bay 1

San Francisco, California 94111

     Tenant:   

NUANCE COMMUNICATIONS, INC.,

a California corporation

     Tenant’s Address:   

1350 Willow Road, Suite 101

Menlo Park, California 94025

     Premises:    Approximately 14,001 rentable square feet as shown on Exhibit
A Premises Address:   

1350 Willow Road, Suite 101

Menlo Park, California 94025

          Building T:                                         
       Approximately 49,920 rentable square feet      Lot:
                                                            APN 055-440-350     
Willow Park (“Park”):                            Approximately 996,375 rentable
square feet      Phase VI of the Park (“Phase”):             Approximately
100,231 rentable square feet Term:    August 15, 2004 (“Commencement Date”),
through August 14, 2009 (“Expiration Date”) Base Rent (¶3):    Eleven Thousand
Nine Hundred One and 00/100 Dollars ($11,901.00) per month Adjustments to Base
Rent:   

Period

--------------------------------------------------------------------------------

  

Monthly Rent/NNN

--------------------------------------------------------------------------------

     August 15, 2005 – August 14, 2006    $12,258.00      August 15, 2006 –
August 14, 2007    $12,626.00      August 15, 2007 – August 14, 2008   
$13,005.00      August 15, 2008 – August 14, 2009    $13,395.00 Security Deposit
(¶4):    Seventy-Nine Thousand Eight Hundred Seventy-Five and 00/100 Dollars
($79,875.00)

*Tenant’s Share of Operating Expenses
(¶6.1):                                    13.97% of the Phase

*Tenant’s Share of Tax Expenses (¶6.2):                                      
         28.05% of the Building/Lot

*Tenant’ Share of Common Area Utility Costs
(¶7.2):                        13.97% of the Phase

*Tenant’s Share of Utility Expenses (¶7.1):                                    
      13.97% of the Phase

 

--------------------------------------------------------------------------------

*  The amount of Tenant’s Share of the expenses as referenced above shall be
subject to modification as set forth in this Lease.

Permitted Uses (¶9):

   Research and development, sales and marketing, but only to the extent
permitted by the City of Menlo Park, California, and all agencies and
governmental authorities having jurisdiction thereof.

Parking Spaces:

   Fifty-three (53) non-exclusive and non-designated spaces

Broker (¶33):

  

Cresa Partners for Tenant

BT Commercial for Landlord

Exhibits:

   Exhibit A -         Premises, Building, Lot and/or Park      Exhibit B
-         Tenant Improvements      Exhibit C -         Rules and Regulations  
   Exhibit D -         Covenants, Conditions and Restrictions      Exhibit E
-         Tenant Move-In and Lease Renewal Questionnaire      Exhibit F -
        Change of Commencement Date - Example      Exhibit G -         Sign
Criteria – Intentionally omitted      Exhibit H -         Move-Out Standards

Addenda:

   Option to Extend the Lease Term     

 

- 1 -



--------------------------------------------------------------------------------

Table of Contents

 

Section

--------------------------------------------------------------------------------

       Page


--------------------------------------------------------------------------------

1.   Premises    3 2.   Occupancy; Adjustment of Commencement Date    3 3.  
Rent    4 4.   Security Deposit    4 5.   Condition of Premises; Tenant
Improvements    4 6.   Additional Rent    5 7.   Utilities and Services    7 8.
  Late Charges    7 9.   Use of Premises    7 10.   Alterations; and Surrender
of Premises    8 11.   Repairs and Maintenance    9 12.   Insurance    10 13.  
Limitation of Liability and Indemnity    11 14.   Assignment and Subleasing   
12 15.   Subordination    14 16.   Right of Entry    14 17.   Estoppel
Certificate    14 18.   Tenant’s Default    14 19.   Remedies for Tenant’s
Default    15 20.   Holding Over    16 21.   Landlord’s Default    16 22.  
Parking    16 23.   Transfer of Landlord’s Interest    16 24.   Waiver    16 25.
  Casualty Damage    16 26.   Condemnation    17 27.   Environmental
Matters/Hazardous Materials    18 28.   Financial Statements    19 29.   General
Provisions    19 30.   Signs    20 31.   Mortgagee Protection    21 32.  
Warranties of Tenant    21 33.   Brokerage Commission    21 34.   Quiet
Enjoyment    21

 

- 2 -



--------------------------------------------------------------------------------

Lease Agreement

 

The Basic Lease Information set forth on Page 1 and this Lease are and shall be
construed as a single instrument.

 

1. Premises

 

Landlord hereby leases the Premises to Tenant upon the terms and conditions
contained herein. Tenant shall have the right to use, on a non-exclusive basis,
parking areas and ancillary facilities located within the Common Areas of the
Park, subject to the terms of this Lease. Landlord and Tenant hereby agree that
for purposes of this Lease, as of the Lease Date, the rentable square footage
area of each of the Premises, the Building, the Phase and the Park shall be
deemed to be the number of rentable square feet as set forth in the Basic Lease
Information. Tenant hereby acknowledges that the rentable square footage of the
Premises may include a proportionate share of certain areas used in common by
all occupants of the Building, the Phase and/or the Park (for example corridors,
common restrooms, an electrical room or telephone room). Tenant further agrees
that the number of rentable square feet of any of the Building, the Phase and
the Park may subsequently change after the Lease Date commensurate with any
modifications to any of the foregoing by Landlord, and Tenant’s Share shall
accordingly change. The term “Project” as used herein shall mean and
collectively refer to the Building, the Common Areas, the Lot, the Phase and the
Park.

 

2. Occupancy; Adjustment of Commencement Date

 

2.1 If Landlord, for any reason whatsoever, cannot deliver possession of the
Premises to Tenant on the Commencement Date in the condition specified in
Section 5 hereof, Landlord shall not be subject to any liability nor shall the
validity of the Lease be affected; provided, the Term of this Lease and the
obligation to pay Rent shall commence on the date possession is actually
tendered to Tenant and the Expiration Date shall be extended commensurately. If
the commencement date and/or the expiration date of this Lease is other than the
Commencement Date and Expiration Date specified in the Basic Lease Information,
Landlord and Tenant shall execute a written amendment to this Lease,
substantially in the form of Exhibit F hereto, wherein the parties shall specify
the actual commencement date, expiration date and the date on which Tenant is to
commence paying Rent. Tenant shall execute and return such amendment to Landlord
within fifteen (15) days after Tenant’s receipt thereof. The word “Term”
whenever used herein refers to the initial term of this Lease and any valid
extension(s) thereof. If Landlord does not tender possession to Tenant of the
Premises within one hundred eighty (180) days after the Commencement Date set
forth in the Basic Lease Information (the “Outside Date”), then Tenant may
terminate this Lease by delivering written notice thereof to Landlord by no
later than the date which is ten (10) days after the Outside Date. If Tenant
fails to timely terminate this Lease as and when provided herein, or if Landlord
delivers to Tenant possession of the Premises at any time earlier than the
Outside Date, then upon the occurrence of any such events the foregoing right
given to Tenant to terminate this Lease as provided herein shall lapse and be
null and void upon the earlier occurrence of such event and this Lease shall
remain in full force and effect with Tenant having no further right to terminate
this Lease pursuant to the foregoing provisions. If Landlord does so timely
deliver to Tenant possession of the Premises, Tenant shall promptly deliver
written notice to Landlord confirming same (however, any failure by Tenant to so
notify Landlord shall not affect the validity of enforceability of this Lease).

 

2.2 If Landlord permits Tenant to occupy the Premises prior to the actual
Commencement Date, such occupancy shall be at Tenant’s sole risk and subject to
all the provisions of this Lease. Additionally, Landlord shall have the right to
impose additional reasonable conditions on Tenant’s early occupancy.

 

2.3 Tenant shall have an option (the “Termination Option”) to terminate this
Lease, effective at the end of the thirty sixth (36th) full calendar month of
the Term (“Termination Date”). In the event this Lease is not so terminated by
Tenant, this Lease shall continue in full force and effect. The Termination
Option is granted subject to the following terms and conditions:

 

2.3.1 Tenant delivers to Landlord a written notice of Tenant’s election to
exercise the Termination Option (“Termination Notice”), which notice is given
not earlier than three hundred sixty five (365) days and not later than one
hundred eighty (180) days prior to the Termination Date;

 

2.3.2 Tenant shall not then be in default of its obligations under this Lease
beyond any applicable cure periods; and

 

2.3.3 Tenant pays to Landlord, concurrently with Tenant’s exercise of the
Termination Option and delivery to Landlord of the Termination Notice as
required above, a cash lease termination fee (collectively, the “Fee”) in the
aggregate amount of (a) a sum equal to the unamortized portion of the Tenant
Improvement Costs (as defined in Exhibit B) paid by Landlord; plus (b) a sum
equal to the unamortized portion of the brokerage commissions, and attorneys’
fees and other costs and expenses paid by Landlord in connection with this
Lease. If the Termination Notice is not given as and when required by the
provisions of this Section 2.3 set forth above and the sums required by the
provisions of this Section 2.3 set forth above are not paid concurrently with
Tenant’s delivery to Landlord of the Termination Notice, then Tenant’s
Termination Option as provided for herein shall forever terminate and be of no
further force or effect. At all times during the period from the date the
Termination Notice is given through the Termination Date Tenant shall be fully
obligated to perform all obligations required to be performed by it under the
Lease as and when required by this Lease, including, without limitation, the
payment of Base Rent and Tenant’s Share of Operating Expenses, Tax Expenses,
Utility Expenses and Common Area Utility Costs.

 

2.3.4 If Tenant timely and properly exercises the Termination Option, (i) all
Rent payable under this Lease shall be paid through and apportioned as of the
Termination Date (in addition to payment by Tenant of the Fee), (ii) neither
party shall have any rights, estates, liabilities, or obligations under this
Lease for the period accruing after the Termination Date, except those which, by
the provisions of this Lease, expressly survive the expiration or termination of
the Lease; (iii) Tenant shall surrender and vacate the Premises and deliver
possession thereof to Landlord on or before the Termination Date in the
condition required under this Lease for surrender of the Premises; and (iv)
Landlord and Tenant

 

- 3 -



--------------------------------------------------------------------------------

shall enter into a written agreement reflecting the termination of this Lease
upon the terms provided for herein, which agreement shall be executed within
thirty (30) days after Tenant exercises the Termination Option and delivers to
Landlord the Termination Notice and Fee required above. It is the parties’
intention that nothing contained herein shall impair, diminish or otherwise
prevent Landlord from recovering from Tenant such additional sums as may be
necessary for payment of Tenant’s Share of the Operating Expenses, Tax Expenses,
Utility Expenses, Common Area Utility Costs, and any other sums due and payable
under this Lease (provided such sums relate to items accrued prior to the
expiration or earlier termination of the Lease), including without limitation,
any sums required to repair any damage to the Premises and/or restore the
Premises to the condition required under the provisions of this Lease.

 

2.3.5 The Termination Option shall automatically terminate and become null and
void upon the earlier to occur of (i) the termination of Tenant’s right to
possession of the Premises; (ii) except with respect to an Affiliate (as defined
in Section 14.8 below), the assignment by Tenant of this Lease, in whole or in
part, regardless of whether Landlord consents to such assignment; (iii) the
sublease by Tenant of all or any part of the Premises demised under this Lease,
regardless of whether Landlord consents to such sublease; (iv) the recapture by
Landlord of any space under Section 14 of this Lease; or (v) the failure of
Tenant to timely or properly exercise the Termination Option as contemplated
herein. Except with respect to an Affiliate of Tenant, this Termination Option
is personal to Tenant and may not be assigned, voluntarily or involuntarily, to
any party or entity, separate from or as part of the Lease.

 

3. Rent

 

On the date that Tenant executes this Lease, Tenant shall deliver to Landlord
the original executed Lease, the Security Deposit, and all insurance
certificates evidencing the insurance required to be obtained by Tenant under
Section 12 and Exhibit B of this Lease. Tenant agrees to pay Landlord the Base
Rent, without prior notice or demand, abatement, offset, deduction or claim, in
advance at Landlord’s Address on the Commencement Date and thereafter on the
first (1st) day of each month throughout the balance of the Term of the Lease.
In addition to the Base Rent, Tenant shall pay Landlord in advance on the
Commencement Date and thereafter on the first (1st) day of each month throughout
the balance of the Term of this Lease, as Additional Rent, Tenant’s Share of
Operating Expenses, Tax Expenses, Common Area Utility Costs, and Utility
Expenses. The term “Rent” whenever used herein refers to the aggregate of all
the amounts. If Landlord permits Tenant to occupy the Premises without requiring
Tenant to pay rental payments for a period of time, the waiver of the
requirement to pay rental payments shall only apply to the waiver of the Base
Rent. The Rent for any fractional part of a calendar month at the commencement
or expiration or termination of the Lease Term shall be a prorated amount of the
Rent for a full calendar month based upon a thirty (30) day month. Any prorated
Rent shall be paid on the Commencement Date, and any prorated Rent for the final
calendar month hereof shall be paid on the first day of the calendar month in
which the date of expiration or termination occurs.

 

4. Security Deposit

 

Landlord and Tenant acknowledge and agree that Landlord currently holds an
amount equal to Seventy Nine Thousand Eight Hundred Seventy Five Dollars
($79,875.00) as security for Tenant’s timely and faithful performance of its
obligations under the Old Lease and a portion of such security deposit in the
amount of the Security Deposit shall be held by Landlord pursuant to this
Section 4, as a security deposit for the faithful performance by Tenant of its
obligations under this Lease. If Tenant is in default hereunder beyond any
applicable notice and cure periods, Landlord may, but without obligation to do
so, use all or any portion of the Security Deposit to cure the default or to
compensate Landlord for all damages sustained by Landlord in connection
therewith. Tenant shall, immediately on demand, pay to Landlord a sum equal to
the portion of the Security Deposit so applied or used to replenish the amount
of the Security Deposit held to increase such deposit to the amount initially
deposited with Landlord. As soon as practicable after the expiration or
termination of this Lease but no later than thirty (30) days following
expiration or termination of this Lease, Landlord shall return the Security
Deposit to Tenant, less such amounts as are reasonably necessary, as determined
by Landlord, to remedy Tenant’s default(s) hereunder or to otherwise restore the
Premises to a clean and safe condition, reasonable wear and tear excepted. If
the cost to restore the Premises exceeds the amount of the Security Deposit,
Tenant shall promptly deliver to Landlord any and all of such excess sums.
Landlord shall not be required to keep the Security Deposit separate from other
funds, and, unless otherwise required by law, Tenant shall not be entitled to
interest on the Security Deposit. In no event or circumstance shall Tenant have
the right to any use of the Security Deposit and, specifically, Tenant may not
use the Security Deposit as a credit or to otherwise offset any payments
required hereunder. Notwithstanding the foregoing, upon each annual anniversary
of the Commencement Date, if Tenant has not been and is not then in default in
the terms of this Lease, Tenant may then request in writing that Landlord reduce
the Security Deposit by an amount equal to Fifteen Thousand Nine Hundred Seventy
Five Dollars ($15,975.00) and Landlord shall return promptly such portion of the
Security Deposit to Tenant.

 

5. Condition of Premises; Tenant Improvements

 

Tenant agrees to accept the Premises on the Commencement Date as then being
suitable for Tenant’s intended use and in good operating order, condition and
repair in its then existing “AS IS” condition, except as otherwise set forth in
Exhibit B hereto and in this Section 5. The Tenant Improvements (defined in
Exhibit B) shall be installed in accordance with the terms, conditions, criteria
and provisions set forth in Exhibit B. By taking possession of the Premises,
Tenant shall be deemed to have accepted the Premises in good condition and state
of repair, however, Landlord shall deliver the Premises with the existing
Building systems and subsystems including electrical, mechanical and plumbing
systems in good working condition as of the Commencement Date of the Lease and
Tenant shall have a review period of one hundred eighty (180) days to confirm
such condition. Landlord shall use its commercially reasonable efforts to
respond promptly to any request of Tenant to repair such systems and subsystems
in the event such systems and subsystems are not in good working condition;
provided, in the event Tenant fails to inform Landlord of any needed repairs to
such systems and subsystems within such one hundred eighty (180) day period, the
repair of such systems and subsystems shall be governed by the terms of Section
11 of this Lease. Except as expressly set forth herein, Tenant expressly
acknowledges and agrees that neither Landlord nor any of Landlord’s agents,
representatives or employees has made any representations as to the suitability,
fitness or condition of the Premises for the conduct of Tenant’s business or for
any other purpose, including without limitation, any storage incidental thereto.
Any Tenant improvements to be constructed hereunder shall be in compliance with
the requirements of the ADA (defined below) and all costs incurred for purposes
of compliance therewith shall be a Tenant Improvement Cost. In addition,
Landlord shall pay for (without

 

- 4 -



--------------------------------------------------------------------------------

reimbursement from Tenant) and perform any other improvements which (i) are
required by Laws to be made to the Premises and (ii) arise directly from the
construction of the Tenant Improvements (defined below); provided, if any such
work is required due to Tenant’s use of the Premises or any Alteration (defined
below) made by Tenant, such costs shall be paid by Tenant.

 

6. Additional Rent

 

It is intended by Landlord and Tenant that this Lease be a “triple net lease.”
The costs and expenses described in this Section 6 and all other sums, charges,
costs and expenses specified in this Lease other than Base Rent are to be paid
by Tenant to Landlord as additional rent (collectively, “Additional Rent”).

 

6.1 Operating Expenses:

 

6.1.1 Definition of Operating Expenses: Tenant shall pay to Landlord Tenant’s
Share of all Operating Expenses as Additional Rent. The term “Operating
Expenses” as used herein shall mean the total amounts paid or payable by
Landlord in connection with the ownership, management, maintenance, repair and
operation of the Premises and the other portions of the Phase. The term “Common
Areas” shall mean all areas and facilities within the Park exclusive of the
Premises and the other portions of the Park leasable exclusively to other
tenants. The Common Areas include, but are not limited to, interior lobbies,
mezzanines, parking areas, access and perimeter roads, sidewalks, rail spurs (if
any), and landscaped areas. The Operating Expenses may include, but are not
limited to, Landlord’s cost of: (i) subject to Section 6.1.1(iv) below, repairs
to, maintenance and replacement of, the roof membrane, the non-structural
portions of the roof and the non-structural elements of the perimeter exterior
walls of the Building; (ii) subject to Section 6.1.1(iv) below, maintaining the
outside paved area, landscaping and other Common Areas of the Phase; (iii)
annual insurance premium(s) insuring against personal injury and property damage
liabilities, “all risk” or “special purpose” coverage, including, but not
limited to, earthquake and flood for the Phase, property and rental value
insurance against loss of Rent for a period of at least nine (9) months
commencing on the date of loss, all other insurance Landlord elects to procure,
and subject to the provisions of Section 25 below, any deductible; provided,
however, any deductibles for earthquake insurance shall be amortized over the
greater of the remaining months in the Term or eighty four (84) months, and
Tenant shall pay Tenant’s Share of such monthly amortized amount as follows: the
monthly amortization shall be the sum of (a) the quotient obtained by dividing
the amount of the deductible by the greater of the remaining months in the Term
or eighty four (84) months, plus (b) interest on such amount at a rate equal to
the lesser of ten percent (10%) per annum or the maximum annual interest rate
permitted by law; (iv) monthly amortization of capital improvements to the
Common Area and the Building (e.g., replacement of roof membrane, repaving of
the parking lot and replacement of major components of Building systems). The
monthly amortization of any given capital improvement shall be the sum of the
(a) quotient obtained by dividing the cost of the capital improvement by the
number of months of useful life of such improvement as reasonably determined by
Landlord plus (b) interest at a rate equal to the lesser of ten percent (10%)
per annum or the maximum annual interest rate permitted by law; (v) the
management of any and all portions of the Phase, including, without limitation,
(a) a property management fee, not to exceed an amount equal to four percent
(4%) of gross revenues of the Phase plus any and all expenses incurred in
connection with the operation of Landlord’s on-site offices, such as salaries
and benefits for clerical and supervisory employees, and payroll taxes for such
on-site office and (b) legal and accounting costs and all fees, licenses and
permits related to the ownership, operation and management of the Phase; (vi)
preventative maintenance and repair contracts including, but not limited to,
contracts for elevator systems (if any) and heating, ventilation and air
conditioning systems, lifts for disabled persons, if Landlord elects to so
procure; (vii) security and fire protection services for any portion of the
Phase, if and to the extent, in Landlord’s sole discretion, such services are
provided; (viii) the creation and modification of any rail spur or track
agreements, licenses, easements or other similar undertakings with respect to
the Phase; (ix) supplies, materials, equipment, rental equipment and other
similar items used in the operation and/or maintenance of the Phase; (x) any and
all levies, charges, fees and/or assessments payable to any applicable owner’s
association or similar body; (xi) except as set forth in Section 5 above, any
barrier removal work or other required improvements, alterations or work to any
portion of the Common Areas of the Phase generally required under the ADA
(defined below) (the “ADA Work”); provided, if such ADA Work is required under
the ADA due to Tenant’s use of the Premises or any Alteration (defined below)
made to the Premises by or on behalf of Tenant, then the cost of such ADA Work
shall be borne solely by Tenant and shall not be included as part of the
Operating Expenses; and (xii) the repairs and maintenance items set forth in
Section 11.2 below.

 

6.1.2 Operating Expense Exclusions: Notwithstanding anything to the contrary
contained herein, for purposes of this Lease, the term “Operating Expenses”
shall not include the following: (i) costs (including permit, license, and
inspection fees) incurred in renovating, improving, decorating, painting, or
redecorating vacant space or space for other tenants within the Phase; (ii)
costs incurred because Landlord or another tenant actually violated the terms
and conditions of any lease for premises within the Phase; (iii) legal and
auditing fees (other than those fees reasonably incurred in connection with the
maintenance and operation of all or any portion the Phase), leasing commissions,
advertising expenses, and other costs incurred in connection with the original
leasing of the Phase or future re-leasing of any portion of the Phase; (iv)
depreciation of the Building or any other improvements situated within the
Phase; (v) any items for which Landlord is actually reimbursed by insurance or
by direct reimbursement by any other tenant of the Phase; (vi) costs of repairs
or other work necessitated by fire, windstorm or other casualty (excluding any
deductibles) and/or costs of repair or other work necessitated by the exercise
of the right of eminent domain to the extent insurance proceeds or a
condemnation award, as applicable, is actually received by Landlord for such
purposes; provided, such costs of repairs or other work shall be paid by the
parties in accordance with the provisions of Sections 25 and 26, below; (vii)
other than any interest charges for capital improvements referred to in Section
6.1.1(iv) hereinabove, any interest or payments on any financing for the
Building or the Phase, interest and penalties incurred as a result of Landlord’s
late payment of any invoice (provided that Tenant pays Tenant’s Share of
Operating Expenses and Tax Expenses to Landlord when due as set forth herein),
and any bad debt loss, rent loss or reserves same; (viii) costs associated with
the investigation and/or remediation of Hazardous Materials (hereafter defined)
present in, on or about any portion of the Phase, unless such costs and expenses
are the responsibility of Tenant as provided in Section 27 hereof, in which
event such costs and expenses shall be paid solely by Tenant in accordance with
the provisions of Section 27 hereof; (ix) Landlord’s cost for the repairs and
maintenance items set forth in Section 11.3, below; (x) overhead and profit
increment paid to Landlord or to subsidiaries or affiliates of Landlord for
goods and/or services in the Phase to the extent the same exceeds the costs of
such by unaffiliated third parties on a competitive basis; or any costs included
in Operating Expenses representing an amount paid to a person, firm, corporation
or other entity related to Landlord which is in excess of the amount which would
have been paid in the absence of such relationship; and (xi) any payments under
a ground lease or master lease.

 

- 5 -



--------------------------------------------------------------------------------

6.2 Tax Expenses: Tenant shall pay to Landlord Tenant’s Share of all real
property taxes applicable to the Project. Prior to delinquency, Tenant shall pay
any and all taxes and assessments levied upon Tenant’s Property (defined below
in Section 10) located or installed in or about the Premises by, or on behalf of
Tenant. To the extent any such taxes or assessments are not separately assessed
or billed to Tenant, then Tenant shall pay the amount thereof as invoiced by
Landlord. Tenant shall also reimburse and pay Landlord, as Additional Rent,
within ten (10) days after demand therefor, one hundred percent (100%) of (i)
any increase in real property taxes attributable to any and all Alterations
(defined below in Section 10), Tenant Improvements, fixtures, equipment or other
improvements of any kind whatsoever placed in, on or about the Premises for the
benefit of, at the request of, or by Tenant, and (ii) taxes and assessments
levied or assessed upon or with respect to the possession, operation, use or
occupancy by Tenant of the Premises or any other portion of the Project. The
term “Tax Expenses” shall mean and include, without limitation, any form of tax
and assessment (general, special, supplemental, ordinary or extraordinary),
commercial rental tax, payments under any improvement bond or bonds, license
fees, license tax, business license fee, rental tax, transaction tax or levy
imposed by any authority having the direct or indirect power of tax (including
any city, county, state or federal government, or any school, agricultural,
lighting, drainage or other improvement district thereof) as against any legal
or equitable interest of Landlord in the Premises or any other portion of the
Project or any other tax, fee, or excise, however described, including, but not
limited to, any value added tax, or any tax imposed in substitution (partially
or totally) of any tax previously included within the definition of real
property taxes, or any additional tax the nature of which was previously
included within the definition of real property taxes. The term “Tax Expenses”
shall not include any franchise, estate, inheritance, net income, or excess
profits tax imposed upon Landlord, or a penalty fee imposed as a result of
Landlord’s failure to pay Tax Expenses when due. Provided Tenant is not in
default of any of the terms, provisions or obligations under this Lease and
Tenant has delivered to Landlord at least sixty (60) days prior written notice
of Tenant’s intention to initiate such a proceeding, Tenant shall have the right
to contest the amount or validity of the Tax Expenses payable by Tenant
hereunder and any other taxes payable by Tenant with respect to the Premises by
appropriate administrative and legal proceedings brought either in its own name,
Landlord’s name or jointly with Landlord. Any such proceeding shall be
undertaken by counsel selected by Tenant and reasonably approved by Landlord,
and if Tenant deems it appropriate, such measures shall be taken in the name of
Tenant. Landlord hereby agrees that it will promptly upon receipt of a written
request therefor from Tenant (but in no event later than forty-five (45)
business days after Landlord’s receipt of such written request) furnish Tenant
copies of all notices of assessment of Tax Expenses. Landlord shall execute and
deliver to Tenant whatever documents may be reasonably necessary or proper to
permit Tenant to so contest such taxes or which may be necessary to secure
payment of any refund which may result from any such proceedings; provided,
however, if Tenant makes such contest Tenant shall be solely responsible for any
and all penalties and liabilities arising therefrom lines missing shall, only to
the extent of the Tax Expenses payable by Tenant hereunder and any other taxes
payable by Tenant with respect to the Premises actually paid by Tenant to
Landlord for the fiscal tax year or years being contested, belong solely to
Tenant to the extent such refund is attributable to the Premises and for a
period concurrent with the term of the Lease (otherwise an appropriate
apportionment shall be made), and any excess amount of any such refund shall
belong solely to Landlord.

 

6.3 Payment of Expenses: Landlord shall estimate Tenant’s Share of the Operating
Expenses and Tax Expenses for the calendar year in which the Lease commences.
Commencing on the Commencement Date, one-twelfth (1/12th) of this estimated
amount shall be paid by Tenant to Landlord, as Additional Rent, and thereafter
on the first (1st) day of each month throughout the remaining months of such
calendar year. Thereafter, Landlord may estimate such expenses for each calendar
year during the Term of this Lease and Tenant shall pay one-twelfth (1/12th) of
such estimated amount as Additional Rent hereunder on the first (1st) day of
each month during such calendar year and for each ensuing calendar year
throughout the Term of this Lease. Tenant’s obligation to pay Tenant’s Share of
Operating Expenses and Tax Expenses shall survive the expiration or earlier
termination of this Lease.

 

6.4 Annual Reconciliation: By June 30th of each calendar year, or as soon
thereafter as reasonably possible, Landlord shall furnish Tenant with an
accounting of actual and accrued Operating Expenses and Tax Expenses. Tenant
shall have the right to request in writing that Landlord make available at
Landlord’s offices during ordinary business hours such supporting information
reasonably requested by Tenant. Within thirty (30) days of Landlord’s delivery
of such accounting, Tenant shall pay to Landlord the amount of any underpayment.
Notwithstanding the foregoing, failure by Landlord to give such accounting by
such date shall not constitute a waiver by Landlord of its right to collect any
underpayment by Tenant at any time. Landlord shall credit the amount of any
overpayment by Tenant toward the next estimated monthly installment(s) falling
due, or where the Term of the Lease has expired, refund the amount of
overpayment to Tenant as soon as possible thereafter. If the Term of the Lease
expires prior to the annual reconciliation of expenses Landlord shall have the
right to reasonably estimate Tenant’s Share of such expenses, and if Landlord
determines that there has been an underpayment, Landlord may deduct such
underpayment from Tenant’s Security Deposit. Failure by Landlord to accurately
estimate Tenant’s Share of such expenses or to otherwise perform such
reconciliation of expenses shall not constitute a waiver of Landlord’s right to
collect any of Tenant’s underpayment at any time during the Term of the Lease or
at any time after the expiration or earlier termination of this Lease. Landlord
shall not have the right to collect any underpayment by Tenant or seek
additional monies from Tenant due to Landlord’s failure to reconcile timely
Operating Expenses and Tax Expenses at any time after one (1) year following the
end of the calendar year in which such Operating Expense or Tax Expense was
incurred.

 

6.5 Audit: After delivery to Landlord of at least twenty (20) days prior written
notice, Tenant, at its sole cost and expense through any accountant designated
by it, shall have the right to examine and/or audit the books and records
evidencing such costs and expenses for the previous one (1) calendar year,
during Landlord’s reasonable business hours but not more frequently than once
during any calendar year. Any such accounting firm designated by Tenant may not
be compensated on a contingency fee basis. The results of any such audit (and
any negotiations between the parties related thereto) shall be maintained
strictly confidential by Tenant and its accounting firm and shall not be
disclosed, published or otherwise disseminated to any other party other than to
Landlord and its authorized agents and to Tenant’s attorneys and accountants,
and except as may be required by Laws. Landlord and Tenant each shall use its
best efforts to cooperate in such negotiations and to promptly resolve any
discrepancies between Landlord and Tenant in the accounting of such costs and
expenses. If through such audit it is determined that there is a discrepancy of
more than five percent (5%) in the total of actual Operating Expenses, Tax
Expenses, Utility Expenses and

 

- 6 -



--------------------------------------------------------------------------------

Common Area Utility Costs, then Landlord shall reimburse Tenant for the
reasonable accounting costs and expenses incurred by Tenant in performing such
audit, including Tenant’s in-house or outside auditors or accountants, such
costs and expenses not to exceed $2,500.00. Landlord and Tenant shall pay or
reimburse, within thirty (30) days following completion of such audit, the other
for any underpayment or overpayment of Operating Expenses, Tax Expenses, Utility
Expenses and Common Area Utility Costs.

 

6.6 Tenant Move-in Questionnaire: Prior to executing this Lease, Tenant has
completed, executed and delivered to Landlord Tenant’s Move-in and Lease Renewal
Environmental Questionnaire (the “Tenant Move-in Questionnaire”), a copy of
which is attached hereto as Exhibit E and Incorporated herein by this reference.
Tenant covenants, represents and warrants to Landlord that the Information on
the Tenant Move-in Questionnaire is true and correct and accurately describes
the use(s) of Hazardous Substances which will be made and/or used on the
Premises by Tenant.

 

7. Utilities and Services

 

Tenant shall pay the cost of all (i) water, sewer use, sewer discharge fees and
sewer connection fees, gas, electricity, telephone, telecommunications, cabling
and other utilities billed or metered separately to the Premises and (ii) refuse
pickup and janitorial service to the Premises. Utility Expenses, Common Area
Utility Costs and all other sums and charges set forth in this Section 7 are
considered part of Additional Rent.

 

7.1 Utility Expenses: For any such utility fees, use charges, or similar
services that are not billed or metered separately to Tenant, including without
limitation, water and sewer charges, and garbage and waste disposal
(collectively, “Utility Expenses”), Tenant shall pay to Landlord Tenant’s Share
of Utility Expenses. If Landlord reasonably determines that Tenant’s Share of
Utility Expenses is not commensurate with Tenant’s use of such services, Tenant
shall pay to Landlord the amount which is attributable to Tenant’s use of the
utilities or similar services, as reasonably estimated and determined by
Landlord, based upon factors such as size of the Premises and intensity of use
of such utilities by Tenant such that Tenant shall pay the portion of such
charges reasonably consistent with Tenant’s use of such utilities and similar
services. If Tenant disputes any such estimate or determination, then Tenant
shall either pay the estimated amount or cause the Premises to be separately
metered at Tenant’s sole expense. Tenant shall also pay Tenant’s Share of any
assessments, charges, and fees included within any tax bill for the Lot on which
the Premises are situated, including without limitation, entitlement fees,
allocation unit fees, sewer use fees, and any other similar fees or charges.

 

7.2 Common Area Utility Costs: Tenant shall pay to Landlord Tenant’s Share of
any Common Area utility costs, fees, charges and expenses (collectively, “Common
Area Utility Costs”). Tenant shall pay to Landlord one-twelfth (1/12th) of the
estimated amount of Tenant’s Share of the Common Area Utility Costs on the
Commencement Date and thereafter on the first (1st) day of each month throughout
the balance of the Term of this Lease. Any reconciliation thereof shall be
substantially in the same manner as set forth in Section 6.4 above.

 

7.3 Miscellaneous: Tenant acknowledges that the Premises may become subject to
the rationing of utility services or restrictions on utility use as required by
a public utility company, governmental agency or other similar entity having
jurisdiction thereof. Tenant agrees that its tenancy and occupancy hereunder
shall be subject to such rationing restrictions as may be imposed upon Landlord,
Tenant, the Premises, or other portions of the Project, and Tenant shall in no
event be excused or relieved from any covenant or obligation to be kept or
performed by Tenant by reason of any such rationing or restrictions. If
permitted by applicable Laws, Landlord shall have the right at any time and from
time to time during the Term of this Lease to either contract for service from a
different company or companies (each such company referred to as an “Alternate
Service Provider”) other than the company or companies presently providing
electricity service for the Project (the “Electric Service Provider”) or
continue to contract for service from the Electric Service Provider, at
Landlord’s sole discretion. Tenant agrees to cooperate with Landlord, the
Electric Service Provider, and any Alternate Service Provider at all times and,
as reasonably necessary, shall allow Landlord, the Electirc Service Provider,
and any alteranate Service Provider reasonable access to the Building’s electric
lines, feeders, risers, wiring, and any other machinery within the Premises.

 

8. Late Charges

 

Any and all sums or charges set forth in this Section 8 are considered part of
Additional Rent. Tenant acknowledges that late payment (the fifth (5th) day of
each month or any time thereafter) by Tenant to Landlord of Rent and all other
sums due hereunder, will cause Landlord to incur costs not contemplated by this
Lease. Such costs may include, without limitation, processing and accounting
charges, and late charges that may be imposed on Landlord by the terms of any
note secured by any encumbrance against the Premises, and late charges and
penalties due to the late payment of real property taxes on the Premises.
Therefore, if any installment of Rent or any other sum payable by Tenant is not
received by Landlord within four (4) days of the date when due, Tenant shall
promptly pay to Landlord a late charge, as liquidated damages, in an amount
equal to seven percent (7%) of such delinquent amount plus interest on such
delinquent amount at the rate equal to the prime rate plus three percent (3%)
for every month or portion thereof that such sums remain unpaid. If Tenant
delivers to Landlord a check for which there are not sufficient funds, Landlord
may require Tenant to replace such check with a cashier’s check for the amount
of such check. The parties agree that this late charge and the other charges
referenced above represent a fair and reasonable estimate of the costs that
Landlord will incur by reason of such late payment by Tenant, excluding
attorneys’ fees and costs. Acceptance of any late charge or other charges shall
not constitute a waiver by Landlord of Tenant’s default with respect to the
delinquent amount, nor prevent Landlord from exercising any of the other rights
and remedies available to Landlord for any other breach of Tenant under this
Lease.

 

9. Use of Premises

 

9.1 Compliance with Laws, Recorded Matters, and Rules and Regulations: The
Premises are to be used solely for the purposes and uses specified in the Basic
Lease Information and for no other uses or purposes without Landlord’s prior
written consent. Landlord’s consent shall not be unreasonably withheld or
delayed so long as the proposed use (i) does not involve the use of Hazardous
Materials other than as expressly permitted under the provisions of Section 27
below, (ii) does not require any additional parking spaces, and (iii) is
compatible and consistent with the

 

- 7 -



--------------------------------------------------------------------------------

other uses then being made in the Project and in other similar types of
buildings in the vicinity of the Project, as reasonably determined by Landlord.
The use of the Premises by Tenant and its employees, representatives, agents,
invitees, licensees, subtenants, customers or contractors (collectively,
“Tenant’s Representatives”) shall be subject to, and at all times in compliance
with, (a) any and all applicable laws, rules, codes, ordinances, statutes,
orders and regulations as same exist from time to time throughout the Term of
this Lease (collectively, the “Laws”), including without limitation, the
requirements of the Americans with Disabilities Act, a federal law codified at
42 U.S.C. 12101 et seq., including, but not limited to Title III thereof, all
regulations and guidelines related thereto and all requirements of Title 24 of
the State of California (collectively, the “ADA”), (b) any and all documents,
instruments, licenses, restrictions, easements or similar instruments,
conveyances or encumbrances which are at any time, and from time to time,
required to be made by or given by Landlord in any manner relating to the
initial development of the Project and/or the construction from time to time of
any additional buildings or other improvements in the Project, including without
limitation any Tenant Improvements (collectively, the “Development Documents”),
(C) any and all documents, easements, covenants, conditions and restrictions,
and similar instruments, together with any and all amendments and supplements
thereto made from time to time each of which has been or hereafter is recorded
in any official or public records with respect to the Premises or any other
portion of the Project (collectively, the “Recorded Matters”), and (d) any and
all rules and regulations set forth in Exhibit C hereto, any other reasonable
rules and regulations promulgated by Landlord now or hereafter enacted relating
to parking and the operation of the Premises and/or any other part of the
Project and any and all rules, restrictions and/or regulations imposed by any
applicable owners association or similar entity or body (collectively, the
“Rules and Regulations”). Landlord reserves to itself the right, from time to
time, to grant, without the consent of Tenant, such easements, rights and
dedications that Landlord deems reasonably necessary, and to cause the
recordation of parcel or subdivision maps and/or restrictions, so long as such
easements, rights, dedications, maps and restrictions, as applicable, do not
adversely interfere with Tenant’s operations in the Premises. Tenant agrees to
sign any documents reasonably requested by Landlord to effectuate any such
easements, rights, dedications, maps or restrictions. Tenant agrees to, and does
hereby, assume full and complete responsibility to ensure that the Premises,
including without limitation, the Tenant Improvements, are in compliance with
all applicable Laws throughout the Term of this Lease. Additionally, from and
after the Commencement Date, and except as set forth in Section 5 with respect
to Landlord’s obligation to pay for certain costs incurred in connection with
the construction of the Tenant Improvements, Tenant shall be solely responsible
for the payment of all costs, fees and expenses associated with any
modifications, improvements or other Alterations to the Premises and/or any
other portion of the Project occasioned by the enactment of, or changes to, any
Laws arising from Tenant’s particular use of the Premises or Alterations or
other improvements made to the Premises by Tenant regardless of when such Laws
became effective. Tenant shall not initiate, submit an application for, or
otherwise request, any land use approvals or entitlements with respect to the
Premises or any other portion of the Project, including without limitation, any
variance, conditional use permit or rezoning, without first obtaining Landlord’s
prior written consent thereto, which consent may be given or withheld In
Landlord’s sole discretion.

 

9.2 Prohibition on Use: Tenant shall not use the Premises or permit anything to
be done in or about the Premises nor keep or bring anything therein which will
in any way increase the existing rate of or affect any policy of fire or other
insurance upon the Building or any of its contents, or cause a cancellation of
any insurance policy. No auctions may be held or otherwise conducted in, on or
about any portion of the Premises or the Project without Landlord’s prior
written consent thereto. Tenant shall not do or permit anything to be done in or
about the Premises which will in any way obstruct or interfere with the rights
of Landlord or other tenants or occupants of any portion of the Project. The
Premises shall not be used for any unlawful purpose. Tenant shall not cause,
maintain or permit any private or public nuisance in, on or about any portion of
the Premises or the Project, including, but not limited to, any offensive odors,
noises, fumes or vibrations. Tenant shall not damage or deface or otherwise
commit or suffer to be committed any waste in, upon or about the Premises or any
other portion of the Project. Tenant shall not place or store, nor permit any
other person or entity to place or store, any property, equipment, materials,
supplies, personal property or any other items or goods outside of the Premises
for any period of time. Tenant shall not permit any animals, including, but not
limited to, any household pets, to be brought or kept in or about the Premises.
Tenant shall not install any radio or television antenna, satellite dish,
microwave, loudspeaker or other device on the roof or exterior walls of the
Building or any other portion of the Project. Tenant shall not interfere with
radio, telecommunication, or television broadcasting or reception from or in the
Building or elsewhere. Tenant shall place no loads upon the floors, walls, or
ceilings in excess of the maximum designed load permitted by the applicable
Uniform Building Code or which may damage the Building or outside areas within
the Project. Tenant shall not place any harmful liquids in the drainage systems
or dump or store waste materials, refuse or other such materials, or allow such
materials to remain outside the Building area, except for any non-hazardous or
non-harmful materials which may be stored in refuse dumpsters.

 

10. Alterations; and Surrender of Premises

 

10.1 Alterations: Except as provided in this Section 10.1, Tenant shall not
install any signs, fixtures, improvements, nor make or permit any other
alterations or additions (individually, an “Alteration”, and collectively, the
“Alterations”) to the Premises without the prior written consent of Landlord,
which consent shall not be unreasonably withheld so long as any such Alteration
does not affect the Building systems or the structural integrity or structural
components of the Premises or the Building (collectively, “Structural
Components”). Notwithstanding the foregoing, Tenant shall be permitted to
undertake Alterations which do not affect the Structural Components without
Landlord’s prior consent so long as the cost of same do not exceed $30,000
cumulatively in any one calendar year. If any such Alteration is expressly
permitted by Landlord or any Alteration is undertaken without Landlord’s
consent, Tenant shall deliver at least ten (10) days prior notice to Landlord,
from the date Tenant intends to commence construction, sufficient to enable
Landlord to post a Notice of Non-Responsibility. In all events, Tenant shall
obtain all permits or other governmental approvals prior to commencing any of
such work and deliver a copy of same to Landlord. All Alterations shall be at
Tenant’s sole cost and expense in accordance with plans and specifications which
have been previously submitted to and approved in writing by Landlord, and shall
be installed by a licensed and insured contractor (reasonably approved by
Landlord) in compliance with all applicable Laws (including, but not limited to,
the ADA), Development Documents, Recorded Matters, and Rules and Regulations. In
addition, all work with respect to any Alterations must be done in a good and
workmanlike manner. Landlord’s approval of any plans, specifications or working
drawings for Tenant’s Alterations shall not create nor impose any responsibility
or liability on the part of Landlord for their completeness, design sufficiency,
or compliance with any laws, ordinances, rules and regulations of governmental
agencies or authorities. In performing the work of any such Alterations, Tenant
shall have the work performed in such a manner as not to obstruct access to the
Project, or the Common Areas for any other tenant of the project, and as not to

 

- 8 -



--------------------------------------------------------------------------------

obstruct the business of Landlord or other tenants in the Project, or interfere
with the labor force working in the Project. As Additional Rent hereunder,
Tenant shall reimburse Landlord, within ten (10) days after demand, for actual
legal, engineering, architectural, planning and other expenses incurred by
Landlord in connection with Tenant’s Alterations, plus Tenant shall pay to
Landlord a fee equal to five percent (5%) of the total cost of the Alterations.
If Tenant makes any Alterations, Tenant agrees to carry “Builder’s All Risk”
insurance, in an amount approved by Landlord and such other insurance as
Landlord may require, it being understood and agreed that all of such
Alterations shall be insured by Tenant in accordance with Section 12 of this
Lease immediately upon completion thereof. Tenant shall keep the Premises and
the property on which the Premises are situated free from any liens arising out
of any work performed, materials furnished or obligations incurred by or on
behalf of Tenant. Tenant shall, prior to construction of any and all
Alterations, cause its contractor(s) and/or major subcontractor(s) to provide
insurance as reasonably required by Landlord, and Tenant shall provide such
assurances to Landlord, including without limitation, waivers of lien, surety
company performance bonds (with respect to Alterations, the cost of which
exceeds $30,000) as Landlord shall require to assure payment of the costs
thereof to protect Landlord and the Project from and against any loss from any
mechanic’s, materialmen’s or other liens.

 

10.2 Surrender of Premises: At the expiration of the Term or earlier termination
of this Lease, Tenant shall surrender the Premises to Landlord (a) in good
condition and repair (damage by acts of God, casualty, and normal wear and tear
excepted), but with all interior walls cleaned, any carpets cleaned, all floors
cleaned and waxed, all non-working light bulbs and ballasts replaced and all
roll-up doors and plumbing fixtures in good condition and working order, and (b)
in accordance with the provisions of Section 27 hereof. Normal wear and tear
shall not include any damage or deterioration that would have been prevented by
proper maintenance by Tenant, or Tenant otherwise performing all of its
obligations under this Lease. On or before the expiration or earlier termination
of this Lease, (i) Tenant shall remove all of Tenant’s Property (as hereinafter
defined) and Tenant’s signage from the Premises and the other portions of the
Project, (ii) Landlord may, by notice to Tenant given at or about the time
Tenant requests Landlord’s consent to an Alteration, require Tenant, at Tenant’s
expense, to remove any or all such requested Alterations and Tenant shall remove
such requested Alterations from the Premises, and (iii) to the extent Landlord
has advised Tenant on or about the time that the Tenant Improvements were
constructed and installed in the Premises that Tenant is to remove all or
portions of the items comprising the Tenant Improvements (the “Removable Tls”),
Tenant shall remove the Removable Tls. Notwithstanding the foregoing, Tenant
shall not be obligated to remove any Alterations made to the Premises during its
previous occupancy thereof prior to the Commencement Date of this Lease or any
tenant improvements made by Landlord. Tenant shall repair any damage caused by
such removal of the Tenant’s Property, the requested Alterations and the
Removable TIs. For purposes hereof, the term “Tenant’s Property” shall mean and
refer to all equipment, trade fixtures, furnishings, inventories, goods and
personal property of Tenant. Any of Tenant’s Property not so removed by Tenant
as required herein shall be deemed abandoned and may be stored, removed, and
disposed of by Landlord at Tenant’s expense, and Tenant waives all claims
against Landlord for any damages resulting from Landlord’s retention and
disposition of such property; provided, however, Tenant shall remain liable to
Landlord for all costs incurred in storing and disposing of such abandoned
property of Tenant. All Tenant Improvements and Alterations except those which
Landlord requires Tenant to remove shall remain in the Premises as the property
of Landlord. If the Premises are not surrendered at the expiration of the Term
or earlier termination of this Lease, and in accordance with the provisions of
this Section 10 and Section 27 below, Tenant shall continue to be responsible
for the payment of Rent (as the same may be increased pursuant to Section 20
below) until the Premises are so surrendered in accordance with said provisions.
Tenant shall indemnify, defend and hold the Indemnitees (hereafter defined)
harmless from and against any and all damages, expenses, costs, losses or
liabilities arising from any delay by Tenant in so surrendering the Premises
including, without limitation, any damages, expenses, costs, losses or
liabilities arising from any claim against Landlord made by any succeeding
tenant or prospective tenant founded on or resulting from such delay and losses
and damages suffered by Landlord due to lost opportunities to lease any portion
of the Premises to any such succeeding tenant or prospective tenant, together
with, in each case, actual attorneys’ fees and costs.

 

11. Repairs and Maintenance

 

11.1 Tenant’s Repairs and Maintenance Obligations: Except for those portions of
the Building to be maintained by Landlord, as provided in Sections 11.2 and 11.3
below, Tenant shall, at its sole cost and expense, keep and maintain all parts
of the Premises and such portions of the Building and improvements as are within
the exclusive control of Tenant in good, clean and safe condition and repair,
promptly making all necessary repairs and replacements, whether ordinary or
extraordinary, with materials and workmanship of the same character, kind and
quality as the original thereof, all of the foregoing in accordance with the
applicable provisions of Section 10 hereof, and to the reasonable satisfaction
of Landlord including, but not limited to, repairing any damage caused by Tenant
or any of Tenant’s Representatives and replacing any property so damaged by
Tenant or any of Tenant’s Representatives. Without limiting the generality of
the foregoing, Tenant shall be solely responsible for promptly maintaining,
repairing and replacing (a) all interior mechanical systems, heating,
ventilation and air conditioning systems exclusively serving the Premises,
unless maintained by Landlord, (b) all interior plumbing work and fixtures
exclusively serving the Premises, (c) electrical wiring systems, fixtures and
equipment exclusively serving the Premises, (d) all interior lighting
(including, without limitation, light bulbs and/or ballasts) and exterior
lighting exclusively serving the Premises or adjacent to the Premises, (e) all
glass, windows, window frames, window casements, skylights, interior and
exterior doors, door frames and door closers, (f) all roll-up doors, ramps and
dock equipment, including without limitation, dock bumpers, dock plates, dock
seals, dock levelers and dock lights, (g) all tenant signage, (h) lifts for
disabled persons serving the Premises, (i) sprinkler systems, fire protection
systems and security systems, except to the extent maintained by Landlord, and
(j) all partitions, fixtures, equipment, interior painting, interior walls and
floors, and floor coverings of the Premises and every part thereof (including,
without limitation, any demising walls contiguous to any portion of the
Premises). Any such work shall be performed by licensed, insured and bonded
contractors and subcontractors reasonably approved by Landlord. Additionally,
Tenant shall be solely responsible for performance of the regular removal of
trash and debris. Tenant shall have no right of access to or right to install
any device on the roof of the Building nor make any penetrations of the roof of
the Building without the express prior written consent of Landlord, except as
expressly set forth in this Lease.

 

11.2 Maintenance by Landlord: Subject to the provisions of Section 11.1, and
further subject to Tenant’s obligation under Section 6 to reimburse Landlord, in
the form of Additional Rent, for Tenant’s Share of the cost and expense of the
following described items, Landlord agrees to repair and maintain in good
condition and repair the following items: fire protection services; the roof and
roof coverings (provided that Tenant installs no additional air

 

- 9 -



--------------------------------------------------------------------------------

conditioning or other equipment on the roof that damages the roof coverings, in
which event Tenant shall pay all costs relating to the presence of such
additional equipment); the plumbing and mechanical systems serving the Building,
excluding the plumbing, mechanical and electrical systems exclusively serving
the Premises; any rail spur and rail crossing; exterior painting of the
Building; and the parking areas, pavement, landscaping, sprinkler systems,
sidewalks, driveways, curbs, and lighting systems in the Common Areas.
Notwithstanding anything in this Section 11 to the contrary, Landlord shall have
the right to either repair or to require Tenant to repair any damage to any
portion of the Premises and any other portion of the Project caused by or
created due to any act, omission, negligence or willful misconduct of Tenant or
any of Tenant Representatives and to restore the Premises and the other affected
portions of the Project, as applicable, to the condition existing prior to the
occurrence of such damage. If Landlord elects to perform such repair and
restoration work, Tenant shall reimburse Landlord upon demand for all costs and
expenses incurred by Landlord in connection therewith. Tenant shall promptly
report, in writing, to Landlord any defective condition known to it which
Landlord is required to repair, and failure to so report any such defect shall
make Tenant responsible to Landlord for any liability incurred by Landlord by
reason of such condition.

 

11.3 Landlord’s Repairs and Maintenance Obligations: Subject to the provisions
of Sections 11.1, 25 and 26, and except for repairs rendered necessary by the
intentional or negligent acts or omissions of Tenant or any of Tenant’s
Representatives, Landlord agrees, at Landlord’s sole cost and expense without
reimbursement under Section 6 of this Lease, to (a) keep in good repair the
structural portions of the Building, including structural portions of the
floors, columns, stairwells, load-bearing walls, foundations and exterior
perimeter walls of the Building (exclusive of glass and exterior doors), and (b)
replace the structural portions of the roof of the Building (excluding the roof
membrane).

 

11.4 Tenant’s Failure to Perform Repairs and Maintenance Obligations: If Tenant
refuses or neglects to repair and maintain the Premises and the other areas
properly as required herein and to the reasonable satisfaction of Landlord,
Landlord may, but without obligation to do so, at any time make such repairs or
maintenance without Landlord having any liability to Tenant for any loss or
damage that may accrue to Tenant’s Property or to Tenant’s business by reason
thereof, except to the extent any damage is caused by the willful misconduct or
gross negligence of Landlord or its authorized agents and representatives. If
Landlord makes such repairs or maintenance, upon completion thereof Tenant shall
pay to Landlord, as Additional Rent, Landlord’s costs and expenses incurred
therefor. The obligations of Tenant hereunder shall survive the expiration of
the Term of this Lease or the earlier termination thereof. Tenant hereby waives
any right to repair at the expense of Landlord under any applicable Laws now or
hereafter in effect with respect to the Premises.

 

12. Insurance

 

12.1 Types of Insurance: Tenant shall maintain in full force and effect at all
times during the Term of this Lease, at Tenant’s sole cost and expense, for the
protection of Tenant and Landlord, as their interests may appear, policies of
insurance which afford the following coverages: (i) worker’s compensation and
employer’s liability, as required by law; (ii) commercial general liability
insurance (occurrence form) providing coverage against any and all claims for
bodily injury and property damage occurring in, on or about the Premises arising
out of Tenant’s and Tenant’s Representatives’ use or occupancy of the Premises.
Such insurance shall include coverage for blanket contractual liability, fire
damage, premises, personal injury, completed operations and products liability.
Such insurance shall have a combined single limit of not less than Two Million
Dollars ($2,000,000) per occurrence with a Three Million Dollar ($3,000,000)
aggregate limit and excess/umbrella insurance in the amount of Three Million
Dollars ($3,000,000); (iii) comprehensive automobile liability insurance with a
combined single limit of at least $1,000,000 per occurrence for claims arising
out of any company owned, hired and non-owned automobiles; (iv) “all risk” or
“special purpose” property insurance, including without limitation, sprinkler
leakage, covering damage to or loss of any of Tenant’s Property and the Tenant
Improvements located in, on or about the Premises, and in addition, coverage for
business interruption of Tenant (and Tenant shall not be obligated to carry
flood or earthquake coverage provided Tenant agrees that Landlord shall not be
liable for any damage or loss arising from flood or earthquake and Tenant waives
and releases Landlord from all Claims arising from or related to Tenant’s
failure to carry such flood or earthquake coverage). Such insurance shall be
written on a replacement cost basis (without deduction for depreciation) in an
amount equal to one hundred percent (100%) of the full replacement value of the
aggregate of the items referred to in this clause (iv); and (v) such other
insurance or higher limits of liability as is then customarily required for
similar types of buildings within the general vicinity of the Project or as may
be reasonably required by any of Landlord’s lenders.

 

12.2 Insurance Policies: Insurance required to be maintained by Tenant shall be
written by companies (i) licensed to do business in the State of California,
(ii) domiciled in the United States of America, and (iii) having a “General
Policyholders Rating” of at least A:X (or such higher rating as may be required
by a lender having a lien on the Premises) as set forth in the most current
issue of “A.M. Best’s Rating Guides.” Any deductible amounts under any of the
insurance policies required hereunder shall not exceed Twenty-Five Thousand
Dollars ($25,000) (provided, in no event shall Tenant have any self-insured
retention). Tenant shall deliver to Landlord certificates of insurance and, at
Landlord’s written request, true and complete copies of any and all endorsements
required to be maintained by Tenant hereunder at the time of execution of this
Lease by Tenant, including without limitation, an endorsement to Tenant’s
commercial general liability policy naming Landlord as an additional insured.
Tenant shall, at least fifteen (15) days prior to expiration of each policy,
furnish Landlord with certificates of insurance evidencing renewal thereof and a
copy of an additional insured endorsement attached to the certificates. Each
certificate shall expressly provide that such policies shall not be cancelable
except after thirty (30) days prior written notice to the parties named as
additional insureds as required in this Lease (except for cancellation for
nonpayment of premium, in which event cancellation shall not take effect until
at least ten (10) days’ notice has been given to Landlord).

 

12.3 Additional Insureds and Coverage: Each of Landlord, Landlord’s property
management company or agent, and Landlord’s lender(s) having a lien against the
Premises or any other portion of the Project shall be named as additional
insureds or loss payees (as applicable) under all of the policies required in
Section 12.1(ii) and, with respect to the Tenant Improvements, in Section
12.1(iv) hereof. Additionally, all of such policies shall provide for
severability of interest. All insurance to be maintained by Tenant shall, except
for workers’ compensation and employer’s liability insurance, be primary,
without right of contribution from insurance maintained by Landlord. Any
umbrella/excess liability policy (which shall be in “following form”) shall
provide that if the underlying aggregate is exhausted, the excess coverage will
drop down as primary insurance. The limits of insurance maintained by Tenant
shall not limit Tenant’s liability under this Lease. It is the parties’
intention that the insurance to be procured and maintained by Tenant as

 

- 10 -



--------------------------------------------------------------------------------

required herein shall provide coverage for any and all damage or injury arising
from or related to Tenant’s operations of its business and/or Tenant’s
Representatives’ use of the premises and any of the areas within the project.
Notwithstanding anything to the contrary contained herein, to the extent
Landlord’s cost of maintaining insurance with respect to the Building and/or any
other buildings within the Project is increased as a result of Tenant’s acts,
omissions, Alterations, improvements, use or occupancy of the premises, Tenant
shall pay one hundred percent (100%) of, and for, each such increase as
Additional Rent.

 

12.4 Failure of Tenant to purchase and maintain Insurance: If Tenant fails to
obtain and maintain the insurance required herein throughout the Term of this
Lease, Landlord may, but without obligation to do so, purchase the necessary
insurance and pay the premiums therefor. If Landlord so elects to purchase such
insurance, Tenant shall promptly pay to Landlord as Additional Rent, the amount
so paid by Landlord, upon Landlord’s demand therefor. In addition, Landlord may
recover from Tenant and Tenant agrees to pay, as Additional Rent, any and all
losses, damages, expenses and costs which Landlord may sustain or incur by
reason of Tenant’s failure to obtain and maintain such insurance.

 

12.5 Waiver of Subrogation: Landlord and Tenant hereby mutually waive their
respective rights of recovery against each other for any loss of, or damage to,
either parties’ property to the extent that such loss or damage is insured by
and insurance policy required to be in effect at the time of such loss or
damage. Each party shall obtain any special endorsements, if required by its
insurer, whereby the insurer waives its rights of subrogation against the other
party. This provision is intended to waive fully, and for the benefit of the
parties hereto, any rights and/or claims which might give rise to a right of
subrogation in favor of any insurance carrier.

 

12.6 Landlord’s Insurance: Landlord shall maintain in full force and effect
during the Term of this Lease, subject to reimbursement as provided in section
6, policies of insurance which afford such coverages as are commercially
reasonable and as is consistent with other properties in Landlord’s portfolio.
Notwithstanding the foregoing, Landlord shall obtain and keep in force during
the Term of this Lease, as an item of Operating Expenses, a policy or policies
in the name of Landlord, with loss payable to Landlord and to the holders of any
mortgages, deeds of trust or ground leases on the Premises (“Lender(s)”),
insuring loss or damage to the Building, including all improvements, fixtures
(other than trade fixtures) and permanent additions. However, all Alterations,
additions and improvements made to the premises by Tenant (including the Tenant
Improvements) shall be insured by Tenant rather than by Landlord. The amount of
such insurance procured by Landlord shall be equal to at least eighty percent
(80%) of the full replacement cost of the Building, including all improvements
and permanent additions as the same shall exist from time to time, or the amount
required by Lenders. At Landlord’s option, such policy or policies shall insure
against all risks of direct physical loss or damage (including, without
limitation, the perils of flood and earthquake), including coverage for any
additional costs resulting from debris removal and reasonable amounts of
coverage for the enforcement of any ordinance or law regulating the
reconstruction or replacement of any undamaged sections of the Building required
to be demolished or removed by reason of the enforcement of any building,
zoning, safety or land use laws as the result of a covered cause of loss. If any
such insurance coverage procured by Landlord has a deductible clause, the
deductible shall not exceed commercially reasonable amounts, and in the event of
any casualty, the amount of such deductible shall be an item of Operating
Expenses as so limited.

 

13. Limitation of Liability and Indemnity

 

Except to the extent of damage resulting from the gross negligence or willful
misconduct of Landlord or its authorized representatives, Tenant agrees to
protect, defend (with counsel acceptable to Landlord) and hold Landlord and
Landlord’s lenders, partners, members, property management company (if other
than Landlord), agents, directors, officers, employees, representatives, agents,
contractors, heirs, successors and assigns (collectively, the “Indemnitees”)
harmless and indemnify the indemnitees from and against all liabilities,
damages, demands, penalties, costs, claims, losses, judgements, charges and
expenses (including reasonable attorney’s fees, costs of court and expenses
necessary in the prosecution or defense of any litigation including the
enforcement of this provision) (Collectively, “claims”) arising from or in any
way related to, directly or indirectly, (i) Tenant’s or Tenant’s
Representatives’ use of the Premises and other portions of the project, (ii) the
conduct of Tenant’s business, (iii) from any activity, work or thing done,
permitted or suffered by Tenant in or about the Premises, (iv) in any way
connected with the Premises, the Alterations or with the Tenant’s property
therein, including, but not limited to, any liability for injury to person or
property of Tenant, Tenant’s Representatives or third party persons, and/or (v)
Tenant’s failure to perform any covenant or obligation of Tenant under this
Lease; provided, Tenant shall not be liable to Landlord for any repair and
rebuilding costs incurred by Landlord due to damage or destruction caused by
Tenant (except Tenant’s Share of any deductible) unless such damage or
destruction was caused by the intentional acts or omissions of Tenant. Tenant
agrees that the obligations of Tenant herein shall survive the expiration of
earlier termination or this Lease.

 

Except to the extent caused by the gross negligence or willful misconduct of
Landlord, neither Landlord nor any of the Indemnities shall be liable for and
Tenant waives any claims against Landlord and the Indemnities for injury or
damage to the person or the property of Tenant, Tenant’s employees, contractors,
invitees, customers or any other person in or about the premises, Building or
Project from any cause whatsoever, including, but not limited to, damage or
injury which is caused by or results from (i) fire, steam, electricity, gas,
water or rain, or from the breakage, leakage, obstruction or other defects of
pipes, fire sprinklers, wires, appliances, plumbing, heating, ventilating, air
conditioning or lighting fixtures or, (ii) from the condition of the Premises,
other portions of the Building or Project. Landlord shall not be liable for any
damages arising from any act or neglect of any other tenants of Landlord or any
subtenant or assignee of such other tenants nor from the failure by Landlord to
enforce the provisions of any other lease in the project. Notwithstanding
Landlord’s negligence, gross negligence, or breach of this Lease, Landlord shall
under no circumstances be liable for (a) injury to Tenant’s business, for any
loss of income or profit therefrom or any indirect, consequential or punitive
damages or (b) any damage to property or injury to persons arising from strikes,
lockouts, labor disputes, acts of God, including without limitation,
earthquakes, inability to obtain services, labor, or materials or reasonable
substitutes therefor, governmental actions or civil commotions. Tenant shall
not, in any event or circumstance, be permitted to offset or otherwise credit
against any payments of Rent required herein for matters for which Landlord may
be liable hereunder. Landlord and its authorized representatives shall not be
liable for any interference with light or air, or for any latent defect in the
Premises or the Building.

 

- 11 -



--------------------------------------------------------------------------------

14. Assignment and Subleasing

 

14.1 Prohibition: Except as provided in Section 14.8, Tenant shall not, without
the prior written consent of Landlord, assign, mortgage, hypothecate, encumber,
grant any license or concession, pledge or otherwise transfer this Lease or any
interest herein, permit any assignment or other such transfer of this Lease or
any interest hereunder by operation of law, sublet the Premises or any part
thereof, or permit the use of the Premises by any persons other than Tenant and
Tenant’s Representatives (all of the foregoing are sometimes referred to
collectively as “Transfers” and any person to whom any Transfer is made or
sought to be made is sometimes referred to as a “Transferee”). No consent to any
Transfer shall constitute a waiver of the provisions of this section 14, and all
subsequent Transfers may be made only with the prior written consent of
Landlord, which consent shall not be unreasonably withheld, but which consent
shall be subject to the provisions of this Section 14.

 

14.2 Request for Consent: If Tenant seeks to make a Transfer, Tenant shall
notify Landlord, in writing, and deliver to Landlord at least thirty (30) days
(but not more than one hundred eighty (180) days) prior to the proposed
commencement date of the Transfer (the “Proposed Effective Date”) the following
information and documents (the “Tenant’s Notice”): (i) a description of the
portion of the Premises to be transferred (the “Subject Space”); (ii) all of the
terms of the proposed Transfer including without limitation, the Proposed
Effective Date, the name and address of the proposed Transferee, and a copy of
the existing or proposed assignment, sublease or other agreement governing the
proposed Transfer; (iii) current financial statements of the proposed Transferee
certified (except such financial statements shall not require certification with
respect to a company, the common stock of which is listed on a national stock
exchange) by an officer, member, partner or owner thereof, and any such other
information as Landlord may then reasonably require, including without
limitation, if available, audited financial statements for the previous three
(3) most recent consecutive fiscal years; (iv) the Plans and Specifications
(defined below), if any; and (v) such other information as Landlord may then
reasonably require. Tenant shall give Landlord the Tenant’s Notice by registered
or certified mail addressed to Landlord at Landlord’s Address specified in the
Basic Lease Information. Within fifteen (15) business days after Landlord’s
receipt of the Tenant’s Notice Landlord shall notify Tenant, in writing, of its
determination with respect to such requested proposed Transfer, the reasons
therefor and the election to recapture as set forth in Section 14.5 below. If
the Landlord does not elect to recapture pursuant to the provisions of Section
14.5 hereof and Landlord does consent to the requested proposed Transfer, Tenant
may thereafter assign its interests in and to this Lease or sublease all or a
portion of the Premises to the same party and on the same terms as set forth in
the Tenant’s Notice.

 

14.3 Criteria for Consent: Tenant acknowledges and agrees that, among other
circumstances for which Landlord could reasonably withhold consent to a proposed
Transfer, it shall be reasonable for Landlord to withhold its consent where (a)
Tenant is in default of its obligations under this Lease beyond applicable
notice and cure periods, (b) the use to be made of the Premises by the proposed
Transferee is prohibited under this Lease or differs from the Permitted Uses
under this Lease, (c) the proposed Transferee or its business is subject to
compliance with additional requirements of the ADA beyond those requirements
which are applicable to Tenant, unless the proposed Transferee shall (i) first
deliver plans and specifications for complying with such additional requirements
and obtain Landlord’s written consent thereto, and (ii) comply with all
Landlord’s conditions contained in such consent, (d) the proposed Transferee
does not intend to occupy a substantial portion of the Premises assigned or
sublet to it, (e) Landlord reasonably disapproves of the proposed Transferee’s
business operating history, reputation or creditworthiness (unless such
Transferee has shareholders’ equity and unrestricted cash at least equal to
Tenant’s shareholders’ equity and unrestricted cash on the date on which
Landlord receives Tenant’s Notice (“Consent Request Date”), as measured at the
then most recent quarter end of each), or reasonably disapproves of the
character of the business to be conducted by the proposed Transferee at the
Premises (unless such business is within the Permitted Uses under this Lease),
(f) the proposed Transferee is (i) a governmental agency or unit or (ii) an
existing tenant in the Project with one or more leases in the Project, with
aggregate rentable square footage greater than the aggregate rentable square
footage Tenant proposes to assign to the proposed Transferee, which leases will
expire within ninety (90) days after the Consent Request Date and such existing
tenant is not or has not previously been in default of its lease, provided this
subsection 14.3(f)(ii) shall not be applicable in the event at least
ninety-percent (90%) of the rentable square footage of the Project is leased at
the Consent Request Date (the “Minimum Rental Percentage”), (g) the proposed
Transfer would violate any “exclusive” rights of any occupants in the Project or
cause Landlord to violate another agreement or obligation to which Landlord is
then a party or otherwise subject, (h) Landlord or Landlord’s agent has shown
space in the Project to the proposed Transferee at any time within the ninety
(90) day period immediately preceding the Consent Request Date, and the Minimum
Rental Percentage is not met at that date, (i) Landlord otherwise reasonably
determines that the proposed Transfer would have the effect of decreasing the
value of the Building or of materially increasing the expenses associated with
operating, maintaining and repairing the Project, (j) either the proposed
Transferee, or any person or entity which directly or indirectly, controls, is
controlled by, or is under common control with, the proposed Transferee, (i)
occupies space in the Project on the Consent Request Date or (ii) has negotiated
with Landlord for a lease of premises in the Project during the ninety (90) day
period immediately preceding the Consent Request Date, provided this subsection
14.3(j) shall only be applicable in the event the Minimum Rental Percentage is
not met at that date, (k) the per rentable square foot rent proposed to be
charged by Tenant to the proposed Transferee during the term of such Transfer,
calculated using a present value analysis, is less than ninety percent (90%) of
the lowest per rentable square foot rent agreed to in a lease entered into by
Landlord within the ninety (90) day period immediately preceding the Consent
Request Date, for comparable space in the Building, or in any other Building in
the Project, for a comparable term, unless the Minimum Rental Percentage is not
met at that date, in which case this subsection 14.3(k) shall not be applicable,
or (l) the proposed Transferee will use, store or handle Hazardous Materials
(defined below) in or about the Premises of a type, nature or quantity not then
acceptable to Landlord, unless the Landlord has previously consented to another
tenant in the Project using, storing or handling the type, nature and quantity
of such Hazardous Materials.

 

14.4 Effectiveness of Transfer and Continuing Obligations: Prior to the date on
which any permitted Transfer becomes effective, Tenant shall deliver to Landlord
(i) a counterpart of the fully executed Transfer document, (ii) an executed
Hazardous Materials Disclosure Certificate substantially in the form of Exhibit
E hereto (the “Transferee HazMat Certificate”), and (iii) Landlord’s standard
form of Consent to Assignment or Consent to Sublease, as applicable, executed by
Tenant and the Transferee in which each of Tenant and the Transferee confirms
its obligations pursuant to this Lease. Failure or refusal of a Transferee to
execute any such consent instrument shall not release or discharge the
Transferee from its obligation to do so or from any liability as provided
herein. The voluntary, involuntary or other surrender of this Lease by Tenant,
or a mutual cancellation by Landlord and Tenant, shall not work a merger, and
any such surrender or cancellation shall, at the option of Landlord, either
terminate all or any existing subleases or operate as

 

- 12 -



--------------------------------------------------------------------------------

an assignment to Landlord of any or all of such subleases. Each permitted
Transferee shall assume and be deemed to assume this Lease and shall be and
remain liable jointly and severally with Tenant for payment of Rent and for the
due performance of, and compliance with all the terms, covenants, conditions and
agreements herein contained on Tenant’s part to be performed or complied with,
for the Term of this Lease. No Transfer shall affect the continuing primary
liability of Tenant (which, following assignment, shall be joint and several
with the assignee), and Tenant shall not be released from performing any of the
terms, covenants and conditions of this Lease. An assignee of Tenant shall
become directly liable to Landlord for all obligations of Tenant hereunder, but
no Transfer by Tenant shall relieve Tenant of any obligations or liability under
this Lease whether occurring before or after such consent, assignment,
subletting or other Transfer. The acceptance of any or all of the Rent by
Landlord from any other person (whether or not such person is an occupant of the
Premises) shall not be deemed to be a waiver by Landlord of any provision of
this Lease or to be a consent to any Transfer. Except as provided in Section
14.8, for purposes hereof, if Tenant is a business entity, direct or indirect
transfer of fifty percent (50%) or more of the ownership interest of the entity
(whether in a single transaction or in the aggregate through more than one
transaction) shall be deemed a Transfer and shall be subject to all the
provisions hereof. Except with respect to an Affiliate, any and all options,
first rights of refusal, tenant improvement allowances and other similar rights
granted to Tenant in this Lease, if any, shall not be assignable by Tenant
unless expressly authorized in writing by Landlord. Any transfer made without
Landlord’s prior written consent, shall, at Landlord’s option, be null, void and
of no effect, and shall, at Landlord’s option, constitute a material default by
Tenant of this Lease. As Additional Rent hereunder, Tenant shall pay to Landlord
each time it requests a Transfer, a fee in the amount of two thousand five
hundred dollars ($2,500) and, in addition, Tenant shall promptly reimburse
Landlord for actual legal and other expenses incurred by Landlord in connection
with any actual or proposed Transfer.

 

14.5 Recapture: Except as provided in Section 14.8, if the Transfer (i) by
itself or taken together with then existing or pending Transfers covers or
totals, as the case may be, more than fifty percent (50%) of the rentable square
feet of the Premises, or (ii) is for a term which by itself or taken together
with then existing or pending Transfers is greater than eighty percent (80%) of
the period then remaining in the Term of this Lease as of the time of the
Proposed Effective Date, then Landlord shall have the right, to be exercised by
giving written notice to Tenant, to recapture the Subject Space described in the
Tenant’s Notice. If such recapture notice is given, it shall serve to terminate
this Lease with respect to the proposed Subject Space, or, if the proposed
Subject Space covers all the Premises, it shall serve to terminate the entire
Term of this Lease, in either case, as of the Proposed Effective Date. However,
no termination of this Lease with respect to part or all of the Premises shall
become effective without the prior written consent, where necessary, of the
holder of each deed of trust encumbering the Premises or any other portion of
the Project. If this Lease is terminated pursuant to the foregoing provisions
with respect to less than the entire Premises, the Rent shall be adjusted on the
basis of the proportion of rentable square feet retained by Tenant to the
rentable square feet originally demised and this Lease as so amended shall
continue thereafter in full force and effect.

 

14.6 Transfer Premium: If Landlord consents to a Transfer, as a condition
thereto, Tenant shall pay to Landlord monthly, as Additional Rent, at the same
time as the monthly Installments of Rent are payable hereunder, fifty percent
(50%) of any Transfer Premium. The term “Transfer Premium” shall mean all rent,
additional rent and other consideration payable by such Transferee which either
initially or over the term of the Transfer exceeds the Rent or pro rata portion
of the Rent, as the case may be, for such space reserved in the Lease, after
first deducting reasonable attorneys’ fees and commercially reasonable brokerage
commissions.

 

14.7 Waiver: Notwithstanding any Transfer, or any indulgences, waivers or
extensions of time granted by Landlord to any Transferee, or failure by Landlord
to take action against any Transferee, Tenant agrees that Landlord may, at its
option, proceed against Tenant without having taken action against or joined
such Transferee, except that Tenant shall have the benefit of any indulgences,
waivers and extensions of time granted to any such Transferee.

 

14.8 Affiliated Companies/Restructuring of Business Organization: The assignment
or subletting by Tenant of all or any portion of this Lease or the Premises to
(i) a parent or subsidiary of Tenant, or (ii) any person or entity which
controls, is controlled by or under the common control with Tenant, or (iii) any
entity which purchases all or substantially all of the assets of Tenant, or (iv)
any entity into which Tenant is merged or consolidated or any reverse triangular
merger of Tenant (all such persons or entities described in clauses (i), (ii),
(iii) and (iv) being sometimes herein referred to as “Affiliates”) shall not be
deemed a Transfer under the Section 14 (hence, the aforesaid events shall not be
subject to obtaining Landlord’s prior consent; Landlord shall not have any right
to receive any Transfer Premium in connection therewith; and Landlord shall not
have the recapture rights described in Section 14.5 above), provided in all
instances that:

 

14.8.1 any such Affiliate was not formed as a subterfuge to avoid the
obligations of this Section 14;

 

14.8.2 Tenant give Landlord prior notice of any such assignment or sublease to
an Affiliate;

 

14.8.3 the successor of Tenant has as of the effective date of any such
assignment or sublease shareholder’s equity (computed in accordance with
generally accepted accounting principles) of at least $10,000,000;

 

14.8.4 any such assignment or sublease shall be subject to all of the terms and
provisions of this Lease, and such assignee or sublessee (i.e. any such
Affiliate), other than in the case of an Affiliate resulting from a merger or
consolidation as described in Section 14.8(iv) above, shall assume, in a written
document reasonably satisfactory to Landlord and delivered to Landlord upon or
prior to the effective date of such assignment or sublease, all the obligations
of Tenant under this Lease; and

 

14.8.5 Tenant and any guarantor shall remain fully liable for all obligations to
be performed by Tenant under this Lease, except in the case of an Affiliate
resulting from the acquisition of all or substantially all of the assets of
Tenant described in Section 14.8(iii) or from a merger or consolidation as
described in Section 14.8(iv) above.

 

- 13 -



--------------------------------------------------------------------------------

15. Subordination

 

To the fullest extent permitted by law, this Lease, the rights of Tenant under
this Lease and Tenant’s leasehold interest shall be subject and subordinate at
all times to: (i) all ground leases or underlying leases which may now exist or
hereafter be executed affecting the Building, the Lot, or any other portion of
the Project, and (ii) the lien of any mortgage or deed of trust which may now or
hereafter exist for which the Building, the Lot, ground leases or underlying
leases, any other portion of the Project or Landlord’s interest or estate in any
of said items is specified as security. Notwithstanding the foregoing, Landlord
or any such ground lessor, mortgagee, or any beneficiary shall have the right to
require this Lease be superior to any such ground leases or underlying leases or
any such liens, mortgage or deed of trust. If any ground lease or underlying
lease terminates for any reason or any mortgage or deed of trust is foreclosed
or a conveyance in lieu of foreclosure is made for any reason, Tenant shall
attorn to and become the Tenant of the successor in interest to Landlord,
provided such successor in interest will not disturb Tenant’s use, occupancy or
quiet enjoyment of the Premises if Tenant is not in material default of the
terms and provisions of this Lease. The successor in interest to Landlord
following foreclosure, sale or deed in lieu thereof shall not be: (a) liable for
any act or omission of any prior lessor or with respect to events occurring
prior to acquisition of ownership; (b) subject to any offsets or defenses which
Tenant might have against any prior lessor; (c) bound by prepayment of more than
one (1) month’s Rent, except in those instances when Tenant pays Rent quarterly
in advance pursuant to Section 8 hereof, then not more than three months’ Rent;
or (d) liable to Tenant for any Security Deposit not actually received by such
successor in interest to the extent any portion or all of such Security Deposit
has not already been forfeited by, or refunded to, Tenant. Landlord shall be
liable to Tenant for all or any portion of the Security Deposit not forfeited
by, or refunded to Tenant, until and unless Landlord transfers such Security
Deposit to the successor in interest. Tenant covenants and agrees to execute
(and acknowledge if required by Landlord, any lender or ground lessor) and
deliver, within ten (10) days of a demand or request by Landlord and in the form
reasonably requested by Landlord, ground lessor, mortgagee or beneficiary, any
additional documents evidencing the priority or subordination of this Lease with
respect to any such ground leases or underlying leases or the lien of any such
mortgage or deed of trust. Tenant’s agreement to subordinate this Lease to any
future ground or underlying lease or any future deed of trust or mortgage
pursuant to the foregoing provisions of this Section 15 is conditioned upon
Landlord delivering to Tenant from the lessor under such future ground or
underlying lease or the holder of any such mortgage or deed of trust, a
non-disturbance agreement agreeing, among other things, that Tenant’s right to
possession of the Premises pursuant to the terms and conditions of this Lease
shall not be disturbed provided Tenant is not in default under this Lease beyond
any applicable notice and cure periods hereunder. Landlord has informed Tenant
that, as of the date of this Lease, there exists no deed of trust or mortgage
encumbering the Premises or Building.

 

16. Right of Entry

 

Landlord and its agents shall have the right to enter the Premises at all
reasonable times, upon reasonable prior notice, for purposes of inspection,
exhibition, posting of notices, investigation, replacements, repair, maintenance
and alteration. It is further agreed that Landlord shall have the right to use
any and all means Landlord deems necessary to enter the Premises in an
emergency. During the final nine (9) months of the Term, Landlord shall have the
right to place “for rent” or “for lease” signs regarding the Premises on the
outside of the Premises, the Building and in the Common Areas. Landlord shall
also have the right to place “for sale” signs on the outside of the Building and
in the Common Areas. Tenant hereby waives any Claim from damages or for any
injury or inconvenience to or interference with Tenant’s business, or any other
loss occasioned thereby except for any Claim for any of the foregoing arising
out of the sole active gross negligence or willful misconduct of Landlord or its
authorized representatives.

 

17. Estoppel Certificate

 

Tenant shall execute (and acknowledge if required by any lender or ground
lessor) and deliver to Landlord, within ten (10) days after Landlord provides
such to Tenant, a statement in writing certifying that this Lease is unmodified
and in full force and effect (or, if modified, stating the nature of such
modification), the date to which the Rent and other charges are paid in advance,
if any, acknowledging that there are not, to Tenant’s knowledge, any uncured
defaults on the part of Landlord hereunder or specifying such defaults as are
claimed, and such other matters as Landlord may reasonably require. Any such
statement may be conclusively relied upon by Landlord and any prospective
purchaser or encumbrancer of the Building or other portions of the Project.
Tenant’s failure to deliver such statement within such time shall be conclusive
upon the Tenant that (a) this Lease is in full force and effect, without
modification except as may be represented by Landlord; (b) there are no uncured
defaults in Landlord’s performance; and (c) not more than one month’s Rent has
been paid in advance, except in those instances when Tenant pays Rent quarterly
in advance pursuant to Section 8 hereof, then not more than three months’ Rent
has been paid in advance.

 

18. Tenant’s Default

 

The occurrence of any one or more of the following events shall, at Landlord’s
option, constitute a material default by Tenant of the provisions of this Lease:

 

18.1 The abandonment of the Premises by Tenant;

 

18.2 The failure by Tenant to make any payment of Rent, Additional Rent or any
other payment required hereunder within three (3) business days after Landlord’s
delivery of written notice to Tenant that said payment is past due. Tenant
agrees that any such written notice delivered by Landlord shall, to the fullest
extent permitted by law, serve as the statutorily required notice under
applicable law. In addition to the foregoing, Tenant agrees to notice and
service of notice as provided for in this Lease;

 

18.3 The failure by Tenant to observe, perform or comply with any of the
conditions, covenants or provisions of this Lease (except failure to make any
payment of Rent and/or Additional Rent and any other payment required hereunder)
and such failure is not cured within (i) thirty (30) days of the date on which
Landlord delivers written notice of such failure to Tenant for all failures
other than with respect to (a) Hazardous Materials (defined in Section 27
hereof), (b) Tenant making the repairs, maintenance and replacements required
under the provisions of Section 11.1 hereof, or (c) the timely delivery by
Tenant of a subordination, non-disturbance and attornment agreement (an “SNDA”),
a counterpart of a fully executed Transfer document and a consent thereto
(collectively, the “Transfer Documents”), an

 

- 14 -



--------------------------------------------------------------------------------

estoppel certificate and insurance certificates, (ii) ten (10) days of the date
on which Landlord delivers written notice of such failure to Tenant for all
failures in any way related to Hazardous Materials or Tenant falling to timely
make the repairs, maintenance or replacements required by Section 11.1, and
(iii) the time period, if any, specified in the applicable sections of this
Lease with respect to subordination, assignment and sublease, estoppel
certificates and insurance. However, Tenant shall not be in default of its
obligations hereunder if such failure (other than any failure of Tenant to
timely and properly make the repairs, maintenance, or replacements required by
Section 11.1, or timely deliver an SNDA, the Transfer Documents, an estoppel
certificate or insurance certificates, for which no additional cure period shall
be given to Tenant) cannot reasonably be cured within such thirty (30) or ten
(10) day period, as applicable, and Tenant promptly commences, and thereafter
diligently proceeds with same to completion, all actions necessary to cure such
failure as soon as is reasonably possible, but in no event shall the completion
of such cure be later than sixty (60) days after the date on which Landlord
delivers to Tenant written notice of such failure, unless Landlord, acting
reasonably and in good faith, otherwise expressly agrees in writing to a longer
period of time based upon the circumstances relating to such failure as well as
the nature of the failure and the nature of the actions necessary to cure such
failure; or

 

18.4 The making of a general assignment by Tenant for the benefit of creditors,
the filing of a voluntary petition by Tenant or the filing of an involuntary
petition by any of Tenant’s creditors seeking the rehabilitation, liquidation,
or reorganization of Tenant under any law relating to bankruptcy, insolvency or
other relief of debtors and, in the case of an involuntary action, the failure
to remove or discharge the same within sixty (60) days of such filing, the
appointment of a receiver or other custodian to take possession of substantially
all of Tenant’s assets or this leasehold, Tenant’s insolvency or inability to
pay Tenant’s debts or failure generally to pay Tenant’s debts when due, any
court entering a decree or order directing the winding up or liquidation of
Tenant or of substantially all of Tenant’s assets, Tenant taking any action
toward the dissolution or winding up of Tenant’s affairs, the cessation or
suspension of Tenant’s use of the Premises, or the attachment, execution or
other judicial seizure of substantially all of Tenant’s assets or this
leasehold.

 

19. Remedies for Tenant’s Default

 

19.1 Landlord’s Rights: In the event of Tenant’s material default under this
Lease, Landlord may terminate Tenant’s right to possession of the Premises by
any lawful means in which case upon delivery of written notice by Landlord this
Lease shall terminate on the date specified by Landlord in such notice and
Tenant shall immediately surrender possession of the Premises to Landlord. In
addition, the Landlord shall have the immediate right of re-entry whether or not
this Lease is terminated, and if this right of re-entry is exercised following
abandonment of the Premises by Tenant, Landlord may consider any of Tenant’s
Property left on the Premises to also have been abandoned. No re-entry or taking
possession of the Premises by Landlord pursuant to this Section 19 shall be
contrued as an election to terminate this Lease unless a written notice of such
intention is given to Tenant. If Landlord relets the Premises or any portion
thereof, Tenant shall be liable immediately to Landlord for all costs Landlord
incurs in reletting the Premises or any part thereof, including, without
limitation, broker’s commissions, expenses of cleaning, redecorating, and
further improving the Premises and other similar costs (collectively, the
“Reletting Costs”). Any and all of the Reletting Costs shall be fully chargeable
to Tenant and shall not be prorated or otherwise amortized in relation to any
new lease for the Premises or any portion thereof. Reletting may be for a period
shorter or longer than the remaining term of this Lease. In no event shall
Tenant be entitled to any excess rent received by Landlord. No act by Landlord
other than giving written notice to Tenant shall terminate this Lease. Acts of
maintenance, efforts to relet the Premises or the appointment of a receiver on
Landlord’s initiative to protect Landlord’s interest under this Lease shall not
constitute a termination of Tenant’s right to possession. So long as this Lease
is not terminated, Landlord shall have the right to remedy any default of
Tenant, to maintain or improve the Premises, to cause a receiver to be appointed
to administer the Premises and new or existing subleases and to add to the Rent
payable hereunder all of Landlord’s reasonable costs in so doing, with interest
at the maximum rate permitted by law from the date of such expenditure.

 

19.2 Damages Recoverable: If Tenant breaches this Lease and abandons the
Premises before the end of the Term, or if Tenant’s right to possession is
terminated by Landlord because of a breach or default under this Lease, then in
either such case, Landlord may recover from Tenant all damages suffered by
Landlord as a result of Tenant’s failure to perform its obligations hereunder,
including without limitation, the unamortized cost of any Tenant Improvements
constructed by or on behalf of Tenant pursuant to Exhibit B hereto to the extent
Landlord has paid for such improvements, the unamortized portion of any broker’s
or leasing agent’s commission incurred with respect to the leasing of the
Premises to Tenant for the balance of the Term of the Lease remaining after the
date on which Tenant is in default of its obligations hereunder, and all
Reletting Costs, and the worth at the time of the award (computed in accordance
with paragraph (3) of Subdivision (a) of Section 1951.2 of the California Civil
Code) of the amount by which the Rent then unpaid hereunder for the balance of
the Lease Term exceeds the amount of such loss of Rent for the same period which
Tenant proves could be reasonably avoided by Landlord and in such case, Landlord
prior to the award, may relet the Premises for the purpose of mitigating damages
suffered by Landlord because of Tenants failure to perform its obligations
hereunder; provided, however, that even though Tenant has abandoned the Premises
following such breach, this Lease shall nevertheless continue in full force and
effect for as long as Landlord does not terminate Tenant’s right of possession,
and until such termination, Landlord shall have the remedy described in Section
1951.4 of the California Civil Code (Landlord may continue this Lease in effect
after Tenant’s breach and abandonment and recover Rent as it becomes due, if
Tenant has the right to sublet or assign, subject only to reasonable
limitations) and may enforce all its rights and remedies under this Lease,
including the right to recover the Rent from Tenant as it becomes due hereunder.
The “worth at the time of the award” within the meaning of Subparagraphs (a)(1)
and (a)(2) of Section 1951.2 of the California Civil Code shall be computed by
allowing interest at the rate of ten percent (10%) per annum. Tenant waives
redemption or relief from forfeiture under California Code of Civil Procedure
Sections 1174 and 1179 (or any successor or substitute statute), or under any
other present or future law, in the event Tenant is evicted or Landlord takes
possession of the Premises by reason of any default of Tenant hereunder. Tenant
hereby waives for Tenant and for all those claiming under Tenant all rights now
or hereafter existing to redeem by order or judgment of any court or by any
legal process or writ, Tenant’s right of occupancy of the Premises after any
termination of this Lease.

 

19.3 Rights and Remedies Cumulative: The foregoing rights and remedies of
Landlord are not exclusive; they are cumulative in addition to any rights and
remedies now or hereafter existing at law, in equity by statute or otherwise, or
to any equitable remedies Landlord may have, and to any remedies Landlord may
have under bankruptcy laws or laws affecting creditors’ rights generally. In
addition to all remedies set forth above, if Tenant materially defaults under
this Lease, all options granted to Tenant hereunder shall automatically
terminate, unless otherwise expressly agreed to in writing by Landlord.

 

- 15 -



--------------------------------------------------------------------------------

20. Holding Over

 

If Tenant holds over after the expiration of the Lease Term hereof, with or
without the express or implied consent of Landlord, such tenancy shall be from
month-to-month only, and shall not constitute a renewal hereof or an extension
for any further term, and in such case Base Rent shall be payable at a monthly
rate equal to one hundred fifty percent (150%) of the greater of (i) the Base
Rent applicable during the last rental period of the Lease Term under this Lease
or (ii) the fair market rental rate for the Premises as of the commencement of
such holdover period. Such month-to-month tenancy shall be subject to every
other term, covenant and agreement contained herein. Landlord hereby expressly
reserves the right to require Tenant to surrender possession of the Premises to
Landlord as provided in this Lease upon the expiration or other termination of
this Lease. The provisions of this Section 20 shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided herein
or at law. If Tenant falls to surrender the Premises upon the termination or
expiration of this Lease, in addition to any other liabilities to Landlord
accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord
harmless from all Claims resulting from such failure, including but not limited
to, any Claims made by any succeeding tenant founded upon such failure to
surrender, and any lost profits to Landlord resulting therefrom.

 

21. Landlord’s Default

 

Landlord shall not be considered in default of this Lease unless Landlord falls
to perform an obligation required to be performed by Landlord hereunder within
thirty (30) days after receipt by Landlord of written notice specifying the
nature of the obligation Landlord has not performed; provided, however, that if
the nature of Landlord’s obligation is such that more than thirty (30) days,
after receipt of written notice, is reasonably necessary for its performance,
then Landlord shall not be in default of this Lease if performance of such
obligation is commenced within such thirty (30) day period and thereafter
diligently pursued to completion.

 

22. Parking

 

During the Term, at no additional cost to Tenant, Tenant may use the number of
non-designated and non-exclusive parking spaces specified in the Basic Lease
Information. Landlord shall exercise reasonable efforts to ensure that such
spaces are available to Tenant for its use, but Landlord shall not be required
to enforce Tenant’s right to use the same. In no event shall Tenant or any of
Tenant’s Representatives park or permit any parking of vehicles overnight.

 

23. Transfer of Landlord’s Interest

 

If there is any sale or other transfer of the Premises or any other portion of
the Project by Landlord or any of Landlord’s interest therein, Landlord shall
automatically be entirely released from all liability under this Lease and
Tenant agrees to look solely to such transferee for the performance of
Landlord’s obligations hereunder after the date of such transfer so long as such
transferee agrees to assume Landlord’s obligations under this Lease first
arising or accruing after the date of transfer. A ground lease or similar long
term lease by Landlord of the entire Building or Lot, of which the Premises are
a part, shall be deemed a sale within the meaning of this Section 23. Tenant
agrees to attorn to such new owner provided such new owner does not disturb
Tenant’s use, occupancy or quiet enjoyment of the Premises so long as Tenant is
not in material default of any of the provisions of this Lease.

 

24. Waiver

 

No delay or omission in the exercise of any right or remedy of either party on
any default by the other party shall impair such a right or remedy or be
construed as a waiver. The subsequent acceptance of Rent by Landlord after
default by Tenant of this Lease shall not be deemed a waiver of such default,
other than a waiver of timely payment for the particular Rent payment involved,
and shall not prevent Landlord from maintaining an unlawful detainer or other
action based on such breach. No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly Rent and other sums due hereunder shall be deemed
to be other than on account of the earliest Rent or other sums due, nor shall
any endorsement or statement on any check or accompanying any check or payment
be deemed an accord and satisfaction; and Landlord may accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
Rent or other sum or pursue any other remedy provided in this Lease. No failure,
partial exercise or delay on the part of the Landlord in exercising any right,
power or privilege hereunder shall operate as a waiver thereof.

 

25. Casualty Damage

 

25.1 Casualty: If the Premises or any part [excluding any or Tenant’s Property,
any Tenant Improvements and any Alterations installed by or for the benefit of
Tenant (collectively, the “Tenant’s FF&E”) shall be damaged or destroyed by fire
or other casualty, Tenant shall give immediate written notice thereof to
Landlord. Within sixty (60) days after receipt by Landlord of such notice,
Landlord shall notify Tenant, in writing, whether the necessary repairs can
reasonably be made, as reasonably determined by Landlord: (a) In less than two
hundred seventy (270) days; or (b) in two hundred seventy (270) days or more,
from the date of such notice.

 

25.1.1 Insured Damage Requiring Less Than 270 Days To Repair: If the Premises
(other than the Tenant’s FF&E) are damaged only to such extent that repairs,
rebuilding and/or restoration can be reasonably completed, as reasonably
determined by Landlord, in less than two hundred seventy (270) days, then
Landlord shall repair the Premises to substantially the same condition that
existed prior to the occurrence of such casualty, provided insurance proceeds
are available and paid to Landlord and Tenant otherwise voluntarily contributes
any shortfall thereof to Landlord to fully repair the damage (except that
Landlord shall not be required to rebuild, repair, or replace any of Tenant’s
FF&E). The Rent payable hereunder shall be abated proportionately from the date
and to the extent Tenant actually vacates the affected portions of the Premises
until any and all repairs required herein to be made by Landlord are
substantially completed but such abatement shall only be to the extent of the
portion of the premises which is actually rendered unusable and unfit for
occupancy and only during the time Tenant is not actually using same. If
Landlord falls to substantially complete such repairs within two hundred seventy
(270) days after the date on which

 

- 16 -



--------------------------------------------------------------------------------

Landlord is notified by Tenant of the occurrence of such casualty [such 270-day
period to be extended for delays caused by Tenant or any of Tenant’s
Representatives (“Tenant Delays”) or any force majeure events, which events
shall include, but not be limited to, acts or events beyond Landlord’s and/or
its contractors’ control, acts of God, earthquakes, strikes, lockouts, riots,
boycotts, casualties not caused by Landlord or Tenant, discontinuance of any
utility or other service required for performance of the work, moratoriums,
governmental delays in issuing permits, governmental agencies and weather, and
the lack of availability or shortage of materials (“Force Majeure Delays”)],
Tenant may within ten (10) business days after expiration of such two hundred
seventy (270) day period (as same may be extended), terminate this Lease by
delivering written notice to Landlord as Tenant’s exclusive remedy, whereupon
all rights of Tenant hereunder shall cease and terminate ten (10) business days
after Landlord’s receipt of such notice and Tenant shall immediately vacate the
Premises and surrender possession thereof to Landlord.

 

25.1.2 Major Insured Damage: If the Premises (other than the Tenant’s FF&E) are
damaged to such extent that repairs, rebuilding and/or restoration cannot be
reasonably completed, as reasonably determined by Landlord, in less than two
hundred seventy (270) days, then either Landlord or Tenant may terminate this
Lease by giving written notice within twenty (20) days after notice from
Landlord regarding the time period of repair. If either party notifies the other
of its intention to so terminate the Lease, then this Lease shall terminate and
the Rent shall be abated from the date of the occurrence of such damage,
provided Tenant diligently proceeds to and expeditiously vacates the Premises
(but, in all events Tenant must vacate and surrender the Premises to Landlord by
no later than ten (10) business days thereafter or there shall not be any
abatement of Rent until Tenant so vacates the Premises). If neither party elects
to terminate this Lease, Landlord shall promptly commence and diligently
prosecute to completion the repairs to the Premises, provided Insurance proceeds
are available and paid to Landlord to fully repair the damage or Tenant
voluntarily contributes any shortfall thereof to Landlord (except that Landlord
shall not be required to rebuild, repair, or replace any of Tenant’s FF&E).
During the time when Landlord is prosecuting such repairs to substantial
completion, the Rent payable hereunder shall be abated proportionately from the
date and to the extent Tenant actually vacates the affected portions of the
Premises until any and all repairs required herein to be made by Landlord are
substantially completed but such abatement shall only be to the extent of the
portion of the Premises which is actually rendered unusable and unfit for
occupancy and only during the time Tenant is not actually using same.

 

25.1.3 Damage Near End of Term: Notwithstanding anything to the contrary
contained in this Lease except for the provisions of Section 25.3 below, if the
Premises are substantially damaged or destroyed during the last year of then
applicable term of this Lease, either Landlord or Tenant may, at their option,
cancel and terminate this Lease by giving written notice to the other party of
its election to do so within thirty (30) days after receipt by Landlord of
notice from Tenant of the occurrence of such casualty. If either party so elects
to terminate this Lease, all rights of Tenant hereunder shall cease and
terminate ten (10) days after Tenant’s receipt or delivery of such notice, as
applicable, and Tenant shall immediately vacate the Premises and surrender
possession thereof to Landlord.

 

25.2 Deductible and Uninsured Casualty: Subject to Section 6.1.1(iii), Tenant
shall be responsible for and shall pay to Landlord, as Additional Rent, the
deductible amounts under the insurance policies obtained by Landlord and Tenant
under this Lease if the proceeds of which are used to repair the Premises as
contemplated in this Section 25. Notwithstanding the foregoing, if other
portions of the Building are also damaged by said casualty and insurance
proceeds are payable therefor, then Tenant shall only pay its proportionate
share of the deductible as reasonably determined by Landlord. If any portion of
the Premises is damaged and is not fully covered by the aggregate of insurance
proceeds received by Landlord and any applicable deductible, and Tenant does not
voluntarily contribute any shortfall thereof to Landlord, or if the holder of
any indebtedness secured by the Premises or any other portion of the Project
requires that the insurance proceeds be applied to such Indebtedness, then
Landlord or Tenant shall have the right to terminate this Lease by delivering
written notice of termination to the other party within thirty (30) days after
the date of notice to Tenant of any such event, whereupon all rights and
obligations of Tenant shall cease and terminate hereunder, except for those
obligations expressly provided for in this Lease to survive such termination of
the Lease.

 

25.3 Tenant’s Fault: Notwithstanding anything to the contrary contained herein,
if the Premises (other than Tenant’s FF&E) or any other portion of the Building
be damaged by fire or other casualty resulting from the intentional or negligent
acts or omissions of Tenant or any of Tenant’s Representatives, (i) the Rent
shall not be diminished during the repair of such damage to the extent any
portion of Rent is not actually reimbursed to Landlord from the proceeds of any
rental loss insurance procured by Landlord, and (ii) Tenant shall not have any
right to terminate this Lease due to the occurrence of such casualty or damage.

 

25.4 Tenant’s Waiver: Landlord shall not be liable for any inconvenience or
annoyance to Tenant, injury to the business of Tenant, loss of use of any part
of the Premises by Tenant or loss of Tenant’s Property, resulting in any way
from such damage, destruction or the repair thereof, except that, Landlord shall
allow Tenant an abatement of Rent during the time and to the extent the Premises
are actually unusable and unfit for occupancy and Tenant is not using or
otherwise occupying same as specifically provided above in this Section 25. With
respect to any damage or destruction which Landlord is obligated to repair or
may elect to repair, Tenant hereby waives all rights to terminate this Lease or
offset any amounts against Rent pursuant to rights accorded Tenant by any law
currently existing or hereafter enacted, including but not limited to, all
rights pursuant to the provisions of Sections 1932(2.), 1933(4.), 1941 and 1942
of the California Civil Code, as the same may be amended or supplemented from
time to time.

 

26. Condemnation

 

If any of the Premises is condemned by eminent domain, inversely condemned or
sold in lieu of condemnation for any public or quasi-public use or purpose
(“Condemned”), then Tenant or Landlord may terminate this Lease as of the date
when physical possession of the Premises is taken and title vests in such
condemning authority, and Rent shall be adjusted to the date of termination.
Tenant shall not because of such condemnation assert any claim against Landlord
or the condemning authority for any compensation because of such condemnation,
and Landlord shall be entitled to receive the entire amount of any award without
deduction for any estate of interest or other interest of Tenant; provided,
however, the foregoing provisions shall not preclude Tenant, at Tenant’s sole
cost and expense, from obtaining any separate award to Tenant for loss of or
damage to Tenant’s Property or for damages for cessation or interruption of
Tenant’s business provided such award is separate from Landlord’s award and
provided further such separate award does not diminish nor otherwise impair the
award otherwise payable to Landlord. In addition to the foregoing, Tenant shall
be entitled to seek compensation for the relocation costs recoverable by Tenant
pursuant to the provisions of

 

- 17 -



--------------------------------------------------------------------------------

California Government Code Section 7262. If neither party elects to terminate
this Lease, Landlord shall, if necessary, promptly proceed to restore the
Premises or the Building, as applicable, to substantially its same condition
prior to such partial condemnation, allowing for the reasonable effects of such
partial condemnation, and a proportionate allowance shall be made to Tenant, as
solely determined by Landlord, for the Rent corresponding to the time during
which, and to the part of the Premises of which, Tenant is deprived on account
of such partial condemnation and restoration. Landlord shall not be required to
spend funds for restoration in excess of the amount received by Landlord as
compensation awarded.

 

27. Environmental Matters/Hazardous Materials

 

27.1 Hazardous Materials Disclosure Certificate: Prior to executing this Lease,
Tenant has delivered to Landlord Tenant’s executed Tenant Move-In and Lease
Renewal Questionnaire (Haz Mat Questionnaire); a copy of which is attached
hereto as Exhibit E. Tenant covenants, represents and warrants to Landlord that
the information in the Haz Mat Questionnaire is true and correct and accurately
describes the use(s) of Hazardous Materials which will be made and/or used on
the Premises by Tenant. Tenant shall, commencing with the date which is one year
from the Commencement Date and continuing every year thereafter, deliver to
Landlord, a new, executed Haz Mat Questionnaire describing Tenant’s then present
use of Hazardous Materials on the Premises, and any other reasonably necessary
documents as requested by Landlord. The HazMat Questionnaires required hereunder
shall be substantially the form attached hereto as Exhibit E.

 

27.2 Definition of Hazardous Materials: As used in this Lease, the term
Hazardous Materials shall mean and include (a) any hazardous or toxic wastes,
materials or substances, and other pollutants or contaminants, which are or
become regulated by any Environmental Laws; (b) petroleum, petroleum by
products, gasoline, diesel fuel, crude oil or any fraction thereof; (c) asbestos
and asbestos containing material, in any form, whether friable or non-friable;
(d) polychlorinated biphenyls; (e) radioactive materials; (f) lead and
lead-containing materials; (g) any other material, waste or substance displaying
toxic, reactive, ignitable or corrosive characteristics, as all such terms are
used in their broadest sense, and are defined or become defined by any
Environmental Law (defined below); or (h) any materials which cause or threatens
to cause a nuisance upon or waste to any portion of the Project or any
surrounding property; or poses or threatens to pose a hazard to the health and
safety of persons on the Premises, any other portion of the Project or any
surrounding property. For purposes of this Lease, the term “Hazardous Materials”
shall not include nominal amounts of ordinary household cleaners, office
supplies and janitorial supplies which are not actionable under any
Environmental Laws. As used in this Lease, the term Hazardous Materials shall
expressly not include nominal amounts of ordinary household cleaners, office
supplies and janitorial supplies which are not regulated by any Environmental
Laws.

 

27.3 Prohibition; Environmental Laws: Tenant shall not be entitled to use or
store any Hazardous Materials on, in, or about any portion of the Premises and
the Project without, in each instance, obtaining Landlord’s prior written
consent thereto. If Landlord, in its sole discretion, consents to any such usage
or storage, then Tenant shall be permitted to use and/or store only those
Hazardous Materials that are necessary for Tenant’s business and to the extent
disclosed in the HazMat Certificate and as expressly approved by Landlord in
writing. Any such usage and storage may only be to the extent of the quantities
of Hazardous Materials as specified in the then applicable HazMat Certificate as
expressly approved by Landlord. In all events such usage and storage must at all
times be in full compliance with any and all local, state and federal
environmental, health and/or safety-related laws, statutes, orders, standards,
courts’ decisions, ordinances, rules and regulations (as interpreted by judicial
and administrative decisions), decrees, directives, guidelines, permits or
permit conditions, currently existing and as amended, enacted, issued or adopted
in the future which are or become applicable to Tenant or all or any portion of
the Premises (collectively, the “Environmental Laws”). Tenant agrees that any
changes to the type and/or quantities of Hazardous Materials specified in the
most recent HazMat Certificate may be implemented only with the prior written
consent of Landlord, which consent may be given or withheld in Landlord’s sole
discretion. Tenant shall not be entitled nor permitted to install any tanks
under, on or about the Premises for the storage of Hazardous Materials without
the express written consent of Landlord, which may be given or withheld in
Landlord’s sole discretion. Landlord shall have the right at all times during
the Term of this Lease to (i) inspect the Premises, (ii) conduct tests and
investigations to determine whether Tenant is in compliance with the provisions
of this Section 27 or to determine if Hazardous Materials are present in, on or
about the Project, and (iii) request lists of all Hazardous Materials used,
stored or otherwise located on, under or about any portion of the Premises
and/or the Common Areas. The cost of all such inspections, tests and
investigations shall be borne by Tenant, if Landlord reasonably determines that
Tenant or any of Tenant’s Representatives are directly or indirectly responsible
in any manner for any contamination revealed by such inspections, tests and
investigations. The aforementioned rights granted herein to Landlord and its
representatives shall not create (a) a duty on Landlord’s part to inspect, test,
investigate, monitor or otherwise observe the Premises or the activities of
Tenant and Tenant’s Representatives with respect to Hazardous Materials,
including without limitation, Tenant’s operation, use and any remediation
related thereto, or (b) liability on the part of Landlord and its
representatives for Tenant’s use, storage, disposal or remediation of Hazardous
Materials, it being understood that Tenant shall be solely responsible for all
liability in connection therewith.

 

27.4 Tenant’s Environmental Obligations: Tenant shall give to Landlord immediate
verbal and follow-up written notice of any spills, releases, discharges,
disposals, emissions, migrations, removals or transportation of Hazardous
Materials on, under or about any portion of the Premises or in any Common Areas;
provided that Tenant has actual, implied or constructive knowledge of such
event(s). Tenant, at its sole cost and expense, covenants and warrants to
promptly investigate, clean up, remove, restore and otherwise remediate
(including, without limitation, preparation of any feasibility studies or
reports and the performance of any and all closures) any spill, release,
discharge, disposal, emission, migration or transportation of Hazardous
Materials arising from or related to the intentional or negligent acts or
omissions of Tenant or Tenant’s Representatives such that the affected portions
of the Project and any adjacent property are returned to the condition existing
prior to the appearance of such Hazardous Materials. Any such investigation,
clean up, removal, restoration and other remediation shall only be performed
after Tenant has obtained Landlord’s prior written consent, which consent shall
not be unreasonably withheld so long as such actions would not potentially have
a material adverse long-term or short-term effect on any portion of the Project.
Notwithstanding the foregoing, Tenant shall be entitled to respond immediately
to an emergency without first obtaining Landlord’s prior written consent.
Tenant, at its sole cost and expense, shall conduct and perform, or cause to be
conducted and performed, all closures as required by any Environmental Laws or
any agencies or other governmental authorities having jurisdiction thereof. If
Tenant falls to so promptly investigate, clean up, remove, restore, provide
closure or otherwise so remediate, Landlord may, but without obligation to do
so, take any and all steps necessary to rectify the same and Tenant shall
promptly reimburse Landlord,

 

- 18 -



--------------------------------------------------------------------------------

upon demand, for all costs and expenses to Landlord of performing investigation,
clean up, removal, restoration, closure and remediation work. All such work
undertaken by Tenant, as required herein, shall be performed in such a manner so
as to enable Landlord to make full economic use of the Premises and the other
portions of the Project after the satisfactory completion of such work.

 

27.5 Environmental Indemnity: In addition to Tenant’s obligations as set forth
hereinabove, Tenant agrees to, and shall, protect, indemnify, defend (with
counsel acceptable to Landlord) and hold Landlord and the other Indemnitees
harmless from and against any and all Claims (including, without limitation,
diminution in value of any portion of the Premises or the Project, damages for
the loss of or restriction on the use of rentable or usable space, and from any
adverse impact of Landlord’s marketing of any space within the Project) arising
at any time during or after the Term of this Lease in connection with or related
to, directly or indirectly, the use, presence, transportation, storage,
disposal, migration, removal, spill, release or discharge of Hazardous Materials
on, in or about any portion of the Project as a result (directly or indirectly)
of the intentional or negligent acts or omissions of Tenant or any of Tenant’s
Representatives. Neither the written consent of Landlord to the presence, use or
storage of Hazardous Materials in, on, under or about any portion of the Project
nor the strict compliance by Tenant with all Environmental Laws shall excuse
Tenant from its obligations of indemnification pursuant hereto. Tenant shall not
be relieved of its indemnification obligations under the provisions of this
Section 27.5 due to Landlord’s status as either an “owner” or “operator” under
any Environmental Laws.

 

27.6 Survival: Tenant’s obligations and liabilities pursuant to the provisions
of this Section 27 shall survive the expiration or earlier termination of this
Lease. If it is determined by Landlord that the condition of all or any portion
of the Project is not in compliance with the provisions of this Lease with
respect to Hazardous Materials, including without limitation, all Environmental
Laws at the expiration or earlier termination of this Lease, then Landlord may
require Tenant to hold over possession of the Premises until Tenant can
surrender the Premises to Landlord in the condition in which the Premises
existed as of the Commencement Date and prior to the appearance of such
Hazardous Materials except for reasonable wear and tear, including without
limitation, the conduct or performance of any closures as required by any
Environmental Laws. The burden of proof hereunder shall be upon Tenant. For
purposes hereof, the term “reasonable wear and tear” shall not include any
deterioration in the condition or diminution of the value of any portion of the
Project in any manner whatsoever related to directly, or indirectly, Hazardous
Materials. Any such holdover by Tenant will be with Landlord’s consent, will not
be terminable by Tenant in any event or circumstance and will otherwise be
subject to the provisions of Section 20 of this Lease.

 

27.7 Disclosure: The land described herein contains residual hazardous
substances. Such condition renders the land and the Owner, Tenant or other
possessor of the land subject to requirements, restrictions, provisions, and
liabilities contained in Chapter 6.5 and Chapter 6.8 of Division 20 of the
Health and Safety Code, as same may be amended from time, and any successor
statutes thereof. This statement is not a declaration that a hazard to public
health, safety and welfare exists. Notwithstanding anything to the contrary
contained in this Lease, Tenant shall not be responsible or liable for any
claims, penalties, remediation, fines, costs or expenses to the extent directly
resulting from the contamination of the Premises, the Building or the Park with
Hazardous Materials to the extent such environmental contamination pre-exists as
of the date of the Lease.

 

28. Financial Statements

 

Tenant and any permitted Transferee, for the reliance of Landlord, any lender
holding or anticipated to acquire a lien upon any portion of the Project or any
prospective purchaser of any portion of the Project within ten (10) days after
Landlord’s request therefor, but not more often than once annually so long as
Tenant is not in material default of this Lease, shall deliver to Landlord the
then current audited financial statements of Tenant (including interim periods
following the end of the last fiscal year for which annual statements are
available). If audited financial statements have not been prepared, Tenant and
any permitted Transferee shall provide Landlord with unaudited financial
statements and such other information, the type and form of which are acceptable
to Landlord in Landlord’s reasonable discretion, which reflects the financial
condition of Tenant and any permitted Transferee.

 

29. General Provisions

 

29.1 Time: Time is of the essence in this Lease and with respect to each and all
of its provisions in which performance is a factor.

 

29.2 Successors and Assigns: The covenants and conditions herein contained,
subject to the provisions as to assignment, apply to and bind the heirs,
successors, executors, administrators and assigns of the parties hereto.

 

29.3 Recordation: Tenant shall not record this Lease or a short form memorandum
hereof.

 

29.4 Landlord Exculpation: The liability of Landlord to Tenant for any default
by Landlord under the terms of this Lease shall be limited to the actual
interest of Landlord and its present or future partners or members in the
Building, and Tenant agrees to look solely to Landlord’s interest in the
Building for satisfaction of any liability and shall not look to other assets of
Landlord nor seek any recourse against the assets of the individual partners,
members, directors, officers, shareholders, agents or employees of Landlord,
including without limitation, any property management company of Landlord
(collectively, the “Landlord Parties”). It is the parties’ intention that
Landlord and the Landlord Parties shall not in any event or circumstance be
personally liable, in any manner whatsoever, for any judgment or deficiency
hereunder or with respect to this Lease. The liability of Landlord under this
Lease is limited to its actual period of ownership of title to the Building.

 

29.5 Severability and Governing Law: Any provisions of this Lease which shall
prove to be invalid, void or illegal shall in no way affect, impair or
invalidate any other provisions hereof and such other provision shall remain in
full force and effect. This Lease shall be governed by, and construed in
accordance with, the laws of the State of California.

 

29.6 Attorneys’ Fees: In the event any dispute between the parties results in
litigation or other proceeding, the prevailing party shall be reimbursed by the
party not prevailing for all reasonable costs and expenses,

 

 

- 19 -



--------------------------------------------------------------------------------

including, without limitation, reasonable attorneys’ and experts’ fees and costs
incurred by the prevailing party in connection with such litigation or other
proceeding, and any appeal thereof. Such costs, expenses and fees shall be
included in and made a part of the judgment recovered by the prevailing party,
if any.

 

29.7 Entire Agreement: It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between the parties hereto or
displayed by Landlord to Tenant with respect to the subject matter thereof, and
none thereof shall be used to interpret or construe this Lease. This Lease and
any side letter or separate agreement executed by Landlord and Tenant in
connection with this Lease and dated of even date herewith contain all of the
terms, covenants, conditions, warranties and agreements of the parties relating
in any manner to the rental, use and occupancy of the Premises, shall be
considered to be the only agreement between the parties hereto and their
representatives and agents, and none of the terms, covenants, conditions or
provisions of this Lease can be modified, deleted or added to except in writing
signed by the parties hereto. All negotiations and oral agreements acceptable to
both parties have been merged into and are included herein. There are no other
representations or warranties between the parties, and all reliance with respect
to representations is based totally upon the representations and agreements
contained in this Lease. The parties acknowledge that (i) each party and/or its
counsel have reviewed and revised this Lease, and (ii) no rule of construction
to the effect that any ambiguities are to be resolved against the drafting party
shall be employed in the interpretation or enforcement of this Lease or any
amendments or exhibits to this Lease or any document executed and delivered by
either party in connection with this Lease.

 

29.8 Warranty of Authority: On the date that Tenant executes this Lease, Tenant
shall deliver to Landlord an original certificate of status for Tenant issued by
the California Secretary of State or statement of partnership for Tenant
recorded in the county in which the Premises are located, as applicable, and
such other documents as Landlord may reasonably request with regard to the
lawful existence of Tenant. Each person executing this Lease on behalf of a
party represents and warrants that (1) such person is duly and validly
authorized to do so on behalf of the entity it purports to so bind, and (2) if
such party is a partnership, corporation or trustee, that such partnership,
corporation or trustee has full right and authority to enter into this Lease and
perform all of its obligations hereunder. Tenant hereby warrants that this Lease
is legal, valid and binding upon Tenant and enforceable against Tenant in
accordance with its terms.

 

29.9 Notices: All notices, demands, statements or communications (collectively,
“Notices”) given or required to be given by either party to the other hereunder
shall be in writing, shall be sent by United States certified or registered
mail, postage prepaid, return receipt requested, or delivered personally (i) to
Tenant at the Tenant’s Address set forth in the Basic Lease Information, or to
such other place as Tenant may from time to time designate in a Notice to
Landlord; or (ii) to Landlord at Landlord’s Address set forth in the Basic Lease
Information, or to such other firm or to such other place as Landlord may from
time to time designate in a Notice to Tenant. Any Notice will be deemed given on
the date it is mailed as provided in this Section 29.9 or upon the date personal
delivery is made.

 

29.10 Joint and Several; Covenants and Conditions: If Tenant consists of more
than one person or entity, the obligations of all such persons or entities shall
be joint and several. Each provision to be performed by Tenant hereunder shall
be deemed to be both a covenant and a condition.

 

29.11 Confidentiality: Tenant acknowledges that the content of this Lease and
any related documents are confidential information. Tenant shall keep and
maintain such confidential information strictly confidential and shall not
disclose such confidential information to any person or entity other than
Tenant’s financial, legal and space planning consultants.

 

29.12 Landlord Renovations: Tenant acknowledges that Landlord may from time to
time, at Landlord’s sole option, renovate, improve, develop, alter, or modify
(collectively, the “Renovations”) portions of the Building, Premises, Common
Areas and the Project, including without limitation, systems and equipment,
roof, and structural portions of the same. In connection with such Renovations,
Landlord may, among other things, erect scaffolding or other necessary
structures in the Building, limit or eliminate access to portions of the
Project, including portions of the Common Areas, or perform work in the
Building, which work may create noise, dust or leave debris in the Building.
Tenant hereby agrees that such Renovations and Landlord’s actions in connection
with such Renovations shall in no way constitute a constructive eviction of
Tenant nor entitle Tenant to any abatement of Rent. Landlord shall have no
responsibility, or for any reason be liable to Tenant, for any direct or
indirect injury to or interference with Tenant’s business arising from the
Renovations, nor shall Tenant be entitled to any compensation or damages from
Landlord for loss of the use of the whole or any part of the Premises or of
Tenant’s Property, Alterations or Improvements resulting from the Renovations or
Landlord’s actions in connection with such Renovations, or for any inconvenience
or annoyance occasioned by such Renovations or Landlord’s actions in connection
with such Renovations. Landlord shall use commercially reasonable efforts to
minimize interference with Tenant’s business in connection with such
Renovations.

 

29.13 Waiver of Jury Trial: The parties hereto shall and they hereby do waive
trial by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other on any matters whatsoever arising out of or in
any way related to this Lease, the relationship of Landlord and Tenant, Tenant’s
use or occupancy of the Premises, the Building or the Park, and/or any claim of
injury, loss or damage.

 

29.14 Submission of Lease: Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or an option for lease,
and it is not effective as a lease or otherwise until execution and delivery by
both Landlord and Tenant.

 

30. Signs

 

All signs and graphics of every kind visible in or from public view or corridors
or the exterior of the Premises shall be subject to Landlord’s prior written
approval and shall be subject to and in compliance with all applicable Laws,
Development Documents, Recorded Matters, Rules and Regulations, and in
Landlord’s sign criteria as same may exist from time to time or as set forth in
Exhibit G hereto. Tenant shall remove all such signs and graphics prior to the
expiration or earlier termination of this Lease. Such installations and removals
shall be made in a manner as to avoid damage or

 

- 20 -



--------------------------------------------------------------------------------

defacement of the Premises. Tenant shall repair any damage or defacement,
including without limitation, discoloration caused by such installation or
removal. Landlord shall have the right, at its option, to deduct from the
Security Deposit such sums as are reasonably necessary to remove such signs and
make any repairs necessitated by such removal. Notwithstanding the foregoing, in
no event shall any: (a) neon, flashing or moving sign(s) or (b) sign(s) which
are likely to interfere with the visibility of any sign, canopy, advertising
matter, or decoration of any kind of any other business or occupant of the
Building or the other portions of the Project be permitted hereunder. Tenant
further agrees to maintain each such sign and graphics, as may be approved, in
good condition and repair at all times.

 

31. Mortgagee Protection

 

Upon any default on the part of Landlord, Tenant will give written Notice by
registered or certified mail to any beneficiary of a deed of trust or mortgagee
of a mortgage covering the Premises who has provided Tenant with notice of their
interest together with an address for receiving Notice, and Tenant shall offer
such beneficiary or mortgagee at least sixty (60) days to cure the default. If
such default cannot be cured within such time period, Tenant shall have no right
to terminate this Lease while such cure is being diligently pursued to
completion. Tenant agrees that each lender to whom this Lease has been assigned
by Landlord is an express third party beneficiary hereof. Tenant shall not make
any prepayment of Rent more than one (1) month in advance without the prior
written consent of each such lender, except if Tenant is required to make
quarterly payments of Rent in advance pursuant to the provisions of Section 8
above. Tenant waives the collection of any deposit from such lender(s) or any
purchaser at a foreclosure sale of such lender(s)’ deed of trust unless the
lender(s) or such purchaser shall have actually received and not refunded the
deposit. Tenant agrees to make all payments under this Lease to the lender with
the most senior encumbrance upon receiving a direction, in writing, to pay said
amounts to such lender. Tenant shall comply with such written direction to pay
without determining whether an event of default exists under such lender’s loan
to Landlord. If, in connection with obtaining financing for the Premises or any
other portion of the Project, Landlord’s lender shall request reasonable
modification(s) to this Lease as a condition to such financing, Tenant shall not
unreasonably withhold, delay or defer its consent thereto, provided such
modifications do not materially and adversely affect Tenant’s rights hereunder
or the use, occupancy or quiet enjoyment of Tenant hereunder.

 

32. Warranties of Tenant

 

Tenant hereby warrants and represents to Landlord, for the express benefit of
Landlord, that Tenant has undertaken a complete and independent evaluation of
the risks inherent in the execution of this Lease and the operation of the
Premises for the use permitted hereby, and that, based upon said independent
evaluation, Tenant has elected to enter into this Lease and hereby assumes all
risks with respect thereto. Tenant hereby further warrants and represents to
Landlord, for the express benefit of Landlord, that in entering into this Lease,
Tenant has not relied upon any statement, fact, promise or representation
(whether express or implied, written or oral) not specifically set forth herein
in writing and that any statement, fact, promise or representation (whether
express or implied, written or oral) made at any time to Tenant, which is not
expressly incorporated herein in writing, is hereby waived by Tenant.

 

33. Brokerage Commission

 

Landlord and Tenant each represents and warrants for the benefit of the other
that it has had no dealings with any real estate broker, agent or finder in
connection with the Premises and/or the negotiation of this Lease, except for
the Broker(s) specified in the Basic Lease Information, and that it knows of no
other real estate broker, agent or finder who is or might be entitled to a real
estate brokerage commission or finder’s fee in connection with this Lease or
otherwise based upon contacts between the claimant and Tenant. Each party shall
indemnify and hold harmless the other from and against any and all liabilities
or expenses arising out of claims made for a fee or commission by any real
estate broker, agent or finder in connection with the Premises and this Lease
other than Broker(s), if any, resulting from the actions of the indemnifying
party. Unless expressly agreed to in writing by Landlord and Broker(s), no real
estate brokerage commission or finder’s fee shall be owed to, or otherwise
payable to, the Broker(s) for any renewals or other extensions of the initial
Term of this Lease or for any additional space leased by Tenant other than the
Premises as same exists as of the Lease Date. Tenant further represents and
warrants to Landlord that Tenant will not receive (i) any portion of any
brokerage commission or finder’s fee payable to the Broker(s) in connection with
this Lease or (ii) any other form of compensation or incentive from the
Broker(s) with respect to this Lease.

 

34. Quiet Enjoyment

 

Landlord covenants with Tenant, upon the paying of Rent and observing and
keeping the covenants, agreements and conditions of this Lease on its part to be
kept, and during the periods that Tenant is not otherwise in default of any of
the terms or provisions of this Lease, and subject to the rights of any of
Landlord’s lenders, (i) that Tenant shall and may peaceably and quietly have,
hold, occupy and enjoy the Premises and the Common Areas during the Term of this
Lease, and (ii) neither Landlord, nor any successor or assign of Landlord, shall
disturb Tenant’s occupancy or enjoyment of the Premises and the Common Areas.
The foregoing covenant is in lieu of any other covenant express or implied.

 

35. Satellite Dish

 

Tenant shall have the right (but only to the extent permitted by the City of
Menlo Park and all agencies and governmental authorities having jurisdiction
thereof), at Tenant’s sole cost and expense, to install and operate a satellite
or microwave dish or dishes (“Satellite Dishes”) along with any necessary cables
(“Cables”) on a portion of the roof of the Building to be designated by Landlord
(“Roof Space”) for the Term of the Lease (the Satellite Dishes and Cables are
hereinafter collectively referred to as the “Equipment”). The location and size
of the Equipment shall be subject to Landlord’s approval, not to unreasonably
withheld and which best promotes the safety, aesthetics and efficiency of the
Equipment; provided, all of the Equipment and any modifications thereto or
placement thereof shall be (i) at Tenant’s sole cost and expense, (ii) contained
visually within the roof screen, (iii) installed and operated to Landlord’s
reasonable specifications, and (iv) installed, maintained, operated and removed
in accordance with all Recorded Matters and Laws. Landlord shall cooperate
reasonably with Tenant to modify the roof screen placement (subject to all Laws
and Recorded Matters) if required for signal quality, reconfiguration due to the
installation of any HVAC systems and other reasonable considerations; provided,
the cost of all such modifications shall be the responsibility of Tenant. All
modifications to the Building, including the Roof Space, if any, shall be
reasonably approved by Landlord prior to commencement of any work

 

- 21 -



--------------------------------------------------------------------------------

with respect to the Equipment. No additional rent shall be paid by Tenant for
use of the Roof Space and operation of the Equipment. The Equipment shall remain
the property of Tenant and Tenant shall remove the Equipment upon the expiration
or earlier termination of the Lease. Tenant shall restore the Roof Space and any
other portion of the Building affected by the Equipment to its original
condition, excepting ordinary wear and tear and/or damage or destruction due to
fire or other casualty not caused directly or indirectly by Tenant, its agents,
employees, contractors or the Equipment or any part thereof. Tenant may not
assign, lease, rent, sublet or otherwise transfer any of its interest in the
Roof Space or the Equipment except together with the remainder of all of the
Premises as more particularly set forth in the Lease. Each of the other
provisions of the Lease shall be applicable to the Equipment and the use of the
Roof Space by Tenant. The Equipment shall comply with all-non-interference rules
of the Federal Communications Commission. If applicable, Tenant shall provide to
Landlord a copy of (i) the Federal Communications Commission (or other agency)
grant which has awarded frequencies to Tenant and (ii) a list of Tenant’s
frequencies. Anything to the contrary contained herein notwithstanding, if,
during the Term, as such Term may be extended, Landlord, in its reasonable
judgment, believes that the Equipment poses a human health or environmental
hazard that cannot be remediated or has not been remediated within ten (10) days
after Tenant has been notified thereof, then Tenant shall immediately cease all
operations of the Equipment and Tenant shall remove all of the Equipment within
thirty (30) days thereafter. To the best of Tenant’s knowledge, Tenant
represents to Landlord that the Equipment shall not emit or project any
electro-magnetic fields which pose a human health or environmental hazard. In
addition, Tenant shall be responsible for insuring the Equipment and Landlord
shall have no responsibility therefor. Tenant shall indemnify, defend (by
counsel reasonably acceptable to Landlord) and hold harmless Landlord from any
and all Claims Landlord may suffer or incur arising out of or related to the
installation, use, operation, maintenance, replacement and/or removal of the
Equipment or any portion thereof.

 

IN WITNESS WHEREOF, this Lease is executed by the parties as of the Lease Date
referenced on Page 1 of this Lease.

 

LANDLORD:

 

WILLOW PARK HOLDING COMPANY I, LLC,

a Delaware limited liability company

 

By:

 

AMB PROPERTY, L.P.,

a Delaware limited partnership, its manager

    By:   AMB PROPERTY CORPORATION,         a Maryland corporation, its general
partner         By:  

/s/ John L. Rossi

--------------------------------------------------------------------------------

            John L. Rossi         Its:   Senior Vice President Date: 7/1/04

 

TENANT:

 

NUANCE COMMUNICATIONS, INC.,

a California corporation

 

By:  

/s/ Karen Blasing

--------------------------------------------------------------------------------

Its:   Vice President and Chief Financial Officer

 

By:  

/s/ [ILLEGIBLE]

--------------------------------------------------------------------------------

Its:   Vice President & Secretary Date:   June 25, 2004

 

If Tenant is a CORPORATION, the authorized officers must sign on behalf of the
corporation and indicate the capacity in which they are signing. The Lease must
be executed by the president or vice-president and the secretary or assistant
secretary, unless the bylaws or a resolution of the board of directors shall
otherwise provide, in which event, the bylaws or a certified copy of the
resolution, as the case may be, must be attached to this Lease.

 

- 22 -



--------------------------------------------------------------------------------

Addendum 1

Option to Extend the Lease Term

 

This Addendum 1 (the “Addendum”) is incorporated as part of that certain Lease
Agreement dated for reference purposes as of June 11, 2004 (the “Lease”), by and
between Nuance Communications, Inc., California corporation (“Tenant”), and
WILLOW PARK HOLDING COMPANY I, LLC, a Delaware limited liability company
(“Landlord”), for the leasing of those certain premises located at 1350 Willow
Road, Menlo Park, California as more particularly described in Exhibit A to the
Lease (the “Premises”). Any capitalized terms used herein and not otherwise
defined herein shall have the meaning ascribed to such terms as set forth in the
Lease.

 

1. Grant of Extension Option. Subject to the provisions, limitations and
conditions set forth in Paragraph 5 below, Tenant shall have an option
(“Option”) to extend the initial term of the Lease for five (5) years (the
“Extended Term”).

 

2. Tenant’s Option Notice. Tenant shall have the right to deliver written notice
to Landlord of its intent to exercise this Option (the “Option Notice”). If
Landlord does not receive the Option Notice from Tenant on a date which is
neither more than two hundred ten (210) days nor less than one hundred twenty
(120) days prior to the end of the initial term of the Lease, all rights under
this Option shall automatically terminate and shall be of no further force or
effect. Upon the proper exercise of this Option, subject to the provisions,
limitations and conditions set forth in Paragraph 5 below, the initial term of
the Lease shall be extended for the Extended Term.

 

3. Establishing the Initial Monthly Base Rent for the Extended Term. The initial
monthly Base Rent for the Extended Term shall be equal to ninety five percent
(95%) of the then Fair Market Rental Rate, as hereinafter defined. As used
herein, the “Fair Market Rental Rate” payable by Tenant for the Extended Term
shall mean the Base Rent for the highest and best use for comparable space at
which non-equity tenants, as of the commencement of the lease term for the
Extended Term, will be leasing non-sublease, non-equity, unencumbered space
comparable in size, location and quality to the Premises for a comparable term,
which comparable space is located in the Building and in other comparable
buildings in the vicinity of the Building, taking into consideration all
out-of-pocket concessions generally being granted at such time for such
comparable space, including the condition and value of existing tenant
improvements in the Premises. The Fair Market Rental Rate shall include the
periodic rental increases that would be included for space leased for the period
of the Extended Term.

 

If Landlord and Tenant are unable to agree on the Fair Market Rental Rate for
the Extended Term within ten (10) days of receipt by Landlord of the Option
Notice for the Extended Term, Landlord and Tenant each, at its cost and by
giving notice to the other party, shall appoint a competent and impartial
commercial real estate broker (hereinafter “broker”) with at least five (5)
years’ full-time commercial real estate brokerage experience in the geographical
area of the Premises to set the Fair Market Rental Rate for the Extended Term.
If either Landlord or Tenant does not appoint a broker within ten (10) days
after the other party has given notice of the name of its broker, the single
broker appointed shall be the sole broker and shall set the Fair Market Rental
Rate for the Extended Term. If two (2) brokers are appointed by Landlord and
Tenant as stated in this paragraph, they shall meet promptly and attempt to set
the Fair Market Rental Rate. In addition, if either of the first two (2) brokers
fails to submit their opinion of the Fair Market Rental Rate within the time
frames set forth below, then the single Fair Market Rental Rate submitted shall
automatically be the initial monthly Base Rent for the Extended Term and shall
be binding upon Landlord and Tenant. If the two (2) brokers are unable to agree
within ten (10) days after the second broker has been appointed, they shall
attempt to select a third broker, meeting the qualifications stated in this
paragraph within ten (10) days after the last day the two (2) brokers are given
to set the Fair Market Rental Rate. If the two (2) brokers are unable to agree
on the third broker, either Landlord or Tenant by giving ten (10) days’ written
notice to the other party, can apply to the Presiding Judge of the Superior
Court of the county in which the Premises is located for the selection of a
third broker who meets the qualifications stated in this paragraph. Landlord and
Tenant each shall bear one-half (1/2) of the cost of appointing the third broker
and of paying the third broker’s fee. The third broker, however selected, shall
be a person who has not previously acted in any capacity for either Landlord or
Tenant. Within fifteen (15) days after the selection of the third broker, the
third broker shall select one of the two Fair Market Rental Rates submitted by
the first two brokers as the Fair Market Rental Rate for the Extended Term (and
such third broker shall have no right or ability to average or otherwise
compromise the valuations of the first two (2) brokers). The determination of
the Fair Market Rental Rate by the third broker shall be binding upon Landlord
and Tenant.

 

In no event shall the monthly Base Rent for any period of the Extended Term as
determined pursuant to this Addendum, be less than the highest monthly Base Rent
charged during the initial term of the Lease. Upon determination of the initial
monthly Base Rent for the Extended Term pursuant to the terms outlined above,
Landlord and Tenant shall immediately execute, at Landlord’s sole option, either
the standard lease agreement then in use by Landlord, or an amendment to the
Lease. Such new lease agreement or amendment, as the case may be, shall set
forth among other things, the initial monthly Base Rent for the Extended Term
and the actual commencement date and expiration date of the Extended Term.
Tenant shall have no other right to further extend the initial term of the Lease
under this Addendum unless Landlord and Tenant otherwise expressly agree in
writing.

 

4. Condition of Premises and Brokerage Commissions for the Extended Term. If
Tenant timely and property exercises this Option, in strict accordance with the
terms contained herein: (1) Tenant shall accept the Premises in its then “As-Is”
condition and, accordingly, Landlord shall not be required to perform any
additional improvements to the Premises; and (2) Tenant hereby agrees that it
will be solely responsible for any and all brokerage commissions and finder’s
fees payable to any broker now or hereafter procured or hired by Tenant or who
otherwise claims a commission based on any act or statement of Tenant (“Tenant’s
Broker”) in connection with the Option. Tenant hereby further agrees that
Landlord shall in no event or circumstance be responsible for the payment of any
such commissions and fees to Tenant’s Broker, and Tenant shall indemnify, defend
and hold Landlord free and harmless against any Claims with respect thereto.

 

5. Limitations On, and Conditions To, Extension Option. Except with respect to
an Affiliate, this Option is personal to Tenant and may not be assigned,
voluntarily or involuntarily, separate from or as part of the Lease. At
Landlord’s option, all rights of Tenant under this Option shall terminate and be
of no force or effect if any of the following individual events occur or any
combination thereof occur: (1) Tenant has been in default at any time during the
initial term of the Lease beyond applicable notice and cure periods, or is in
default of any provision of the Lease on the date Landlord receives the Option
Notice; and/or (2) except with respect to an Affiliate, Tenant has assigned its
rights and obligations under all or part of the Lease or Tenant has subleased
all or part of the Premises; and/or (3) there has occurred a material and
adverse change to Tenant’s financial condition; and/or (4) Tenant has failed to
exercise property this Option in a timely manner in strict accordance with the
provisions of this Addendum; and/or ) (5) Tenant no longer has possession of all
or any part of the Premises under the Lease, or if the Lease has been terminated
earlier, pursuant to the terms and provisions of the Lease.

 

6. Time is of the Essence. Time is of the essence with respect to each and every
time period set forth in this Addendum.

 

Addendum 1, Page 1



--------------------------------------------------------------------------------

Exhibit A

Premises

 

This exhibit, entitled “Premises”, is and shall constitute Exhibit A to that
certain Lease Agreement dated June 11, 2004 (the “Lease”), by and between WILLOW
PARK HOLDING COMPANY I, LLC, a Delaware limited liability company (“Landlord”),
and NUANCE COMMUNICATIONS, INC, a California corporation (“Tenant”) for the
leasing of certain premises located in Willow Park at Building T, 1350 Willow
Road, Suite 101, Menlo Park, California 94025 (the “Premises”).

 

The Premises consist of the rentable square footage of space specified in the
Basic Lease Information and has the address specified in the Basic Lease
Information. The Premises are a part of and are contained in the Building
specified in the Basic Lease Information. The cross-hatched area depicts the
Premises within the Building:

 

Exhibit A, Page 1



--------------------------------------------------------------------------------

Exhibit B to Lease Agreement

Tenant Improvements

 

This exhibit, entitled “Tenant Improvements”, is and shall constitute Exhibit B
to that certain Lease Agreement dated June 11, 2004 (the “Lease”), by and
between WILLOW PARK HOLDING COMPANY I, LLC, a Delaware limited liability company
(“Landlord”), and NUANCE COMMUNICATIONS, INC, a California corporation
(“Tenant”) for the leasing of certain premises located in Willow Park at
Building T, 1350 Willow Road, Suite 101, Menlo Park, California 94025 (the
“Premises”). The terms, conditions and provisions of this Exhibit B are hereby
incorporated into and are made a part of the Lease. Any capitalized terms used
herein and not otherwise defined herein shall have the meaning ascribed to such
terms as set forth in the Lease:

 

1. Tenant Improvements. Subject to the conditions set forth below, Landlord
agrees to construct and install certain improvements (“Tenant Improvements”) in
the Building of which the Premises are a part in accordance with the Final
Drawings (defined below) and pursuant to the terms of this Exhibit B.

 

2. Definition. “Tenant Improvements” as used in this Lease shall include only
those interior portions of the Building which are described below. “Tenant
Improvements” shall specifically not include any alterations, additions or
improvements installed or constructed by Tenant, and any of Tenant’s trade
fixtures, equipment, furniture, furnishings, telephone equipment or other
personal property (collectively, “Personal Property”). The Tenant Improvements
shall include any and all interior improvements to be made to the Premises as
specified in the Final Drawings (defined below), as specified and agreed to by
Tenant and Landlord.

 

3. Tenant’s Initial Plans: the Work. Tenant desires Landlord to perform certain
Tenant Improvements in the Premises in substantial accordance with the plan(s)
or scope of work (collectively, the “Initial Plans”) prepared by Legacy C.D.S.,
Inc. dated December 5, 2003, and last revised May 15, 2004, a copy of which is
attached hereto as Schedule 1, and made a part hereof. Such work, as shown in
the Initial Plans and as more fully detailed in the Final Drawings (as defined
and described in Section 4 below), shall be hereinafter referred to as the
“Work”. Not later than June 25, 2004, Tenant and/or Tenant’s Representatives
shall furnish to Landlord such additional plans, drawings, specifications and
finish details as Landlord may reasonably request to enable Landlord’s
architects and engineers, as applicable, to prepare mechanical, electrical and
plumbing plans and to prepare the Final Drawings, including, but not limited to,
a final telephone layout and special electrical connections, if any. All plans,
drawings, specifications and other details describing the Work which have been,
or are hereafter, furnished by or on behalf of Tenant shall be subject to
Landlord’s approval, which approval shall not be unreasonably withheld. Landlord
shall not be deemed to have acted unreasonably if it withholds its approval of
any plans, specifications, drawings or other details or of any Change Request
(hereafter defined in Section 11 below) because, in Landlord’s reasonable
opinion, the work as described in any such item, or any Change Request, as the
case may be: (a) is likely to adversely affect Building systems, the structure
of the Building or the safety of the Building and/or its occupants; (b) might
impair Landlord’s ability to furnish services to Tenant or other tenants in the
Building; (c) would increase the cost of operating the Building or the Park; (d)
would violate any applicable governmental, administrative body’s or agencies’
laws, rules, regulations, ordinances, codes or similar requirements (or
interpretations thereof); (e) contains or uses Hazardous Materials; (f) would
adversely affect the appearance of the Building or the Park; (g) might adversely
affect another tenant’s premises or such other tenant’s use and enjoyment of
such premises; (h) is prohibited by any ground lease affecting the Building, the
Lot and/or the Park, any Recorded Matters or any mortgage, trust deed or other
instrument encumbering the Building, the Lot and/or the Park; (i) Is likely to
be substantially delayed because of unavailability or shortage of labor or
materials necessary to perform such work or the difficulties or unusual nature
of such work; or (j ) is not, at a minimum, in accordance with Landlord’s
Building Standards (defined below). The foregoing reasons, however, shall not be
the only reasons for which Landlord may withhold its approval, whether or not
such other reasons are similar or dissimilar to the foregoing. Neither the
approval by Landlord of the Work or the Initial Plans or any other plans,
specifications, drawings or other items associated with the Work nor Landlord’s
performance, supervision or monitoring of the Work shall constitute any warranty
or covenant by Landlord to Tenant of the adequacy of the design for Tenant’s
intended use of the Premises. Tenant agrees to, and does hereby, assume full and
complete responsibility to ensure that the Work and the Final Drawings are
adequate to fully meet the needs and requirements of Tenant’s intended
operations of its business within the Premises and Tenant’s use of the Premises.

 

4. Final Drawings. If necessary for the performance of the Work and to the
extent not already included as part of the Initial Plans attached hereto,
Landlord shall prepare or cause to be prepared final working drawings and
specifications for the Work (the “Final Drawings”) based on and consistent with
the Initial Plans and the other plans, specifications, drawings, finish details
or other information furnished by Tenant or Tenant’s Representatives to Landlord
and approved by Landlord pursuant to Section 3 above. Tenant shall cooperate
diligently with Landlord and Landlord’s architect, engineer and other
representatives and Tenant shall furnish within ten (10) days after any request
therefor, all information required by Landlord or Landlord’s architect, engineer
or other representatives for completion of the Final Drawings. So long as the
Final Drawings are substantially consistent with the Initial Plans, Tenant shall
approve the Final Drawings within ten (10) days after receipt of same from
Landlord. Landlord and Tenant shall indicate their approval of the Final
Drawings by initialing each sheet of the Final Drawings and delivering to one
another a true and complete copy of such initialed Final Drawings. Tenant’s
failure to approve or disapprove such Final Drawings within the foregoing ten
(10) day time period, shall be conclusively deemed to be approval of same by
Tenant. If Tenant reasonably disapproves of any matters included in the Final
Drawings because such items are not substantially consistent with the Initial
Plans, Tenant shall, within the aforementioned ten (10) day period, deliver to
Landlord written notice of its disapproval and Tenant shall specify in such
written notice, in sufficient detail as Landlord may reasonably require, the
matters disapproved, the reasons for such disapproval, and the specific changes
or revisions necessary to be made to the Final Drawings to cause such drawings
to substantially conform to the Initial Plans. Any additional costs associated
with such requested changes or revisions which result in total construction
costs exceeding the Tenant Improvement Allowance shall be paid for solely by
Tenant, as the Excess Tenant Improvement Costs (defined in Section 10 below),
either as part of the Amortized Excess TI Costs and together with those other
sums amortized over the initial term of the Lease, or in cash upon written
demand therefor by Landlord. Any changes or revisions requested by Tenant must
first be approved by Landlord, which approval shall not be unreasonably
withheld, subject to the provisions of Section 3 above. If Landlord approves
such requested changes or revisions, Landlord shall cause the Final Drawings to
be revised accordingly and Landlord and Tenant shall initial each sheet of the
Final Drawings as revised and deliver to one another a true and complete copy of
such initialed Final Drawings. Landlord and Tenant hereby covenant to each other
to cooperate with each other and to act reasonably in the preparation and
approval of the Final Drawings.

 

Exhibit B, Page 1



--------------------------------------------------------------------------------

5. Performance of Work. As soon as practicable after Tenant and Landlord have
initialed and delivered to the other a true and complete copy of the Final
Drawings, Landlord shall submit the Final Drawings to the governmental
authorities having rights of approval over the Work and shall apply for the
necessary approvals and building permits. Subject to the satisfaction of all
conditions precedent and subsequent to its obligations under this Exhibit B, and
further subject to the provisions of Section 10 hereof, as soon as practicable
after Landlord or its representatives have received all necessary approvals and
building permits, Landlord will put the Final Drawings out for bid to several
licensed, bonded and insured general contractors. The Tenant Improvements shall
be constructed by a general contractor selected by Landlord (the “General
Contractor”). Landlord shall commence construction, or cause the commencement of
construction by the General Contractor, of the Tenant Improvements, as soon as
practicable after selection of the General Contractor. Except as hereinafter
expressly provided to the contrary, Landlord shall cause the performance of the
Work using (except as may be stated or otherwise shown in the Final Drawings)
building standard materials, quantities and procedures then in use by Landlord
(“Building Standards”). Landlord has provided Tenant with a copy of the form of
agreement proposed to be entered into with the General Contractor and Landlord
agrees to use commercially reasonable efforts to utilize such form of agreement
with such General Contractor. Tenant shall be entitled to enforce (and Landlord
shall reasonably cooperate therewith at no cost to Landlord), concurrently with
Landlord, any warranties made or given to Landlord from the General Contractor
and any major subcontractors with respect to the Tenant Improvements.

 

6. Substantial Completion. Landlord and Tenant shall cause the General
Contractor to Substantially Complete (defined below) the Tenant Improvements in
accordance with the Final Drawings as soon as is commercially reasonable (the
“Completion Date”), subject to delays due to (a) acts or events beyond its
control including, but not limited to, acts of God, earthquakes, strikes,
lockouts, boycotts, casualties, discontinuance of any utility or other service
required for performance of the Work, moratoriums, governmental agencies and
weather, (b) the lack of availability or shortage of specialized materials used
in the construction of the Tenant Improvements, (c) any matters beyond the
control of Landlord, the General Contractor or any subcontractors, (d) any
changes required by the fire department, building and/or planning department,
building inspectors or any other agency having jurisdiction over the Building,
the Work and/or the Tenant Improvements (except to the extent such changes are
directly attributable to Tenant’s use or Tenant’s specialized tenant
improvements, in which event such delays are considered Tenant Delays) (the
events and matters set forth in Subsections (a), (b), (c) and (d) are
collectively referred to as “Force Majeure Delays”), or (e) any Tenant Delays
(defined in Section 7 below). The Tenant improvements shall be deemed
substantially complete on the date that the building officials of the applicable
governmental agency(s) issues its final approval of the construction of the
Tenant Improvements whether in the form of the issuance of a final permit,
certificate of occupancy or the written approval evidencing its final inspection
on the building permit(s), or the date on which Tenant first takes occupancy of
the Premises, whichever first occurs (“Substantial Completion”, or
“Substantially Completed, or “Substantially Complete”). Landlord agrees to use
reasonable efforts to Substantially Complete the Work as soon as practicable;
provided, in the event of any delay in completion of the Tenant Improvements,
the Lease shall remain in full force and effect, Landlord shall not be deemed to
be in breach or default of the Lease or this Exhibit B as a result of any such
delay and Landlord shall have no liability to Tenant as a result of any delay in
occupancy (whether for damages, abatement of all or any portion of the Rent, or
otherwise). Any Tenant Delays will not affect the Commencement Date but will
extend the Completion Date without any penalty or liability to Landlord.
Notwithstanding anything to the contrary contained in the Lease, the
Commencement Date and the Expiration Date of the term of the Lease (as defined
in Section 2 of the Lease) shall be extended commensurately by the amount of
time attributable to Force Majeure Delays. Landlord and Tenant shall execute a
written amendment to the Lease evidencing such extensions of time, substantially
in the form of Exhibit F to the Lease. Subject to the provisions of Section 10.2
of the Lease, the Tenant Improvements shall belong to Landlord and shall be
deemed to be incorporated into the Premises for all purposes of the Lease,
unless Landlord, in writing, indicates otherwise to Tenant.

 

7. Tenant Delays. There shall be no extension of the scheduled Commencement Date
or Expiration Date of the term of the Lease (as otherwise permissibly extended
in accordance with the provisions of Section 6 above) if the Work has not been
Substantially Completed by the scheduled Commencement Date due to any delay
attributable to Tenant and/or Tenant’s Representatives or Tenant’s intended use
of the Premises (collectively, “Tenant Delays”), Including, but not limited to,
any of the following described events or occurrences: (a) delays related to
changes made or requested by Tenant to the Work and/or the Final Drawings; (b)
the failure of Tenant to furnish all or any plans, drawings, specifications,
finish details or other information required under Sections 3 and 4 above; (c)
the failure of Tenant to comply with the requirements of Section 10 below; (d)
Tenant’s requirements for special work or materials, finishes, or installations
other than the Building Standards or Tenant’s requirements for special
construction or phasing; (e) any changes required by the fire department,
building or planning department, building inspectors or any other agency having
jurisdiction over the Building, the Work and/or the Tenant Improvements if such
changes are directly attributable to Tenant’s use or Tenant’s specialized tenant
improvements; (f) the performance of any additional work pursuant to a Change
Request (defined below in Section 11) which is requested by Tenant; (g) the
performance of work in or about the Premises by any person, firm or corporation
employed by or on behalf of Tenant, including, without limitation, any failure
to complete or any delay in the completion of such work; or (h) any and all
delays caused by or arising from acts or omissions of Tenant and/or Tenant’s
Representatives, in any manner whatsoever, including, but not limited to, any
and all revisions to the Final Drawings. Any delays in the construction of the
Tenant Improvements due to any of the events described above, shall in no way
extend or affect the date on which Tenant is required to commence paying Rent
under the terms of the Lease. It is the intention of the parties that all of
such delays will be considered Tenant Delays for which Tenant shall be wholly
and completely responsible for any and all consequences related to such delays,
including, without limitation, any costs and expenses attributable to increases
in labor or materials.

 

8. Tenant Improvement Allowance. Landlord and Tenant hereby acknowledge and
agree that the Tenant Improvement Costs (defined in Section 9 below) for the
Tenant Improvements, based upon the Initial Plans approved by Landlord and
Tenant in accordance with the provisions of Section 4 above, are estimated to
approximately One Hundred Four Thousand Three Hundred Thirteen and 00/100
Dollars ($104,313.00) (the “Estimated TI Costs”). If the actual Tenant
Improvement Costs varies from this estimate by more than twenty-five percent
(25%), then Landlord may require any of the following, in its sole discretion:
(a) changes be made to the Final Drawings to reduce the cost of the Tenant
Improvements and Landlord may refuse to sign any construction contract or Change
Orders to the construction contract, as the case may be, until such changes are
made to the sole satisfaction of Landlord; (b) Tenant to deposit into

 

Exhibit B, Page 2



--------------------------------------------------------------------------------

a separate escrow account cash in an amount equal to the Excess Tenant
Improvement Costs (defined in Section 10 below); (c) Tenant to provide to
Landlord evidence satisfactory to Landlord, in its sole discretion, that Tenant
has adequate financial resources to pay for the Excess Tenant Improvement Costs,
as solely determined by Landlord; and/or (d) Tenant to pay all of the Excess
Tenant Improvement Costs before Landlord’s contribution of the Tenant
Improvement Allowance (defined in Section 10 below). Subject to the foregoing,
Landlord shall provide an allowance for the planning and construction of the
Tenant Improvements for the Work to be performed in the Premises, as described
in the Initial Plans and the Final Drawings, in the amount of One Hundred Four
Thousand Three Hundred Thirteen and 00/100 Dollars ($104,313.00) (the “Tenant
Improvement Allowance”) based upon an allowance of Seven and 45/100 Dollars
($7.45) per rentable square foot for 14,001 rentable square feet of the Premises
which is to be improved, as described in the Initial Plans and the Final
Drawings. Tenant shall not be entitled to any credit, abatement or payment from
Landlord in the event that the amount of the Tenant Improvement Allowance
specified above exceeds the actual Tenant Improvement Costs. The Tenant
Improvement Allowance shall only be used for tenant improvements typically
installed by Landlord in office/R&D and warehouse/distribution buildings. The
Tenant Improvement Allowance shall be the maximum contribution by Landlord for
the Tenant Improvement Costs and shall be subject to the provisions of Section
10 below.

 

9. Tenant Improvement Costs. The Tenant Improvements’ cost (“Tenant Improvement
Costs”) shall mean and include any and all costs and expenses of the Work,
including, without limitation, all of the following:

 

(a) All costs of preliminary space planning and final architectural and
engineering plans and specifications (including, without limitation, the scope
of work, all plans and specifications, the Initial Plans and the Final Drawings)
for the Tenant Improvements, and architectural fees, engineering costs and fees,
and other costs associated with completion of said plans;

 

(b) All costs of obtaining building permits and other necessary authorizations
and approvals from the City of Menlo Park, California, and other applicable
jurisdictions;

 

(c) All costs of interior design and finish schedule plans and specifications
including as-built drawings;

 

(d) All direct and indirect costs of procuring, constructing and installing the
Tenant Improvements in the Premises, including, but not limited to, the
construction fee for overhead and profit, the cost of all on-site supervisory
and administrative staff, office, equipment and temporary services rendered by
Landlord’s consultants and the General Contractor in connection with
construction of the Tenant Improvements, and all labor (including overtime) and
materials constituting the Work;

 

(e) All fees payable to the General Contractor, architect and Landlord’s
engineering firm if they are required by Tenant to redesign any portion of the
Tenant Improvements following Tenant’s approval of the Final Drawings; and

 

(f) A construction management fee payable to Landlord in the amount of five
percent (5%) of all direct and indirect costs of procuring, constructing and
installing the Tenant Improvements in the Premises and the Building.

 

10. Excess Tenant Improvement Costs. Prior to commencing the Work, Landlord
shall submit to Tenant a written statement of the actual Tenant Improvement
Costs (the “Actual TI Costs”) (which shall include the amount of any overtime
projected as necessary to Substantially Complete the Work by the Completion
Date) as then known by Landlord, and such statement shall indicate the amount,
if any, by which the Actual TI Costs exceeds the Tenant Improvement Allowance
(the “Excess Tenant Improvement Costs”). The term “Excess Tenant Improvement
Costs” shall also include the costs related to any and all Change Orders to the
extent such costs exceed the Tenant Improvement Allowance. Tenant agrees, within
five (5) days after submission to it of such statement, to execute and deliver
to Landlord, in the form then in use by Landlord, an authorization to proceed
with the Work and notice of its election to either amortize those Excess Tenant
Improvement Costs which may be amortized over the initial term of the Lease or
to pay to Landlord all Excess Tenant Improvement Costs in cash (as set forth
below). A portion of the Excess Tenant Improvement Costs up to a maximum amount
of Seventy Thousand Five and 00/100 Dollars ($70,005.00), based on Five and
00/100 Dollars ($5.00) per rentable square foot for 14,001 rentable square feet
of the Premises, may, at Tenant’s election, be amortized over the initial term
of the Lease at the rate of ten percent (10%) per annum and such amortized
amount shall be paid by Tenant with, and as part of, the Rent for the Premises
in accordance with the provisions and requirements of Section 3 of the Lease
(the “Amortized Excess TI Costs”); provided, in the event Tenant elects to
amortize any of the Excess Tenant Improvement Costs, Tenant shall provide to
Landlord an irrevocable stand-by letter of credit in the amount of all Amortized
Excess TI Costs, which letter of credit shall (i) remain in force during the
entire initial Term, (ii) otherwise be in form and content satisfactory to
Landlord, in its sole discretion, and (iii) be from a bank or other financial
institution reasonably acceptable to Landlord. The portion of the Excess Tenant
Improvement Costs in excess of the Amortized Excess TI Costs shall be paid by
Tenant, in cash, to Landlord concurrently with Tenant’s delivery to Landlord of
the aforementioned signed written authorization to proceed. No Work shall be
commenced until Tenant has fully complied with the preceding provisions of this
Section 10. If Tenant fails to remit the sums so demanded by Landlord pursuant
to Section 8 above and this Section 10 within the time periods required,
Landlord may, at its option, declare Tenant in default under the Lease. Tenant
shall faithfully pay all of the Excess Tenant Improvement Costs which are not
amortized to Landlord in cash, concurrently with Tenant’s delivery to Landlord
of the aforementioned signed written authorization to proceed. No Work shall be
commenced until Tenant has fully complied with the preceding provisions of this
Section 10. If Tenant fails to remit the sums so demanded by Landlord pursuant
to Section 8 above and this Section 10 within the time periods required,
Landlord may, at its option, declare Tenant in default under the Lease.

 

11. Change Requests. No changes or revisions to the approved Final Drawings
shall be made by either Landlord or Tenant unless approved in writing by both
parties. Upon Tenant’s request and submission by Tenant (at Tenant’s sole cost
and expense) of the necessary information and/or plans and specifications for
any changes or revisions to the approved Final Drawings and/or for any work
other than the Work described in the approved Final Drawings (“Change Requests”)
and the approval by Landlord of such Change Request(s), which approval Landlord
agrees shall not be unreasonably withheld, Landlord shall perform the additional
work associated with the approved Change Request(s), at Tenant’s sole cost and
expense, subject, however, to the following provisions of this Section 11. Prior
to commencing any additional work related to the approved Change Request(s),
Landlord shall submit to Tenant a written statement of the cost of such
additional work and a proposed tenant change order therefor (“Change Order”) in
the standard form then in use by Landlord. Tenant shall execute and deliver to
Landlord such Change Order and shall pay the entire cost of

 

Exhibit B, Page 3



--------------------------------------------------------------------------------

such additional work in the following described manner. Any costs related to
such approved Change Request(s), Change Order and any delays associated
therewith, shall be added to the Tenant Improvement Costs and shall be paid for
by Tenant, to the extent such costs exceed the Tenant Improvement Allowance, as
and with any Excess Tenant Improvement Costs as set forth in Section 10 above.
The billing for such additional costs to Tenant shall be accompanied by evidence
of the amounts billed as is customarily used in the business. Costs related to
approved Change Requests and Change Orders shall include, without limitation,
any architectural or design fees, Landlord’s construction fee for overhead and
profit, the cost of all on-site supervisory and administrative staff, office,
equipment and temporary services rendered by Landlord and/or Landlord’s
consultants, and the General Contractor’s price for effecting the change. If
Tenant fails to execute or deliver such Change Order, or to pay the costs
related thereto, then Landlord shall not be obligated to do any additional work
related to such approved Change Request(s) and/or Change Orders, and Landlord
may proceed to perform only the Work, as specified in the Final Drawings.

 

12. Termination. If the Lease is terminated prior to the Commencement Date, for
any reason due to the default of Tenant hereunder, in addition to any other
remedies available to Landlord under the Lease, Tenant shall pay to Landlord as
Additional Rent under the Lease, within five (5) days of receipt of a statement
therefor, any and all costs incurred by Landlord and not reimbursed or otherwise
paid by Tenant through the date of termination in connection with the Tenant
Improvements to the extent planned, installed and/or constructed as of such date
of termination, including, but not limited to, any costs related to the removal
of all or any portion of the Tenant Improvements and restoration costs related
thereto. Subject to the provisions of Section 10.2 of the Lease, upon the
expiration or earlier termination of the Lease, Tenant shall not be required to
remove the Tenant Improvements it being the intention of the parties that the
Tenant Improvements are to be considered incorporated into the Building.
Notwithstanding anything to the contrary contained herein, Landlord shall have
the right to terminate the Lease, upon written notice to Tenant, if Landlord is
unable to obtain a building permit for the Tenant Improvements within one
hundred eighty (180) days from the date the Lease is signed by Tenant. From and
after the date on which the Lease is terminated, Tenant and Landlord shall have
no further rights, obligations or claims with respect to each other arising from
the Lease, except for those obligations of Tenant under the Lease which
expressly survive and continue after the termination or expiration of the Lease.

 

13. Tenant Access. Landlord shall grant Tenant a license to have access to the
Premises at least ten (10) days prior to the Completion Date to allow Tenant to
do other work required by Tenant to make the Premises ready for Tenant’s use and
(the “Tenant’s Pre-Occupancy Work”). It shall be a condition to the grant by
Landlord and continued effectiveness of such license that:

 

(a) Tenant shall give to Landlord a written request to have such access not less
than five (5) business days prior to the date on which such proposed access will
commence (the “Access Notice”). The Access Notice shall contain or be
accompanied by each of the following items, all in form and substance reasonably
acceptable to Landlord: (i) a detailed description of and schedule for Tenant’s
Pre-Occupancy Work; (ii) the names and addresses of all contractors,
subcontractors and material suppliers and all other representatives of Tenant
who or which will be entering the Premises on behalf of Tenant to perform
Tenant’s Pre-Occupancy Work or will be supplying materials for such work, and
the approximate number of individuals, itemized by trade, who will be present in
the Premises; (iii) copies of all contracts, subcontracts, material purchase
orders, plans and specifications pertaining to Tenant’s Pre-Occupancy Work; (iv)
copies of all licenses and permits required in connection with the performance
of Tenant’s Pre-Occupancy Work; (v) certificates of insurance (in amounts
satisfactory to Landlord and with the parties identified in, or required by, the
Lease named as additional insureds) and instruments of indemnification against
all claims, costs, expenses, penalties, fines, and damages which may arise in
connection with Tenant’s Pre-Occupancy Work; and (vi) assurances of the ability
of Tenant to pay for all of Tenant’s Pre-Occupancy Work and/or a letter of
credit or other security deemed appropriate by Landlord securing Tenant’s
lien-free completion of Tenant’s Pre-Occupancy Work.

 

(b) Such pre-term access by Tenant and Tenant’s employees, agents, contractors,
consultants, workmen, mechanics, suppliers and invitees shall be subject to
scheduling by Landlord.

 

(c) Tenant’s employees, agents, contractors, consultants, workmen, mechanics,
suppliers and invitees shall fully cooperate, work in harmony and not, in any
manner, interfere with Landlord or Landlord’s agents or representatives in
performing the Work and any additional work pursuant to approved Change Orders,
Landlord’s work in other areas of the Building or the Park, or the general
operation of the Building. If at any time any such person representing Tenant
shall not be cooperative or shall otherwise cause or threaten to cause any such
disharmony or interference, including, without limitation, labor disharmony, and
Tenant fails to immediately institute and maintain corrective actions as
directed by Landlord, then Landlord may revoke such license upon twenty-four
(24) hours’ prior written not to Tenant.

 

(d) Any such entry into and occupancy of the Premises or any portion thereof by
Tenant or any person or entity working for or on behalf of Tenant shall be
deemed to be subject to all of the terms, covenants, conditions and provisions
of the Lease, excluding only the covenant to pay Rent. Landlord shall not be
liable for any injury, loss or damage which may occur to any of Tenant’s
Pre-Occupancy Work made in or about the Premises or to any property placed
therein prior to the commencement of the term of the Lease, the same being at
Tenant’s sole risk and liability. Tenant shall be liable to Landlord for any
damage to any portion of the Premises, the Work or the additional work related
to any approved Change Orders caused by Tenant or any of Tenant’s employees,
agents, contractors, consultants, workmen, mechanics, suppliers and invitees. In
the event that the performance of Tenant’s Pre-Occupancy Work causes extra costs
to be incurred by Landlord or requires the use of other Building services,
Tenant shall promptly reimburse Landlord for such extra costs and/or shall pay
Landlord for such other Building services at Landlord’s standard rates then in
effect.

 

14. Lease Provisions; Conflict. The terms and provisions of the Lease, insofar
as they are applicable, in whole or in part, to this Exhibit B, are hereby
incorporated herein by reference, and specifically including all of the
provisions of Section 29 of the Lease. In the event of any conflict between the
terms of the Lease and this Exhibit B, the terms of this Exhibit B shall
prevail. Any amounts payable by Tenant to Landlord hereunder shall be deemed to
be Additional Rent under the Lease and, upon any default in the payment of same,
Landlord shall have all rights and remedies available to it as provided for in
the Lease.

 

Exhibit B, Page 4



--------------------------------------------------------------------------------

Exhibit C

Rules & Regulations

 

This exhibit, entitled “Rules & Regulations”, is and shall constitute Exhibit C
to that certain Lease Agreement dated June 11, 2004 (the “Lease”), by and
between WILLOW PARK HOLDING COMPANY I, LLC, a Delaware limited liability company
(“Landlord”), and NUANCE COMMUNICATIONS, INC, a California corporation
(“Tenant”) for the leasing of certain premises located in Willow Park at
Building T, 1350 Willow Road, Suite 101, Menlo Park, California 94025 (the
“Premises”). The terms, conditions and provisions of this Exhibit C are hereby
incorporated into and are made a part of the Lease. Any capitalized terms used
herein and not otherwise defined herein shall have the meaning ascribed to such
terms as set forth in the Lease:

 

1. No advertisement, picture or sign of any sort shall be displayed on or
outside the Premises or the Building without the prior written consent of
Landlord. Landlord shall have the right to remove any such unapproved item
without notice and at Tenant’s expense.

 

2. Tenant shall not regularly park motor vehicles in designated parking areas
after the conclusion of normal daily business activity.

 

3. Tenant shall not use any method of heating or air conditioning other than
that supplied by Landlord without the prior written consent of Landlord.

 

4. All window coverings installed by Tenant and visible from the outside of the
Building require the prior written approval of Landlord.

 

5. Tenant shall not use, keep or permit to be used or kept any foul or noxious
gas or substance or any flammable or combustible materials on or around the
Premises, the Building or the Park.

 

6. Tenant shall not alter any lock or install any new locks or bolts on any door
at the Premises without the prior consent of Landlord.

 

7. Tenant agrees not to make any duplicate keys without the prior consent of
Landlord.

 

8. Tenant shall park motor vehicles in those general parking areas as designated
by Landlord except for loading and unloading. During those periods of loading
and unloading, Tenant shall not unreasonably interfere with traffic flow within
the Park and loading and unloading areas of other Tenants.

 

9. Tenant shall not disturb, solicit or canvas any occupant of the Building or
Park and shall cooperate to prevent same.

 

10. No person shall go on the roof without Landlord’s permission.

 

11. Business machines and mechanical equipment belonging to Tenant which cause
noise or vibration that may be transmitted to the structure of the Building, to
such a degree as to be objectionable to Landlord or other Tenants, shall be
placed and maintained by Tenant, at Tenant’s expense, on vibration eliminators
or other devices sufficient to eliminate noise or vibration.

 

12. All goods, including material used to store goods, delivered to the Premises
of Tenant shall be immediately moved into the Premises and shall not be left in
parking or receiving areas overnight.

 

13. Tractor trailers which must be unhooked or parked with dolly wheels beyond
the concrete loading areas must use steel plates or wood blocks under the dolly
wheels to prevent damage to the asphalt paving surfaces. No parking or storing
of such trailers will be permitted in the auto parking areas of the Park or on
streets adjacent thereto.

 

14. Forklifts which operate on asphalt paving areas shall not have solid rubber
tires and shall only use tires that do not damage the asphalt.

 

15. Tenant is responsible for the storage and removal of all trash and refuse.
All such trash and refuse shall be contained in suitable receptacles stored
behind screened enclosures at locations approved by Landlord.

 

16. Tenant shall not store or permit the storage or placement of goods, or
merchandise or pallets or equipment of any sort outside of the Premises nor in
or around the Building, the Park or any of the Common Areas of the foregoing. No
displays or sales of merchandise shall be allowed in the parking lots or other
Common Areas.

 

17. Tenant shall not permit any animals, including, but not limited to, any
household pets, to be brought or kept in or about the Premises, the Building,
the Park or any of the Common Areas of the foregoing.

 

18. Tenant shall not permit any motor vehicles to be washed on any portion of
the Premises or in the Common Areas of the Park, nor shall Tenant permit
mechanical work or maintenance of motor vehicles to be performed on any portion
of the Premises or in the Common Areas of the Park.

 

Exhibit C, Page 1



--------------------------------------------------------------------------------

Exhibit D

Willow Park

Declaration of Covenants, Conditions and Restrictions

 

This Declaration of Covenants, Conditions and Restrictions (hereinafter called
“Declaration”) is made this twenty-fifth day of August 1979, by Lincoln Property
Company No. 238, A California Limited Partnership (Phases 1 & 2); Lincoln
Property Company No. 287, Ltd., A California Limited Partnership (Phase 3);
Lincoln Property Company No. 355, Ltd., A California Limited Partnership (Phase
4); Lincoln Property Company No. 440, Ltd., A California Limited Partnership
(Phase 5); Lincoln Property Company No. 1179, A California Limited Partnership
(Phase 6); Lincoln Property Company No. 2036 Limited Partnership, A California
Limited Partnership (Phase 7) (hereinafter called “Lincoln Property Company”).

 

Recitals

 

1. Declarant is, or at the time of recording this Declaration will be, the Owner
in fee of all that certain real property which is situated in the City of Menlo
Park, County of San Mateo, State of California, described on the map
(hereinafter called “Map”) entitled “Menlo Industrial Center, Menlo Park,
California” which Map is filed in the office of the Recorder of the County of
San Mateo, State of California, on October 1, 1979, in Book No. 99 of Maps, at
pages 81, 82 and 83.

 

2. As Owner of the real property described in Paragraph 1 of these Recitals,
Declarant has executed this Declaration for the purpose of imposing upon all
portions of said real property (other than Parcel E as shown on the Map) a
general plan of improvement for the benefit of said real property (other than
said Parcel E) and its present and future owners. Said real property (other than
Parcel E) is hereinafter called the “Property.”

 

NOW, THEREFORE, Declarant hereby declares that the Property is now held, and
shall hereafter be held, developed, encumbered, hypothecated, transferred, sold,
leased, conveyed, improved, used and occupied subject to the covenants,
conditions, restrictions and limitations hereinafter set forth, all of which are
declared to be in furtherance of a plan for the development and operation of a
landscaped business and industrial park and are established for the purpose of
enhancing and protecting the value, attractiveness and desirability of the
Property and every part thereof. Each of the covenants, conditions, restrictions
and limitations set forth herein shall run with the land, and every part
thereof, and shall burden as well as inure to the benefit of and pass with each
and every portion of the Property hereinafter developed, encumbered,
hypothecated, transferred, sold, leased, conveyed, improved, used or occupied
and shall apply to and bind any and all parties having or acquiring any right,
title, license or interest in the Property or any part thereof.

 

Article I

Definitions

 

Unless the context otherwise specifies or requires, the terms defined in this
Article I shall, for all purposes of this Declaration, have the meanings herein
specified.

 

1.1 Building. “Building” shall mean the principal structure or structures on any
Site, including all garages, outside platforms, outbuildings, docks and the
like.

 

1.2 Declarant. “Declarant shall mean Lincoln Property Company, its successors
and assigns. Declarant’s assigns shall be deemed to include any party whom
Declarant designates, by means of a notice recorded in the Official Records of
San Mateo County, as the party who, from and after the date such notice is
recorded, will perform Declarant’s functions under this Declaration.

 

1.3 Deed of Trust. “Deed of Trust” shall mean, with respect to any portion of
the property, a duly recorded Deed of Trust, mortgage or other instrument which
created a lien on the portion of the Property is describes.

 

1.4 Improvements. “Improvements” shall mean and include without limitation
buildings, outbuildings, pedestrian and vehicle access facilities, parking
areas, loading areas, fences, walls, hedged mass plantings, landscaping, poles,
signs and any structures of any type or kind.

 

1.5 Owner. “Owner” shall mean any person, firm, corporation or other legal
entity (including Declarant) which owns fee title to a Site, as shown by the
Official Records of the County of San Mateo; provided, however, that the term
“Owner” shall not include a mortgage or beneficiary under a deed of trust
holding a security interest in a Site unless such mortgagee or beneficiary is in
actual physical possession of the Site.

 

Whenever this Declaration creates or imposes an obligation with respect to a
Site, the Owner of the Site shall be responsible for the timely and proper
performance of the obligation, notwithstanding any delegation of such
responsibility by lease, contract, or otherwise to another party.

 

1.6 Property. “Property” shall mean that certain real property subject to the
covenants, conditions and restrictions set forth herein, namely, that real
property described on Exhibit A attached hereto and incorporated herein.

 

1.7 Site. “Site” shall mean a continuous area of land within the Property which
is owned of record by the same Owner, whether shown as one parcel on any
recorded map or as a combination of parcels or of portions thereof.

 

Article II

Regulation of Uses

 

2.1 Permitted Uses. Unless otherwise specifically prohibited herein, or by
applicable law, any business/industrial use will be permissible if it does not
constitute a nuisance to adjacent Sites. Permitted uses will include, but not be
limited to, manufacturing, warehousing, distribution, cartage, processing,
storage, wholesaling, office, laboratory, professional and research and
development.

 

2.2 Nuisance. No noxious or offensive activity shall be carried on nor shall
anything be done on any Site which may be or become an annoyance or nuisance to
the Owners or occupants of other Sites, or which will be offensive to the Owners
or occupants of other Sites by reason of odor, fumes, discharge of any chemical
or industrial waste above or below ground, dust, dirt, fly-ash, smoke, noise,
glare or which will be hazardous by reason of danger of fire or explosion or any
other hazard.

 

Exhibit D, Page 1



--------------------------------------------------------------------------------

2.3 Right of Entry. During reasonable hours and subject to reasonable security
requirements, Declarant or its authorized representative shall have the right to
enter upon and inspect any Building and/or Site and the Improvements thereon for
the purpose of ascertaining whether or not the provision of this Declaration
have been or are being complied with and shall not be deemed guilty of trespass
by reason of such entry.

 

Article III

Regulation of Improvements

 

3.1 Minimum Setback Lines.

 

(a) General. No Improvement and no part thereof shall be placed on any Site
closer to a property line than herein provided. The following Improvements are
specifically excluded from these setback provisions:

 

(1) Roof overhang, subject to the specific approval of Declarant in writing.

 

(2) Steps and walks.

 

(3) Paving and associated curbing, except that vehicle parking areas shall not
be permitted within ten (10) feet of the street property line or lines.

 

(4) Fences, except that no fence shall be placed within the street setback area
unless specific approval is given by Declarant in writing.

 

(5) Landscaping.

 

(6) Planters, not to exceed three (3) feet in height.

 

(7) Railroad spur tracks, switches and bumpers, provided that the location of
such tracks, switches and bumpers is specifically approved by Declarant in
writing.

 

(8) Displays identifying the Owner, Lessee or occupant, subject to the specific
approval of Declarant in writing.

 

(b) Setback from interior property lines. No setback is established from a rear
or side interior property line. The interior lot lines for a corner lot shall be
considered to have a real property line.

 

(c) Setback street Property Lines. The setback line is established as twenty
(20) feet from property line on all streets on the property.

 

3.2 Completion of Construction. After commencement of construction of any
Improvement, the Owner shall diligently prosecute the work thereon to the end
that the Improvement shall not remain in a party finished condition any longer
than reasonably necessary for the completion thereof.

 

3.3 No excavation shall be made except in connection with construction of an
Improvement, and upon completion thereof, exposed openings shall be backfilled
and disturbed ground shall be graded and leveled.

 

3.4 Landscaping.

 

(a) Every Site on which a Building shall have been placed shall be landscaped
according to plans approved as specified herein and maintained thereafter in a
sightly and well-kept condition.

 

(b) An owner, Lessee or occupant shall landscape and maintain unpaved areas
between the property lines and the setback lines.

 

(c) An owner, Lessee or occupant shall provide hose bibs and maintenance
facilities in the vicinity of the landscaped areas.

 

(d) Landscape as approved by Declarant shall be installed within ninety (90)
days of occupancy or completion of the Building, whichever occurs first.

 

3.5 Site Maintenance. All Improvements on each Site including, without
limitation, all walks, driveways, fences, parking areas, landscaping and the
exterior of all structures on each site, shall be maintained free of litter and
debris and in good condition, order and repair. Landscaping shall be kept in
thriving condition, weed-free and neatly trimmed. All undeveloped Sites shall be
kept clean, mowed and in a condition so as not to be a dust or weed problem.

 

3.6 Signs and Lighting. No signs or displays shall be created on any Site, other
than the following:

 

(a) Signs identifying the name, building and business of any person or firm
occupying a Site, the size, design and color of which has been specifically
approved by Declarant in writing; and

 

(b) Offering a Site or lease if Declarant has specifically approved said signs
in writing.

 

All signs and displays shall be located below the roof line of the building and
shall comply with all applicable laws and ordinances.

 

Lighting shall be restricted to parking and security lights, fire lighting and
low-level sign illumination and floodlighting of buildings or landscaping. All
lighting shall be shielded and contained within property lines.

 

3.7 Parking Areas. Adequate parking on a site shall be provided to accommodate
all parking needs for employees, visitors and company vehicles. There shall also
be adequate areas provided for truck loading and unloading. The intent of this
provision is to eliminate the need for any on-street parking. If parking or
loading requirements increase as a result of change in use or number of
employees, additional off-street parking shall be provided to satisfy the intent
of this section.

 

Exhibit D, Page 2



--------------------------------------------------------------------------------

3.8 Building Regulations. Any building erected on a Site shall conform to the
following construction practices:

 

(a) Exterior walls of sheet or corrugated iron, steel, aluminum or asbestos will
be permitted only upon specific approval in writing by Declarant.

 

(b) Exterior walls shall be painted or suitably treated in a manner acceptable
to Declarant.

 

Article IV

Approval of Plans

 

4.1 No Improvement shall be erected, placed, altered, maintained or permitted to
remain on any land subject to these restrictions until plans and specifications
showing plot layout, including parking and all exterior elevations, with
materials and colors, have been submitted to and approved in writing by
Declarant. Said approval shall be in addition to any approvals and/or permits
required by the City of Menlo Park or any other legal entity having
jurisdiction. Such plans and specifications shall be submitted in writing over
the signature of the Owner of Lessee of the site or his authorized agent.

 

4.2 Approval shall be based, among other things, on adequacy of Site dimensions,
adequacy of structural design, conformity and harmony of external design with
neighboring Improvements, effect of location and use of Improvements on
neighboring Sites; proper facing of main elevation with respect to nearby
streets; and conformity of the plans and specifications to the purpose and
general plan and intent of these restrictions. Declarant shall not arbitrarily
or unreasonably withhold its approval of such plans and specifications.

 

4.3 If Declarant fails either to approve or to disapprove such plans and
specifications within thirty (30) days after the same have been submitted to it,
it shall be conclusively presumed that Declarant has approved said plans and
specifications, subject, however, to the restrictions contained in ARTICLE III
hereof.

 

4.4 Notwithstanding anything to the contrary herein contained, after the
expiration of one year from the date of issuance of a building permit by
municipal or other governmental authority for any Improvement, said Improvement
shall, in favor of purchasers and encumbrancers in good faith and for value, be
deemed to be in compliance with all provisions of this ARTICLE IV, unless actual
notice of such non-compliance or non-completion executed by Declarant shall
appear of record in the office of the County Recorder of San Mateo County,
California, or unless legal proceedings shall have been instituted to enforce
compliance or completion.

 

4.5 Fee. An architectural review fee shall be paid to Declarant at the time
plans are submitted for approval based upon the following schedule:

 

(a) When the plans submitted are prepared by an architect licensed to practice
in the State of California, the architectural review fee shall be $100.00.

 

(b) In all other cases, the architectural review fee shall be $200.00.

 

Article V

Duration and Modification and Repeal

 

5.1 Term. This Declaration, every provision hereof and every covenant,
conditions and restriction contained herein shall continue in full force and
effect for a period of sixty (60) years from the date hereof.

 

5.2 Termination and Modification. This Declaration or any provisions thereof or
any covenant, condition or restriction contained herein may be terminated,
extended, modified or amended as to the whole of said property or any portion
thereof, with the written consent of the Owners of sixty-five percent (65%) in
area of the Property; provided that so long as Declarant owns at least twenty
percent (20%) in area of the Property, no such termination, extension,
modification or amendment shall be effective without Declarant’s written
approval. No termination, extension, modification or amendment hereof shall be
effective until a written instrument embodying the same has been executed and
recorded in the Official Records of San Mateo County.

 

Article VI

Enforcement

 

6.1 Abatement and Suit. Violation or breach of any restriction herein contained
shall give to Declarant the right to enter upon the Property upon or as to which
said violation or breach exists and summarily to abate and remove at the expense
of the Owner, Lessee or occupant thereof any structure, thing or condition that
may be or exist thereon contrary to the intent and meaning of the provisions
hereof, or to prosecute a proceeding at law or in equity against the person or
persons who have violated or are attempting to violate any of these restrictions
to enjoin or prevent them from doing so, to cause said violation to be remedied
or to recover damages for said violation. In addition, every Owner of a Site
shall have the right, in the event of violation or breach of any restriction
herein contained, to prosecute a proceeding at law or in equity against the
person or persons who have violated or are attempting to violate any of these
restrictions to enjoin or to recover damages for said violation. All remedies
provided herein or at law or in equity shall be cumulative and not exclusive.

 

6.2 Deemed to Constitute a Nuisance. The result of every action or omission
whereby any restriction herein contained is violated in whole or in part is
hereby declared to be and constitute a nuisance. Every remedy allowed by law or
equity against an Owner, either public or private, shall be applicable against
every such result and may be exercised by Declarant or by any Owner of property
subject hereto. Any costs or expenses paid or incurred by Declarant or an Owner
(collectively referred to as “Declarant” in this Section 6.2) in abating such
nuisance or prosecuting any such remedy (including all reasonable attorneys’
fees and costs of collection), together with interest thereon at the rate of ten
percent (10%) per annum, shall be a charge against the Site on which the
nuisance has occurred or is occurring, shall be a continuing lien thereon until
paid, and shall also be the personal obligation of the Owner of such Site when
such charges became due and who committed such breach or violation. In addition
to any other rights or remedies hereunder, Declarant may deliver to the Owner of
the Site on which the nuisance has occurred or is occurring and record with the
San Mateo County Recorder a certificate of notice of claim of lien. If the
violation recited in such lien claim has

 

Exhibit D, Page 3



--------------------------------------------------------------------------------

not been cured to Declarant’s satisfaction and any recited amounts so charged
have not been paid within thirty (30) days thereafter, Declarant or its
authorized representative may foreclose such lien by a sale conducted pursuant
to Sections 2924, 2924b and 2924c of the California Civil Code, as amended from
time to time, or other statues applicable to the exercise of powers of sales in
mortgages or Deeds of Trust, or in any other manner permitted by law. Declarant,
through its authorized representatives, may bid on and acquire any land subject
to such lien at any such foreclosure sale. If the violations recited in such
lien claim are timely cured and any recited amounts timely paid as provided
above, Declarant shall forthwith record an appropriate release of such lien at
Declarant’s sole expense.

 

6.3 Attorneys’ Fees. In any legal or equitable proceeding for the enforcement or
to restrain the violation of this Declaration or any provision hereof, the
losing party or parties shall pay the attorneys’ fees of the prevailing party or
parties, in such amount as may be fixed by the court in such proceedings.

 

6.4 Failure to Enforce Not a Waiver of Rights. The failure of Declarant or any
Owner to enforce any restriction herein contained shall in no event be deemed to
be a waiver of the right to do so thereafter nor of the right to enforce any
other restriction.

 

Article VII

Miscellaneous Provisions

 

7.1 Assignment of Declarant’s Rights and Duties. Declarant may assign any and
all of its rights, powers, reservations and obligations hereunder to any person,
corporation or association. To be effective, any such assignments must be
accepted in writing by the assignee and the acceptance must be recorded in the
Official Records of San Mateo County. To the extent of the assignment, the
assignee shall have the same rights obligations, duties and powers and be
subject to the same obligations and duties as given to and assumed by Declarant
herein. The term Declarant as used herein includes all such assignees and their
heirs, successors and assigns. Declarant may also resign as Declarant by
recording a written notice of resignation in the Official Records of San Mateo
County and mailing a copy thereof to each then Owner. The resignation shall be
effective on the date it is recorded and Declarant shall thereafter have no
further rights, powers, reservations, obligation or liabilities hereunder. If at
any time Declarant either resigns or ceases to exist without making an
assignment of its authority as Declarant, a successor Declarant may be appointed
in the same manner as this Declaration may be terminated, extended, modified or
amended under Section 2 of ARTICLE IV.

 

7.2 Constructive Notice and Acceptance. Every person or other entity who now or
hereafter owns or acquires any right, title or interest in or to any portion of
the Property is and shall be conclusively deemed to have consented and agreed to
every covenant, condition and restriction contained herein, whether or not any
reference to this Declaration is contained in the instrument by which such
person or entity acquired an interest in said property.

 

7.3 Waiver. Neither Declarant nor its successors or assigns shall be liable to
any Owner, Lessee, licensee or occupant of land subject to his Declarant by
reason of any mistake in judgment, negligence, nonfeasance, action or inaction
and/or for the enforcement or failure to enforce any provision of this
Declaration. Every Owner, Lessee, licensee or occupant of any of said property
by acquiring his interest therein agrees that he will not bring any action or
suit against Declarant to recover any damages or to seek equitable relief
because of any mistake in judgment, negligence, nonfeasance, action or inaction
and/or the enforcement or failure to enforce any provision of this Declaration.

 

7.4 Mutuality, Reciprocity, Runs with Land. All covenants, conditions,
restrictions and agreements contained herein are made for the direct, mutual and
reciprocal benefit of each and every part and parcel of the property now or
hereafter made subject to this Declaration, shall create reciprocal rights and
obligations between the respective Owners of all parcels and privity of contract
and estate between all grantees of said parcels, their heirs, successors and
assigns, and shall, as to the Owner of each parcel, his heirs, successors and
assigns, operate as covenants running with the land for the benefit of all other
parcels.

 

7.5 Rights of Beneficiaries. No breach of the restrictions and other provisions
contained herein shall defeat or render invalid the lien of any Deed of Trust
now or hereafter executed upon land subject to these restrictions; provided,
however, that if any portion of said property is sold under a foreclosure of any
mortgage or under the provisions of any deed of trust, any purchaser at such
sale and his successors and assigns shall hold any and all property so purchased
subject to all of the restrictions and other provisions of this Declaration.

 

7.6 Paragraph Headings. Paragraph headings, where used herein, are inserted for
convenience only and are not intended to be a part of this Declaration or in any
way to define, limit or describe the scope and intent to the particular
paragraphs to which they refer.

 

7.7 Effect of Invalidation. If any provision of this Declaration is held to be
invalid by any court, the invalidity of such provision shall not affect the
validity of the remaining provisions hereof.

 

7.8 Existing Improvements. Improvements which are completely constructed on the
date this Declaration is recorded are deemed to satisfy all the requirements
hereof.

 

7.9 Estoppel Certificate. At the request of an Owner, Declarant shall supply to
such Owner or any actual or potential encumbrancer or purchaser of a Site a
written certificate stating that there are no violations hereof, or if there are
any such violations, the nature of such violations. Such certificate shall be
delivered within ten (10) working days after such request by an Owner.

 

Exhibit D, Page 4



--------------------------------------------------------------------------------

Exhibit E

Hazardous Materials Disclosure Certificate

 

Your cooperation in this matter is appreciated. Initially, the information
provided by you in this Hazardous Materials Disclosure Certificate is necessary
for the landlord (identified below) to evaluate and finalize a lease agreement
with you as Tenant. After a lease agreement is signed by you and the landlord (
the “Lease Agreement”), on an annual basis in accordance with the provisions of
Section 27 of the signed Lease Agreement, you are to provide an update to the
information initially provided by you in this certificate. The information
contained in the initial Hazardous Materials Disclosure Certificate and each
annual certificate provided by you thereafter will be maintained in
confidentiality by Landlord subject to release and disclosure as required by (i)
any lenders and owners and their respective environmental consultants, (ii) any
prospective purchaser(s) of all or any portion of the property on which the
Premises are located, (iii) Landlord to defend itself or its lenders, partners
or representatives against any claim or demand, and (iv) any laws, rules,
regulations, orders, decrees, or ordinances, including, without limitation,
court orders or subpoenas. Any and all capitalized terms used herein, which are
not otherwise defined herein, shall have the same meaning ascribed to such term
in the signed Lease Agreement. Any questions regarding this certificate should
be directed to, and when completed, the certificate should be delivered to:

 

Landlord:    WILLOW PARK HOLDING COMPANY I, LLC,      a Delaware limited
liability company      c/o Legacy Partners Commercial, Inc.      4000 East Third
Avenue, Suite 600      Foster City, California 94404-4805      Attn: Willow Park
     Phone: (650) 571-2200

 

Name of (Prospective) Tenant:    NUANCE COMMUNICATIONS, INC., a California
corporation Mailing Address:   

1350 Willow Road, Suite 101

Menlo Park, California 94025

Contact Person, Title and Telephone Number(s):
                                        
                                        
                                                      Contact Person for
Hazardous Waste Materials Management and Manifests and Telephone Number(s):
                                                                               
                                        
                                        
                                                       
                                                                               
                                        
                                        
                                                       

 

Address of (Prospective) Premises:   

1350 Willow Road, Suite 101

Menlo Park, California 94025

Length of (Prospective) Initial Term:    Five (5) Years

 

1. General Information:

 

Describe the initial proposed operations to take place in, on, or about the
Premises, including, without limitation, principal products processed,
manufactured or assembled services and activities to be provided or otherwise
conducted. Existing Tenants should describe any proposed changes to on-going
operations.

_____________________________________________________________________________________________

 

_____________________________________________________________________________________________

 

2. Use, Storage and Disposal of Hazardous Materials

 

  2.1 Will any Hazardous Materials be used, generated, stored or disposed of in,
on or about the Premises? Existing Tenants should describe any Hazardous
Materials which continue to be used, generated, stored or disposed of in, on or
about the Premises.

 

Wastes    Yes [    ]    No [    ] Chemical Products    Yes [    ]    No [    ]
Other    Yes [    ]    No [    ]

 

If Yes is marked, please explain:                                         
                                        
                                                             

 

                                                                               
                                        
                                                                             

 

                                                                               
                                        
                                                                             

 

  2.2 If Yes is marked in Section 2.1, attach a list of any Hazardous Materials
to be used, generated, stored or disposed of in, on or about the Premises,
including the applicable hazard class and an estimate of the quantities of such
Hazardous Materials at any given time; estimated annual throughout; the proposed
location(s) and method of storage (excluding nominal amounts of ordinary
household cleaners and janitorial supplies which are not regulated by any
Environmental Laws); and the proposed location(s) and method of disposal for
each Hazardous Material, including, the estimated frequency, and the proposed
contractors or subcontractors. Existing Tenants should attach a list setting
forth the information requested above and such list should include actual data
from on-going operations and the identification of any variations in such
information from the prior year’s certificate.

 

3. Storage Tanks and Sumps

 

  3.1 Is any above or below ground storage of gasoline, diesel, petroleum, or
other Hazardous Materials in tanks or sumps proposed in, on or about the
Premises? Existing Tenants should describe any such actual or proposed
activities.

 

Yes [    ]    No [    ]

 

If yes, please explain:                                         
                                        
                                                                             

 

                                                                               
                                        
                                                                           

 

                                                                               
                                        
                                                                           

 

Exhibit E, Page 1



--------------------------------------------------------------------------------

4. Waste Management

 

  4.1 Has your company been issued an EPA Hazardous Waste Generator I.D. Number?
Existing Tenants should describe any additional identification numbers issued
since the previous certificate.

 

Yes [    ]

   No [    ]

 

  4.2 Has your company filed a biennial or quarterly reports as a hazardous
waste generator? Existing Tenants should describe any new reports filed.

 

Yes [    ]

   No [    ]

 

If yes, attach a copy of the most recent report filed.

 

5. Wastewater Treatment and Discharge

 

  5.1 Will your company discharge wastewater or other wastes to:

 

               storm drain?                  sewer?                surface
water?                  no wastewater or other wastes discharged.

 

Existing Tenants should indicate any actual discharges. If so, describe the
nature of any proposed or actual discharge(s).

 

                                                                               
                                        
                                                                           

 

                                                                               
                                        
                                                                           

 

 

  5.2 Will any such wastewater or waste be treated before discharge?

 

Yes [    ]

   No [    ]

 

If yes, describe the type of treatment proposed to be conducted. Existing
Tenants should describe the actual treatment conducted.

 

                                                                               
                                        
                                                                           

 

                                                                               
                                        
                                                                           

 

6. Air Discharges

 

  6.1 Do you plan for any air filtration systems or stacks to be used in your
company’s operations in, on or about the Premises that will discharge into the
air; and will such air emissions be monitored? Existing Tenants should indicate
whether or not there are any such air filtration systems or stacks in use in, on
or about the Premises which discharge into the air and whether such air
emissions are being monitored.

 

Yes [    ]

   No [    ]

 

If yes, please describe:                                         
                                        
                                                                             

 

                                                                               
                                        
                                                                           

 

                                                                               
                                        
                                                                           

 

  6.2 Do you propose to operate any of the following types of equipment, or any
other equipment requiring an air emissions permit? Existing Tenants should
specify any such equipment being operated in, on or about the Premises.

 

               Spray booth(s)                  Incinerator(s)                Dip
tank(s)                  Other (Please describe)                Drying oven(s)  
               No Equipment Requiring Air Permits

 

If yes, please describe:                                         
                                        
                                                                             

 

                                                                               
                                        
                                                                           

 

                                                                               
                                        
                                                                           

 

7. Hazardous Materials Disclosures

 

  7.1 Has your company prepared or will it be required to prepare a Hazardous
Materials management plan (“Management Plan”) pursuant to Fire Department or
other governmental or regulatory agencies’ requirements? Existing Tenants should
indicate whether or not a Management Plan is required and has been prepared.

 

Yes [    ]

   No [    ]

 

If yes, attach a copy of the Management Plan. Existing Tenants should attach a
copy of any required updates to the Management Plan.

 

  7.2 Are any of the Hazardous Materials, and in particular chemicals, proposed
to be used in your operations in, on or about the Premises regulated under
Proposition 65? Existing Tenants should indicate whether or not there are any
new Hazardous Materials being so used which are regulated under Proposition 65.

 

Yes [    ]

   No [    ]

 

If yes, please explain:                                         
                                        
                                                                             

 

                                                                               
                                        
                                                                           

 

                                                                               
                                        
                                                                           

 

Exhibit E, Page 2



--------------------------------------------------------------------------------

8. Enforcement Actions and Complaints

 

  8.1 With respect to Hazardous Materials or Environmental Laws, has your
company ever been subject to any agency enforcement actions, administrative
orders, or consent decrees or has your company received requests for
information, notice or demand letters, or any other inquiries regarding its
operations? Existing Tenants should indicate whether or not any such actions,
orders or decrees have been, or are in the process of being, undertaken or if
any such requests have been received.

 

Yes [    ]

   No [    ]

 

If yes, describe the actions, orders or decrees and any continuing compliance
obligations imposed as a result of these actions, orders or decrees and also
describe any requests, notices or demands, and attach a copy of all such
documents. Existing Tenants should describe and attach a copy of any new
actions, orders, decrees, requests, notices or demands not already delivered to
Landlord pursuant to the provisions of Section 29 of the signed Lease Agreement.

 

                                                                               
                                        
                                                                           

 

                                                                               
                                        
                                                                           

 

  8.2 Have there ever been, or are there now pending, any lawsuits against your
company regarding any environmental or health and safety concerns?

 

Yes [    ]

   No [    ]

 

If yes, describe any such lawsuits and attach copies of the complaint(s),
cross-complaints(s), pleadings and all other documents related thereto as
requested by Landlord. Existing Tenants should describe and attach a copy of any
new complaint(s), cross-complaint(s), pleadings and other related documents not
already delivered to Landlord pursuant to the provisions of Section 29 of the
signed Lease Agreement.

 

                                                                               
                                        
                                                                           

 

                                                                               
                                        
                                                                           

 

  8.3 Have there been any problems or complaints from adjacent Tenants, owners
or other neighbors at your company’s current facility with regard to
environmental or health and safety concerns? Existing Tenants should indicate
whether or not there have been any such problems or complaints from adjacent
Tenants, owners or other neighbors at, about or near the Premises.

 

Yes [    ]

   No [    ]

 

If yes, please describe. Existing Tenants should describe any such problems or
complaints not already disclosed to Landlord under the provisions of the signed
Lease Agreement.

 

                                                                               
                                        
                                                                           

 

                                                                               
                                        
                                                                           

 

9. Permits and Licenses

 

  9.1 Attach copies of all Hazardous Materials permits and licenses including a
Transporter Permit number issued to your company with respect to its proposed
operations in, on or about the Premises, including, without limitation, any
wastewater discharge permits, air emissions permits, and use permits or
approvals. Existing Tenants should attach copies of any new permits and licenses
as well as any renewals of permits or licenses previously issued.

 

The undersigned hereby acknowledges and agrees that (A) this Hazardous Materials
Disclosure Certificate is being delivered in connection with, and as required
by, Landlord in connection with the evaluation and finalization of a Lease
Agreement and will be attached thereto as an exhibit; (B) that this Hazardous
Materials Disclosure Certificate is being delivered in accordance with, and as
required by, the provisions of Section 27 of the Lease Agreement; and (C) that
Tenant shall have and retain full and complete responsibility and liability with
respect to any of the Hazardous Materials disclosed in the HazMat Certificate
notwithstanding Landlord’s/Tenant’s receipt and/or approval of such certificate.
Tenant further agrees that none of the following described acts or events shall
be construed or otherwise interpreted as either (a) excusing, diminishing or
otherwise limiting Tenant from the requirement to fully and faithfully perform
its obligations under the Lease with respect to Hazardous Materials, including,
without limitation, Tenant’s indemnification of the Indemnitees and compliance
with all Environmental Laws, or (b) imposing upon Landlord, directly or
indirectly, any duty or liability with respect to any such Hazardous Materials,
including, without limitation, any duty on Landlord to investigate or otherwise
verify the accuracy of the representations and statements made therein or to
ensure that Tenant is in compliance with all Environmental Laws; (i) the
delivery of such certificate to Landlord and/or Landlord’s acceptance of such
certificate, (ii) Landlord’s review and approval of such certificate, (iii)
Landlord’s failure to obtain such certificate from Tenant at any time, or (iv)
Landlord’s actual or constructive knowledge of the types and quantities of
Hazardous Materials being used, stored, generated, disposed of or transported on
or about the Premises by Tenant or Tenant’s Representatives. Notwithstanding the
foregoing or anything to the contrary contained herein, the undersigned
acknowledges and agrees that Landlord and its partners, lenders and
representatives may, and will, rely upon the statements, representations,
warranties, and certifications made herein and the truthfulness thereof in
entering into the Lease Agreement and the continuance thereof throughout the
term, and any renewals thereof, of the Lease Agreement.

 

I (print name)                                                      , acting
with full authority to bind the (proposed) Tenant and on behalf of the
(proposed) Tenant, certify, represent and warrant that the information contained
in this certificate is true and correct.

 

(Prospective) Tenant:

 

By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

 

Exhibit E, Page 3



--------------------------------------------------------------------------------

Exhibit F

First Amendment to Lease Agreement

Change of Commencement Date

 

This First Amendment to Lease Agreement (the “Amendment”) is made and entered
into to be effective as of                                     , by and between
WILLOW PARK HOLDING COMPANY I, LLC, a Delaware limited liability company
(“Landlord”), and NUANCE COMMUNCATIONS, INC, a California corporation
(“Tenant”), with reference to the following facts:

 

Recitals

 

A. Landlord and Tenant have entered into that certain Lease Agreement dated June
11, 2004 (the “Lease”), for the leasing of certain premises containing
approximately 14,001 rentable square feet of space located in Willow Park at
Building T, 1350 Willow Road, Suite 101, Menlo Park, California 94025 (the
“Premises”), as such Premises are more fully described in the Lease.

 

B. Landlord and Tenant wish to amend the Commencement Date of the Lease.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

 

1.    Recitals: Landlord and Tenant agree that the above recitals are true and
correct. 2.    The Commencement Date of the Lease shall be
                                         . 3.    The last day of the Term of the
Lease (the “Expiration Date”) shall be                     . 4.    The dates on
which the Base Rent will be adjusted are:

 

for the period              to              the monthly Base Rent shall be
$            ;

 

for the period              to              the monthly Base Rent shall be $
            ; and

 

for the period              to              the monthly Base Rent shall be $
            .

 

5. Effect of Amendment: Expect as modified herein, the terms and conditions of
the Lease shall remain unmodified and continue in full force and effect. In the
event of any conflict between the terms and conditions of the Lease and this
Amendment, the terms and conditions of this Amendment shall prevail.

 

6. Definitions: Unless otherwise defined in this Amendment, all terms not
defined in this Amendment shall have the meaning set forth in the Lease.

 

7. Authority: Subject to the provisions of the Lease, this Amendment shall be
binding upon and inure to the benefit of the parties hereto, their respective
heirs, legal representatives, successors and assigns. Each party hereto and the
persons signing below warrant that the person signing below on such party’s
behalf is authorized to do so and to bind such party to the terms of this
Amendment.

 

8. The terms and provisions of the Lease are hereby incorporated in this
Amendment.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

Landlord:   Tenant:

WILLOW PARK HOLDING COMPANY I, LLC,

a Delaware limited liability company

 

NUANCE COMMUNICATIONS, INC.,

a California corporation

By:  

AMB PROPERTY, L.P.,

a Delaware limited partnership, its manager

  By:  

 

--------------------------------------------------------------------------------

    By:  

AMB PROPERTY CORPORATION,

a Maryland corporation, its general partner

  Its:  

 

--------------------------------------------------------------------------------

        By:  

/s/ John L. Rossi

--------------------------------------------------------------------------------

John L. Rossi

  By:  

 

--------------------------------------------------------------------------------

 

        Its:   Senior Vice President   Date:  

 

--------------------------------------------------------------------------------

                      Date:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

        By:  

 

--------------------------------------------------------------------------------

                Date:  

 

--------------------------------------------------------------------------------

 

 

Exhibit F, Page 1



--------------------------------------------------------------------------------

Exhibit G

Sign Criteria

 

Exhibit G, Page 1



--------------------------------------------------------------------------------

Exhibit H

Move Out Standards

 

This “Move Out Standards” (Exhibit D) is dated for the reference purposes as
June 11, 2004 (the “Lease”), by and between WILLOW PARK HOLDING COMPANY I, LLC,
a Delaware limited liability company (“Landlord”), and NUANCE COMMUNICATIONS,
INC, a California corporation (“Tenant”) for the leasing of certain premises
located in Willow Park at Building T, 1350 Willow Road, Suite 101, Menlo Park,
California 94025 (the “Premises”). Landlord and Tenant agree that the Lease is
hereby modified and supplemented as follows:

 

At the expiration of this Lease, Tenant shall surrender the Premises in the same
condition as they were upon delivery of possession thereto under this Lease,
reasonable wear and tear excepted, and shall deliver all keys to Landlord
(notwithstanding the foregoing, Tenant shall not be obligated to remove any
alterations or improvements made by Landlord to the Premises). Before
surrendering the Premises, Tenant shall remove all of its personal property and
trade fixtures and such alterations or additions to the Premises made by Tenant
as may be specified for removal thereof. If Tenant fails to remove its personal
property and fixtures upon the expiration of this Lease, the same shall be
deemed abandoned and shall become the property of Landlord.

 

Tenant shall surrender the Premises, at the time of the expiration of the Lease,
in condition that shall include, but is not limited to, addressing the following
items:

 

1.    Lights:    Office and warehouse lights will be fully operational with all
bulbs functioning. 2.    Dock Levelers & Roll-Up Doors:    Should be in good
working condition. 3.    Dock Seals:    Free of tears and broken backboards
repaired. 4.    Warehouse Floor:    Free of stains and swept with no racking
bolts and other protrusions left in the floor. Cracks should be repaired with an
epoxy or polymer. 5.    Tenant-Installed Equipment & Wiring:    Removed and
space returned to original condition when originally leased; provided, Tenant
shall not be obligated to remove (i) any computer wiring and cabling, (ii)
junction boxes or (iii) conduit; provided, further, in the event Tenant shall
install conduit or junction boxes in the Premises subsequent to the construction
of the Tenant Improvements described in Exhibit B to this Lease, Tenant shall
have the option of either removing all of such conduit and junction boxes at the
expiration or earlier termination of the Term or requesting that Landlord
perform such removal. In the event Landlord performs such removal, Tenant agrees
to reimburse Landlord up to Ten Thousand Dollars ($10,000) for the reasonable
out-of-pocket costs incurred by Landlord in connection with such removal. 6.   
Walls:    Sheetrock (drywall) damage should be patched and fire-taped so that
there are no holes in either office or warehouse. 7.    Roof:    Any
tenant-installed equipment must be removed and roof penetrations properly
repaired by licensed roofing contractor. Active leaks must be fixed and latest
landlord maintenance and repairs recommendation must have been followed. 8.   
Signs:    All exterior signs must be removed and holes patched and paint touched
up as necessary. All window signs should likewise be removed. 9.    Heating &
Air Conditioning System:    A written report from a licensed HVAC contractor
within the last three months stating that all evaporative coolers within the
warehouse are operational and that the office HVAC system is also in good and
safe operating condition. 10.    Overall Cleanliness:    Clean windows, sanitize
bathroom(s), vacuum carpet and remove any and all debris from office and
warehouse. Remove all pallets and debris from exterior of Premises. 11.    Upon
Completion:    Contact Landlord’s property manager to coordinate date of turning
off power, turning in keys, and obtain final Landlord inspection of Premises
which, in turn, will facilitate refund of security deposit.

 

Exhibit H, Page 1



--------------------------------------------------------------------------------

First Amendment to Lease Agreement

 

This First Amendment to Lease Agreement (the “Amendment”) is made and entered
into as of December 14, 2004, by and between WILLOW PARK HOLDING COMPANY I, LLC,
a Delaware limited liability company (“Landlord”), and Nuance Communications,
Inc., a California corporation (“Tenant”), with reference to the following
facts.

 

Recitals

 

A. Landlord and Tenant have entered into that certain Lease Agreement dated as
of June 11, 2004 (the “Lease”), for the leasing of certain premises consisting
of approximately 14,001 rentable square feet located at 1350 Willow Road, Suite
101 Menlo Park, California (the “Premises”) as such Premises are more fully
described in the Lease.

 

B. Landlord and Tenant now wish to amend the Lease to provide for, among other
things, a modification of the Adjustments to Base Rent schedule, Additional Rent
and a modification of the Expiration Date.

 

NOW, THEREFORE, In consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant agree as follows:

 

1. Recitals: Landlord and Tenant agree that the above recitals are true and
correct and are hereby incorporated herein as though set forth in full.

 

2. Expiration Date: The Expiration Date shall be amended to August 14, 2009.

 

3. Adjustments to Base Rent: Monthly Base Rent shall be adjusted as follows:

 

 

August 15, 2004 – December 31, 2004

   $ 0.00

January 1, 2005 – December 31, 2005

   $ 11,901.00

January 1, 2006 – December 31, 2006

   $ 12,258.00

January 1, 2007 – December 31, 2007

   $ 12,626.00

January 1, 2008 – December 31, 2008

   $ 13,005.00

January 1, 2009 – August 14, 2009

   $ 13,395.00

 

4. Additional Rent: Additional Rent shall be waived from August 15, 2004 –
December 31, 2004. Effective January 1, 2005 Tenant shall commence paying
Additional Rent.

 

5. Effect of Amendment: Except as modified herein, the terms and conditions of
the Lease shall remain unmodified and continue in full force and effect. In the
event of any conflict between the terms and conditions of the Lease and this
Amendment, the terms and conditions of this Amendment shall prevail.

 

6. Definitions: Unless otherwise defined in this Amendment, all terms not
defined in this Amendment shall have the meanings ascribed to such terms in the
Lease.

 

7. Authority: Subject to the assignment and subletting provisions of the Lease,
this Amendment shall be binding upon and inure to the benefit of the parties
hereto, their respective heirs, legal representatives, successors and assigns.
Each party hereto and the persons signing below warrant that the persons signing
below on such party’s behalf is authorized to do so and to bind such party to
the terms of this Amendment.

 

8. Incorporation: The terms and provisions of the Lease are hereby incorporated
in this Amendment.

 

IN WITNESS WHEREOF, the parties have executed this Third Amendment as of the
date and year first above written.

 

Tenant:

 

NUANCE COMMUNICATIONS, INC.,

a California corporation

 

By:  

/s/ Karen Blasing

--------------------------------------------------------------------------------

Its:   Karen Blasing Date:   12/29/04 By:  

 

--------------------------------------------------------------------------------

Its:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

 

1



--------------------------------------------------------------------------------

Landlord:

 

WILLOW PARK HOLDING COMPANY I, LLC,

a Delaware limited liability company

 

By:   AMB PROPERTY, L.P.,     a Delaware limited partnership, its manager    
By:    AMB PROPERTY CORPORATION,          a Maryland corporation, its general
partner          By:  

/s/ John L. Rossi

--------------------------------------------------------------------------------

             John L. Rossi          Its:   Senior Vice President Date:  
12/29/2004

 

If Tenant is a CORPORATION, the authorized officers must sign on behalf of the
corporation and indicate the capacity in which they are signing. The Lease must
be executed by the president or vice-president and the secretary or assistant
secretary, unless the bylaws or a resolution of the board of directors shall
otherwise provide, in which event, the bylaws or a certified copy of the
resolution, as the case may be, must be attached to this Lease.

 

2